





























A320 NEO FAMILY




P U R C H A S E A G R E E M E N T




B E T W E E N




A I R B U S S.A.S.


as Seller




A N D


SPIRIT AIRLINES, INC.


as Buyer


























*****     Page 1/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------











C O N T E N T S


CLAUSES        TITLES




0            DEFINITIONS AND INTERPRETATION


1            SALE AND PURCHASE


2            SPECIFICATION


3            PRICES


4            PRICE REVISION


5            PAYMENTS


6            MANUFACTURE PROCEDURE - INSPECTION


7            CERTIFICATION


8            TECHNICAL ACCEPTANCE


9            DELIVERY




*****     Page 2/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



10            EXCUSABLE DELAY


11            NON-EXCUSABLE DELAY


12            WARRANTIES AND SERVICE LIFE POLICY


13            PATENT AND COPYRIGHT INDEMNITY


14            OEM TECHNICAL DATA AND BUYER DATA


15            SELLER REPRESENTATIVES SERVICES


16            TRAINING SUPPORT AND SERVICES


17            EQUIPMENT SUPPLIER PRODUCT SUPPORT


18            BUYER FURNISHED EQUIPMENT


19            INDEMNIFICATION AND INSURANCE


20            TERMINATION


21            ASSIGNMENTS AND TRANSFERS


22            MISCELLANEOUS PROVISIONS


*****     Page 3/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



C O N T E N T S








EXHIBITS        TITLES




Exhibit A        SPECIFICATION




Exhibit B1        FORM OF SPECIFICATION CHANGE NOTICE
Exhibit B2
FORM OF A MANUFACTURER SPECIFICATION CHANGE NOTICE





Exhibit C        PART 1 SELLER PRICE REVISION FORMULA
PART 2 PROPULSION SYSTEMS PRICE REVISION FORMULA - CFM
PART 3 PROPULSION SYSTEMS PRICE REVISION FORMULA - IAE


Exhibit D        FORM OF CERTIFICATE OF ACCEPTANCE




Exhibit E        FORM OF BILL OF SALE




Exhibit F        SERVICE LIFE POLICY – LIST OF ITEMS




Exhibit G        TECHNICAL DATA INDEX




Exhibit H        MATERIAL SUPPLY AND SERVICES




Exhibit I        LICENSES AND ON LINE SERVICES




Exhibit J        AIRBUS S.A.S BILL OF SALE WARRANTY




Exhibit K        FORM OF AWA


*****     Page 4/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



A320 NEO FAMILY PURCHASE AGREEMENT








This A320 NEO Family Purchase Agreement (the "Agreement") is made on December
20, 2019, between Airbus SAS, a French société par actions simplifiée, with its
registered office at 2, rond-point Emile Dewoitine, 31700 Blagnac, France,
registered with the Commercial and Companies Register of Toulouse under number
383 474 814 (the "Seller"), and Spirit Airlines, Inc., a company organized and
existing under the laws of the State of Delaware, United States of America,
having its principal corporate office located at 2800 Executive Way, Miramar,
Florida 33025, U.S.A. (the “Buyer”).


WHEREAS subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft to the Buyer and the Buyer desires to purchase the
Aircraft from the Seller.




NOW THEREFORE IT IS AGREED AS FOLLOWS:






0 -    DEFINITIONS


0 -    DEFINITIONS


For all purposes of this Agreement, except as otherwise expressly provided, the
following terms will have the following meanings:


Affiliate - with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity.


Airbus Goods and Services - any goods, excluding Aircraft, and services that may
be purchased by the Buyer from the Seller or its Affiliates (excluding Airbus
Canada).


AirbusWorld - as defined in in Clause 14.10.1.


Aircraft - any or all of the Airbus A319 NEO Aircraft, A320 NEO Aircraft or A321
NEO Aircraft to be sold by the Seller and purchased by the Buyer pursuant to
this Agreement, including the Airframe and all components, equipment, parts and
accessories installed in or on such aircraft and the Propulsion Systems
installed thereon upon Delivery.    


Aircraft Training Services - all flight support services including but not
limited to any and all training courses, flight training, flight assistance,
line training, line assistance


*****     Page 5/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



and more generally all flights of any kind performed by the Seller, its agents,
employees or subcontractors, and maintenance support, maintenance training
(including Practical Training), training support of any kind performed on
aircraft and provided to the Buyer pursuant to this Agreement.


Airframe - any Aircraft, excluding the Propulsion Systems therefor.


AirN@v Family - as defined in Clause 14.9.1.


Approved BFE Supplier - as defined in Clause 18.1.1.1.


ATA Specification - recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial Aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.


Aviation Authority - when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has regulatory control over
civil aviation and the registration, airworthiness or operation of civil
aircraft in such jurisdiction.


A319 NEO Aircraft - an A319-100N type aircraft delivered or to be delivered
under this Agreement, including the Airframe and all components, equipment,
parts and accessories installed in or on such aircraft and the Propulsion
Systems installed thereon upon Delivery.


A319 NEO Standard Specification - the A319-100N standard specification document
Number J.000.01000N, Issue 1.1, dated June 13, 2018, a copy of which has been
annexed hereto as Exhibit A.


A320 NEO Aircraft - an A320-200N type aircraft delivered or to be delivered
under this Agreement, including the Airframe and all components, equipment,
parts and accessories installed in or on such aircraft and the Propulsion
Systems installed thereon upon Delivery.


A320 NEO Standard Specification - the A320-200N standard specification document
Number D.000.02000N, Issue 1.1, dated June 13, 2018, a copy of which has been
annexed hereto as Exhibit A.


A321 NEO Aircraft - an A321-200NX type aircraft delivered or to be delivered
under this Agreement, including the Airframe and all components, equipment,
parts and accessories installed in or on such aircraft and the Propulsion
Systems installed thereon upon Delivery.


A321-200NX Standard Specification - the A321-200NX standard specification
document Number E.000.02000NX, Issue 1.1, dated June 13, 2018, a copy of which
has been annexed hereto as Exhibit A.


*****     Page 6/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





Balance of the Final Price - as defined in Clause 5.4.


Base Price - for any Aircraft, Airframe, SCNs or Propulsion Systems, as more
completely described in Clause 3.1.


BFE Data - as defined in Clause 14.3.2.1.


Business Day - with respect to any action to be taken hereunder, a day other
than a Saturday, Sunday or other day designated as a holiday in the jurisdiction
in which such action is required to be taken (limited to *****).


Buyer Furnished Equipment (BFE) - as defined in Clause 18.1.1.1.


BFE Engineering Definition - as defined in Clause 18.1.2.1.


BFE Supplier - as defined in Clause 18.1.1.1.


Buyer Party - means the Buyer, any guarantor of the Buyer’s obligations
hereunder or any assignor or assignee under Clause 21.5.


Certificate of Acceptance - as defined in Clause 8.3.


COC Data – as defined in Clause 14.8.


***** - the ***** amounts described in Clause 5.2.


Contractual Definition Freeze or CDF - as defined in Clause 2.4.1.


Customization Milestones Chart - as defined in Clause 2.4.1.


Customer Services Catalogue (CSC) - means the then current customer services
e-catalogue available in AirbusWorld.


Declaration of Design and Performance or DDP - the documentation provided by an
equipment manufacturer guaranteeing that the corresponding equipment meets the
requirements of the Specification, the interface documentation as well as all
the relevant certification requirements.


Delivery - the transfer of title to the Aircraft from the Seller to the Buyer in
accordance with Clause 9.


Delivery Date - the date on which Delivery occurs.


Delivery Location – with respect to each Aircraft, the facilities of the Seller
at the location of final assembly of such Aircraft.


*****     Page 7/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





Development Changes - as defined in Clause 2.2.2.


*****


EASA - European Aviation Safety Agency or any successor thereto.


Embodiment Rank – The first Aircraft (and associated Scheduled Delivery Month)
on which an SCN or MSCN is available for line-fit installation.


Excusable Delay - as defined in Clause 10.1.


Export Certificate of Airworthiness - an export certificate of airworthiness
issued by the Aviation Authority of the Delivery Location for export of the
Aircraft to the United States.


FAA - the U.S. Federal Aviation Administration, or any successor thereto.


Final Price - as defined in Clause 3.2.


Firm Aircraft – the Aircraft scheduled for delivery under Clause 9.1.1 on and as
of the date of original execution of this Agreement.


Fleet Serial Numbers - as defined in Clause 14.2.1.


Goods and Services - any goods, excluding Aircraft, and services offered for
sale by the Seller, its Affiliates (excluding Airbus Canada) or designees for
purchase by its/their customers.


Indemnitee - as defined in Clause 19.3.


Indemnitor - as defined in Clause 19.3.


Inhouse Warranty - as defined in Clause 12.1.7.1.


Inhouse Warranty Labor Rate - as defined in Clause 12.1.7.5 (b).


Interface Problem - as defined in Clause 12.4.1.


*****


LIBOR Rate – means, with respect to any payment, the rate appearing on Reuters
Page LIBOR01 screen service (the successor page to Telerate page 3750) or any
successor or substitute page of such page at approximately 11:00 a.m., London
time, on the date such payment is due, as the rate for dollar deposits with a
maturity of one month.


*****     Page 8/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





Lien - means any liens, claims, charges, encumbrances or rights of others.


Losses - as defined in Clause 19.1.


Non-Excusable Delay - as defined in Clause 11.1.


Manufacture Facilities - means the various manufacture facilities of the Seller,
its Affiliates or any subcontractor, where the Airframe or its parts are
manufactured or assembled.


Manufacturer Specification Change Notice or MSCN - as set out in Clause 2.2.2.1.


Material - as defined in Clause 1.2 of Exhibit H.


Non-Excusable Delay - as defined in Clause 11.1.


*****


PEP - as defined in Clause 14.13.1.


Parties (the) -means the Buyer and the Seller


Practical Training - as defined in the Airbus customer services catalogue.


Predelivery Payment - any of the payments required pursuant to Clause 5.3.


Predelivery Payment Reference Price - as defined in Clause 5.3.2.


Propulsion Systems - as defined in Clause 2.3.


Propulsion Systems Manufacturer - means the manufacturer of the Propulsion
Systems.


Propulsion Systems Price Revision Formula - the Propulsion Systems price
revision formula set forth in Part 2 of Exhibit C.


Ready for Delivery – with respect to any Aircraft, the time when (i) the
Technical Acceptance Process has been completed in accordance with Clause 8 and
(ii) all technical conditions required for the issuance of the Export
Certificate of Airworthiness have been satisfied.


Reference Price – means the Reference Price of a set of Propulsion Systems as
set out in Part 2 and 3 (as applicable) of Exhibit C.


Revision Service Period - as defined in Clause 14.5.


*****     Page 9/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





Scheduled Delivery Month - as defined in Clause 9.1.


Scheduled Delivery Quarter – as defined in Clause 9.1.


Scheduled Delivery Period – the Scheduled Delivery Month or Scheduled Delivery
Quarter, as applicable, of an Aircraft.


Seller Indemnitees - as defined in Clause 19.2.


Seller Price Revision Formula - the price revision formula set forth in Part 1
of Exhibit C.


Seller Representatives - the representatives of the Seller referred to in Clause
15.


Service Life Policy - as defined in Clause 12.2.


Software Services - means the software services described in Clause 14.


Specification – either (a) the Standard Specification if no SCNs are applicable
or (b) if SCNs are issued, the Standard Specification as amended by all
applicable SCNs.


Specification Change Notice or SCN - as set out in Clause 2.2.1.


Standard Specification - the A319 NEO Standard Specification, the A320 NEO
Standard Specification and the A321 NEO Standard Specification, as applicable.


Supplier - any supplier of Supplier Parts.


Supplier Part - as defined in Clause 12.3.1.2.


Supplier Product Support Agreement - as defined in Clause 12.3.1.3.
*****


Technical Data - as defined in Clause 14.1.


Termination Event - as defined in Clause 20.1.


*****


*****


Total Loss - as defined in Clause 10.4




*****     Page 10/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



Training Conference - as defined in Clause 16.1.2.


Type Certificate - as defined in Clause 7.1


Warranted Part - as defined in Clause 12.1.1.


Warranty Period - as defined in Clause 12.1.3.


The definition of a singular in this Clause 0 will apply to plurals of the same
words.


References in this Agreement to an exhibit, schedule, article, section,
subsection or clause refer to the appropriate exhibit or schedule to, or
article, section, subsection or clause in this Agreement.


Each agreement defined in this Clause 0 will include all appendixes, exhibits
and schedules thereto. If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of each such person is obtained, references in
this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.


References in this Agreement to any statute, law, regulation, or the like will
be to such statute, law, regulation, or the like as amended or modified and in
effect at the time any such reference is operative.


The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.


Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.




1         SALE AND PURCHASE


The Seller shall sell and deliver to the Buyer, and the Buyer shall purchase and
take delivery of the Aircraft from the Seller, subject to the terms and
conditions contained in this Agreement.


*****     Page 11/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





2
SPECIFICATION





2.1
Aircraft Specification



Each Aircraft shall be manufactured in accordance with the applicable Standard
Specification, as modified or varied at the date of this Agreement by the
Specification Change Notices listed in Appendix 1 to Exhibit A. The Seller
confirms that all listed SCNs will be available for incorporation into the
Aircraft by time of first Aircraft Delivery unless otherwise specified in
Appendix 1 to Exhibit A.


2.2
Specification Amendment



The Specification may be further amended following signature of this Agreement
in accordance with the terms of this Clause 2.


2.2.1
Specification Change Notice



The Specification may be amended following a request from Buyer (or per the
terms of Clause 7.3) and by written agreement between the parties in a
Specification Change Notice (“SCN”). Each SCN shall be substantially in the form
set out in Exhibit B1 and shall set out the SCN’s Aircraft Embodiment Rank and
shall also set forth, in detail, the particular change to be made to the
Specification and the effect, if any, of such change on design, performance,
weight, Delivery Date of the Aircraft affected thereby and on the text of the
Specification. An SCN may result in an adjustment of the Aircraft Base Price,
which adjustment, if any, shall be specified in the SCN.


2.2.2
Development Changes



The Specification may also be amended by Seller incorporating changes deemed
necessary by Seller to improve the Aircraft, prevent delay, or ensure compliance
with this Agreement (“Development Changes”), as set forth in this Clause 2.2.2.


2.2.2.1
Manufacturer Specification Changes Notices



The Specification may be amended by the Seller through a Manufacturer
Specification Change Notice (“MSCN”), which shall be substantially in the form
set out in Exhibit B2 and shall set out the MSCN’s Aircraft Embodiment Rank as
well as, in detail, the particular change to be made to the Specification and
the effect, if any, of such change on performance, weight, Aircraft Base Price,
Delivery Date of the Aircraft affected thereby and interchangeability or
replaceability requirements under the Specification.


*****     Page 12/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



 
Except when the MSCN is necessitated by an Aviation Authority directive or by
equipment obsolescence, in which case the MSCN shall be accomplished without
requiring the Buyer’s consent, if the MSCN adversely affects the performance,
weight, Aircraft Base Price, Delivery Date of the Aircraft affected thereby or
the interchangeability or replaceability requirements under the Specification,
the Seller shall give the Buyer not less than ***** days following delivery of
written notice to the Buyer (unless otherwise agreed by the Parties) within
which to accept or reject such MSCN. If, provided such timely advance notice has
been given, the Buyer does not notify the Seller of the rejection of the MSCN
within such period, the MSCN shall be deemed accepted by the Buyer and the
corresponding modification shall be accomplished.


2.2.2.2
    Seller may revise the Specification to incorporate Development Changes
having no adverse effect on Aircraft performance, weight, Aircraft Base Price,
Delivery Date of the Aircraft affected thereby or interchangeability or
replaceability requirements under the Specification, without the Buyer’s
consent. All such Development Changes shall be incorporated ***** the details of
such changes shall be made available through the relevant application in
AirbusWorld.





2.3
Aircraft Design Weights and Propulsion Systems





2.3.1
Aircraft design weights



The Aircraft will be delivered with the following design weights expressed in
metric tons (Maximum Take-off Weight (‘’MTOW”) Maximum Landing Weight (‘MLW’)
and Maximum Zero Fuel Weight (“MZFW”)) as the same have been selected by the
Buyer (the “Weights”)




 
MTOW
MLW
MZFW
A319 NEO Aircraft
*****
*****
*****
A320 NEO Aircraft
*****
*****
*****
A321 NEO Aircraft
*****
*****
*****



2.3.2
Propulsion Systems





*****     Page 13/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



The Aircraft shall be equipped with a set of either two (2) CFM International
LEAP engines or two (2) International Aero Engines, LLC PW1100G-JM engines, upon
selection by Buyer referred to respectively as the “Propulsion Systems”.


 
CFM
IAE


A319 NEO
*****
*****


A320 NEO
*****
*****


A321 NEO
*****
*****

* AET means Airbus Equivalent Thrust
If the Buyer has not selected the Propulsion Systems as of the date of this
Agreement, such choice shall be made by the execution of an SCN:
        
*****


2.4
Milestones



2.4.1
Customization Milestones Chart



*****, the Seller shall provide the Buyer with a customization milestones chart
(the “Customization Milestone Chart”), which shall be valid for and applicable
to all Aircraft covered under this Agreement, unless otherwise agreed. The
Customization Milestone Chart shall set out the dates (expressed in weeks) by
which:
1)
the Buyer shall take certain actions and decisions, including the provision of
certain information and documentation to the Seller;



2)
specific SCNs shall be executed; and



3)
the contractual definition of the Aircraft shall be finalized by way of
execution of all SCNs (the “Contractual Definition Freeze” or “CDF”), in order
to enable a) the Seller to manufacture the Aircraft and b) incorporation of such
SCNs into the manufacturing of the Aircraft and the Delivery of the Aircraft in
the Scheduled Delivery Month.



2.4.2 Compliance with Customization Milestones




*****     Page 14/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



2.4.2.1
Any delay or failure by the Buyer to comply with any of the requirements
referred to in Clauses 2.3 and 2.4.1 above may delay the performance by the
Seller of its obligations under the Agreement and, in addition to any other
rights and remedies available to the Seller under the Agreement and at law,
shall in particular relieve the Seller of any obligation to deliver certain
Aircraft within their respective Scheduled Delivery Month(s) *****.

2.4.2.2
*****









*****     Page 15/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



3 -         PRICES




3.1
Base Price of the Aircraft



The Base Price of each Aircraft is the sum of:


(i)    the Base Price of the Airframe and
    
(ii)    the Base Price of the Propulsion Systems for such Aircraft.




3.1.1
Base Price of the Airframe



The Base Price of the Airframe is the sum of the following base prices:


(i)
the Airframe’s Base Price as defined in the Standard Specification, excluding
Buyer Furnished Equipment but including nacelles, thrust reversers, and the
Weights as set forth in Clause 2.3.1 above, which is:



*****


(ii)
the sum of the Base Prices of all SCNs set forth in Appendix 1 to Exhibit A
which is,



*****


(iii)
the Base Price of the master charge, which is applicable if a CFM LEAP-1A
Propulsion System is selected, which is:



*****


The Base Price for each Airframe is expressed in United States Dollars (USD) at
***** and is subject to adjustment in accordance with the Seller Price Revision
Formula.


3.1.2
Base Price of the Propulsion Systems



3.1.2.1        CFM Propulsion Systems
        
*****


3.1.2.2        IAE LLC Propulsion Systems


*****


*****     Page 16/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





(b)
The IAE Propulsion Systems Base Prices have been computed from the IAE LLC
Propulsion Reference Prices as set forth in Part 3 of Exhibit C to the
Agreement.



3.2
Final Price of the Aircraft



The “Final Price” of each Aircraft shall be the sum of:


(i)
the Base Price of the Airframe, as adjusted to the applicable Delivery Date of
such Aircraft in accordance with Clause 4.1; plus



(ii)
the aggregate of all increases and decreases to the Base Price of the Airframe
following execution of this Agreement as set out in any Specification Change
Notice or MSCN applicable to the Airframe subsequent to the date of this
Agreement in each case priced in ***** as revised to the date of the Delivery
Date in accordance with the Seller Price Revision Formula; plus



(iii)
the Propulsion Systems Reference Price as adjusted to the Delivery Date of such
Aircraft in accordance with Clause 4.2; plus



(iv)
the aggregate of all increases or decreases to the Propulsion Systems Reference
Price as agreed in any Specification Change Notice applicable to the Propulsion
Systems subsequent to the date of this Agreement as revised to the Delivery Date
in accordance with Clause 4.2; plus



(v)
any other amount owed by the Buyer to the Seller pursuant to this Agreement
and/or any other written agreement between the Buyer and Seller, *****.

    






*****     Page 17/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



4 -         PRICE REVISION




4.1
Seller Price Revision Formula



The Base Prices of the Airframe and of the SCNs are subject to adjustment up to
and including the Delivery Date in accordance with the Seller Price Revision
Formula.


4.2
Propulsion Systems Price Revision



4.2.1
The Reference Price is subject to adjustment up to and including the Delivery
Date in accordance with the Propulsion Systems Price Revision Formula.



4.2.2
The Reference Price, the prices of any related equipment, the Propulsion Systems
designation(s) and the Propulsion Systems Price Revision Formula are based on
information that the Seller has received from the Propulsions Systems
Manufacturer and are subject to amendment by the Propulsion Systems Manufacturer
at any time prior to Delivery. If the Propulsion Systems Manufacturer makes any
such amendment, the amendment shall be deemed to be incorporated into this
Agreement and the Reference Price, the prices of the related equipment, the
Propulsion Systems designation(s) and the Propulsion Systems Price Revision
Formula shall be adjusted accordingly. The Seller agrees to notify the Buyer as
soon as the Seller receives notice of any such amendment from the Propulsion
Systems Manufacturer.





*****     Page 18/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



5 -         PAYMENT TERMS




5.1
Seller’s Account



The Buyer shall pay the Predelivery Payments, the Balance of the Final Price and
any other amount payable by the Buyer to the Seller under this Agreement in
immediately available funds in United States dollars to:



--------------------------------------------------------------------------------

*****

--------------------------------------------------------------------------------

        
or to such other account as may be designated by the Seller to the Buyer in
writing no less than ***** before the date such payment is due.


*****     Page 19/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



5.2
*****



5.3
Predelivery Payments



5.3.1
Predelivery Payments are nonrefundable and shall be paid by the Buyer to the
Seller for the Aircraft.



5.3.2
“Predelivery Payment Reference Price” means, with respect to an Aircraft to be
delivered in calendar year T, the amount determined in accordance with the
following formula:



*****






5.3.3
The Buyer shall pay Predelivery Payments on the dates and in the amounts set
forth below.





                          Payment Date


Percentage of Predelivery Payment
Reference Price
*****
*****
*****



If application of such schedule results in any Predelivery Payment falling due
prior to the date of signature of the Agreement, such Predelivery Payments shall
be made upon signature of this Agreement.


5.3.4
The Seller shall be entitled to hold and use any Predelivery Payment as absolute
owner thereof and shall be under no obligation to segregate any Predelivery
Payment, or any amount equal thereto, from the Seller’s funds generally.





5.4
Payment of Balance of the Final Price of the Aircraft



Subject to Clause 9.4, on the date on which each Aircraft is Ready for Delivery,
the Buyer shall pay to the Seller the Final Price of such Aircraft less the
amount of Predelivery Payments that the Seller has previously received for such
Aircraft (the “Balance of the Final Price”).


The Seller's receipt of the full amount of all Predelivery Payments and of the
Balance of the Final Price of the Aircraft, including any amounts due under
Clause 5.8, is a condition precedent to the Seller's obligation to deliver such
Aircraft to the Buyer.




*****     Page 20/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





5.5
Taxes



*****
5.6 Application of Payments
*****


5.7
*****



5.8
Overdue Payments



5.8.1
If any payment due to the Seller is not received by the Seller on the date when
due, the Buyer shall pay to the Seller on demand *****.



5.9
Property Interest



Notwithstanding any provision of law to the contrary, the Buyer shall not, by
virtue of anything contained in this Agreement (including, without limitation,
payment of any ***** Predelivery Payments hereunder, or any designation or
identification by the Seller of a particular aircraft as an Aircraft to which
any provision of this Agreement refers) acquire any property, insurable or other
interest whatsoever in any Aircraft before Delivery of and payment for such
Aircraft, as provided in this Agreement.


5.10
Payment in Full



The Buyer's obligation to make payments to the Seller hereunder shall not be
affected by and shall be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments shall be made without deduction or
withholding of any kind. The Buyer shall ensure that the sums received by the
Seller under this Agreement shall be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all Taxes as provided in Clause 5.5, except that if the Buyer
is compelled by law to make any such deduction or withholding the Buyer shall
pay such additional amounts to the Seller as may be necessary so that the net
amount received by the Seller after such deduction or withholding shall equal
the amounts that would have been received in the absence of such deduction or
withholding.


*****






*****     Page 21/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



5.11
Other Charges



Unless expressly stipulated otherwise, any charges due under this Agreement
other than those set out in Clauses 5.2, 5.3, 5.8 and 5.10 shall be paid by the
Buyer at the same time as payment of the Balance of the Final Price or, if
invoiced after Delivery, within ***** after the invoice date.


*****     Page 22/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





6 -         MANUFACTURE AND ASSEMBLY PROCEDURE - INSPECTION


6.1
*****



6.2
Inspection



6.2.1
The Buyer or its duly authorized representatives (the "Buyer's Inspector(s)")
shall be entitled to inspect the manufacture and assembly of the Airframe and
all materials and parts obtained by the Seller for the manufacture and assembly
of the Airframe (each an “Inspection”) on the following terms and conditions;



(i)
any Inspection shall be conducted pursuant to the Seller’s system of inspection
and Airbus procedures, as developed under the supervision of the relevant
Aviation Authority and disclosed in writing to the Buyer;



(ii)
the Buyer's Inspector(s) shall have access to such relevant technical data as is
reasonably necessary for the purpose of the Inspection;



(iii)
any Inspection and any related discussions with the Seller and its personnel by
the Buyer's Inspector(s) shall be at reasonable times during business hours and
shall take place in the presence of the relevant inspection department personnel
of the Seller;



(iv)
the Inspections shall be performed in a manner so as not to unduly delay or
hinder the manufacture or assembly of the Aircraft, the performance of this
Agreement by the Seller or any other work in progress at the Manufacture
Facilities.



6.2.2
Location of Inspections



The Buyer's Inspector(s) may conduct Inspections at the relevant Manufacture
Facility of the Seller or its Affiliates and where possible at the Manufacture
Facilities of the sub-contractors provided that if access to any part of the
Manufacture Facilities where the Airframe manufacture is in progress or
materials or parts are stored are restricted for security or confidentiality
reasons, the Seller shall be allowed reasonable time to make the relevant items
available elsewhere.




*****     Page 23/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



6.3
Seller's Service for Buyer's Inspector(s)



For the purpose of the Inspections, and starting from a mutually agreed date
until the Delivery Date, the Seller shall furnish ***** suitable space and
office equipment, including but not limited to suitable high speed internet
access, in or conveniently located to the Delivery Location for the use by a
reasonable number of Buyer's Inspector(s).




*****     Page 24/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



7 -        CERTIFICATION


Except as set forth in this Clause 7, the Seller shall not be required to obtain
any certificate or approval with respect to the Aircraft.


7.1
Type Certification



The Aircraft has been or will be type certificated under EASA procedures for
certification in the transport category. The Seller shall obtain or cause to be
obtained an FAA type certificate (the "Type Certificate") to allow the issuance
of the Export Certificate of Airworthiness upon Delivery.


7.2
Export Certificate of Airworthiness



Subject to the provisions of Clause 7.3, the Aircraft shall be delivered to the
Buyer with an Export Certificate of Airworthiness and in a condition enabling
the Buyer to obtain at the time of Delivery a Standard Airworthiness Certificate
issued pursuant to Part 21 of the US Federal Aviation Regulations and a
Certificate of Sanitary Construction issued by the U.S. Public Health Service of
the Food and Drug Administration. *****


7.3
Specification Changes before Aircraft Ready for Delivery



*****


7.4
*****







*****     Page 25/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



8 -        TECHNICAL ACCEPTANCE


8.1
Technical Acceptance Process



8.1.1
Prior to Delivery, the Aircraft shall undergo a technical acceptance process
developed by the Seller, the purpose of which is for the Seller to demonstrate
to the Buyer compliance with the delivery requirements for such Aircraft under
this Agreement (the "Technical Acceptance Process"). *****



8.1.2
The Technical Acceptance Process shall:



(i)
commence on a date notified by the Seller to the Buyer with no less than *****
advance notice,



(ii)
take place at the Delivery Location,



(iii)
be carried out by the personnel of the Seller, and



(iv)
include a technical acceptance flight that shall not exceed ***** unless
additional time is necessary to complete the Technical Acceptance Process
(including any additional test flights as may be required to complete the
Technical Acceptance Process) (the “Technical Acceptance Flight”).



8.2
Buyer’s Attendance



8.2.1
Buyer's Inspectors shall be entitled to attend the Technical Acceptance Process.



8.2.2
If Buyer elects to attend the Technical Acceptance Process, the Buyer's
Inspectors:



(i)
shall comply with the reasonable requirements of the Seller as advised to the
Buyer, with the intention of completing the Technical Acceptance Process within
*****, and



(ii)
may have a maximum of ***** of its representatives (no more than ***** of whom
shall have access to the cockpit at any one time) accompany the Seller’s
representatives on the Technical Acceptance Flight, during which the Buyer’s
representatives shall comply with the instructions of the Seller’s
representatives.



8.2.3
If the Buyer does not attend (other than as a result of the Seller’s failure to
notify the Buyer as required by Clause 8.1.2(i)) or interferes with



*****     Page 26/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



the Technical Acceptance Process, the Seller shall be entitled to complete the
Technical Acceptance Process and the Buyer shall be deemed to have accepted that
the Technical Acceptance Process has been satisfactorily completed, in all
respects.


8.3
Certificate of Acceptance



When the Aircraft is Ready for Delivery, subject to Clause 9.4, the Buyer shall
sign and deliver to the Seller a certificate of acceptance in respect of the
Aircraft in the form set forth in Exhibit D (the "Certificate of Acceptance").


8.4        Finality of Acceptance


The Buyer’s signature of the Certificate of Acceptance for the Aircraft shall
constitute waiver by the Buyer of any right it may have, under the Uniform
Commercial Code as adopted by the State of New York or otherwise, to revoke
acceptance of the Aircraft for any reason, whether known or unknown to the Buyer
at the time of acceptance.


8.5
Aircraft Utilization



*****
 


*****     Page 27/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



9 -         DELIVERY


9.1
Delivery Schedule



9.1.1
Subject to Clauses 2, 7, 8, 10 and 18, the Seller shall have the Aircraft Ready
for Delivery at the Delivery Location within the following quarters (each a
“Scheduled Delivery Quarter”):







*****






9.1.2
The scheduled delivery month (“Scheduled Delivery Month”) of each Aircraft shall
be notified in writing to the Buyer by the Seller no later than *****.



9.1.3
The Seller shall give the Buyer at least ***** advance written notice of the
anticipated date on which the Aircraft shall be Ready for Delivery. Such notice
shall also include the starting date and the planned schedule of the Technical
Acceptance Process. Thereafter the Seller shall notify the Buyer of any change
to such dates.



9.2
Delivery Process



9.2.1
The Buyer shall send the Buyer's Inspectors to the Delivery Location in order to
take Delivery of the Aircraft on the date the Aircraft is Ready for Delivery,
and remove the Aircraft from the Delivery Location within *****.



9.2.2
The Seller shall deliver and transfer title to the Aircraft to the Buyer free
and clear of all Liens (except for any Liens or encumbrances created by or on
behalf of the Buyer) provided that the Balance of the Final Price of such
Aircraft and all other amounts stated to be due hereunder on the Delivery Date
have been paid by the Buyer pursuant to Clause 5.4 and that the Certificate of
Acceptance has been signed and delivered to the Seller pursuant to Clause 8.3.
The Seller shall provide the Buyer with (a) a bill of sale in (i) the form set
forth in Exhibit E-1, if the Delivery Location is in Mobile, Alabama and (ii) in
the form set forth in Exhibit E-2, if the Delivery Location is in any place
other than Mobile, Alabama (the “Bill of Sale”), and/or (b) such other
documentation confirming transfer of title and receipt of the Final Contract
Price as may reasonably be requested by the Buyer and (c) if Mobile, Alabama is
the Delivery Location, a warranty from Airbus S.A.S in the form of Exhibit J.
Title to, property in and risk of loss of or damage to the Aircraft shall pass
to the Buyer contemporaneously with the delivery by the Seller to the Buyer of
such Bill of Sale.



*****     Page 28/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





9.2.3
If, when the Aircraft is Ready for Delivery, subject to 9.4, the Buyer fails to:



(i) deliver the signed Certificate of Acceptance to the Seller, or


(ii) pay the Balance of the Final Price of the Aircraft to the Seller and
collect the Aircraft,


*****


These rights of the Seller shall be in addition to the Seller’s other rights and
remedies under this Agreement.


If the Buyer fails to remove the Aircraft as required by Clause 9.2.1 then,
without prejudice to the Seller’s other rights under this Agreement or at law,
the provisions of Clause 9.2.3(c) shall apply.


9.3
Flyaway



9.3.1
As applicable, the Buyer and the Seller shall cooperate to obtain any licenses
that may be required by the Aviation Authority of the Delivery Location for the
purpose of exporting the Aircraft.



9.3.2
***** The Buyer shall make direct arrangements with the supplying companies for
the fuel and oil required for all post-Delivery flights.



9.4
Delivery on the date on which an Aircraft is Ready for Delivery



*****


*****     Page 29/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



10 -        EXCUSABLE DELAY AND TOTAL LOSS




10.1
Scope of Excusable Delay



*****


10.2
Consequences of Excusable Delay



10.2.1        If an Excusable Delay occurs:


(i)
the Seller shall notify the Buyer of such Excusable Delay as soon as practicable
after becoming aware of the same;



(ii)
the Seller shall not be responsible for any damages arising from or in
connection with such Excusable Delay suffered or incurred by the Buyer;



(iii)
the Seller shall not be deemed to be in default in the performance of its
obligations hereunder as a result of such Excusable Delay;



(iv)
the Seller shall as soon as practicable after the removal of the cause of such
delay resume performance of its obligations under this Agreement and in
particular shall notify the Buyer of the revised Scheduled Delivery Month.



10.3
Termination on Excusable Delay



10.3.1
*****, then either party may terminate this Agreement with respect to the
affected Aircraft, by giving written notice to the other party *****. However,
the *****.



10.3.2
If the Seller advises the Buyer in its notice of a revised Scheduled Delivery
Month pursuant to Clause 10.2.1(iv) that there shall be a delay in Delivery of
an Aircraft of more than *****, then either party may terminate this Agreement
with respect to the affected Aircraft. Termination shall be made by giving
written notice to the other party within ***** after the Buyer's receipt of the
notice of a revised Scheduled Delivery Month.



10.3.3
If this Agreement is not terminated under the terms of Clause 10.3.1 or 10.3.2,
then the Seller shall be entitled to reschedule Delivery. The Seller shall
notify the Buyer of the new Scheduled Delivery Month after the ***** referred to
in Clause 10.3.1 or 10.3.2, and this new Scheduled Delivery Month shall be
deemed to be an amendment to the applicable Scheduled Delivery Month in Clause
9.1.





*****     Page 30/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



10.4
Total Loss, Destruction or Damage



If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller shall notify the Buyer to this effect within ***** of such occurrence.
The Seller shall include in said notification (or as soon after the issue of the
notice as such information becomes available to the Seller) the earliest date
consistent with the Seller's other commitments and production capabilities that
an aircraft to replace the Aircraft may be delivered to the Buyer and the
Scheduled Delivery Month shall be extended as specified in the Seller's notice
to accommodate the delivery of the replacement aircraft *****:


Nothing herein shall require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the Aircraft.


10.5
Termination Rights Exclusive



If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination shall discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.


10.6
Remedies



THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER SHALL
NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.


*****     Page 31/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



11 -        NON-EXCUSABLE DELAY


11.1
*****

 


11.2
Renegotiation



If, as a result of an Non-Excusable Delay, the Delivery does not occur within
***** the Buyer shall have the right, exercisable by written notice to the
Seller given between *****, to require from the Seller a renegotiation of the
Scheduled Delivery Month for the affected Aircraft. Unless otherwise agreed
between the Seller and the Buyer during such renegotiation, the said
renegotiation shall not prejudice the Buyer's right to receive ***** in
accordance with Clause 11.1.


11.3
Termination



If, as a result of an Non-Excusable Delay, the Delivery does not occur within
***** and the parties have not renegotiated the Delivery Date pursuant to Clause
11.2, then both parties shall have the right exercisable by written notice to
the other party, given between *****, to terminate this Agreement in respect of
the affected Aircraft. In the event of termination, neither party shall have any
claim against the other, except that the Seller shall pay to the Buyer any
amounts due pursuant to Clause 11.1 and shall pay to the Buyer an amount equal
to the Predelivery Payments received from the Buyer hereunder in respect of such
affected Aircraft.


11.4
Remedies



THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER SHALL
NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.




*****     Page 32/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12
WARRANTIES AND SERVICE LIFE POLICY



This Clause covers the terms and conditions of the warranty and service life
policy.


12.1
Standard Warranty



12.1.1
Nature of Warranty



For the purpose of this Agreement the term "Warranted Part" shall mean any
Seller proprietary component, equipment, accessory or part, which is installed
on an Aircraft at Delivery thereof *****




12.1.2
Exclusions



The warranties set forth in Clause 12.1.1 shall not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, equipment,
accessory or part installed on the Aircraft at Delivery that is not a Warranted
Part *****






*****     Page 33/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12.1.3
Warranty Period



The warranties set forth in Clauses 12.1.1 and 12.1.2 shall be limited to those
defects that become apparent ***** (the “Warranty Period”).


12.1.4
Limitations of Warranty



12.1.4.1
*****

 
12.1.4.2
In the event of a defect covered by Clauses 12.1.1 (iii), 12.1.1 (iv) and 12.1.2
(ii) becoming apparent within the Warranty Period, the Seller shall also, if so
requested by the Buyer in writing, correct such defect in any Aircraft which has
not yet been delivered to the Buyer *****



12.1.4.3
Cost of inspection



In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2,
*****provided that


*****


12.1.5
Warranty Claim Requirements



The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1 with respect to any warranty claim submitted by the Buyer (each a “Warranty
Claim”) are subject to the following conditions:


(i)
the defect having become apparent within the Warranty Period;



(ii)
the Buyer having filed a warranty claim within ***** of discovering the defect;

    
(iii)
the Buyer having submitted to the Seller evidence reasonably satisfactory to the
Seller that the claimed defect is due to a matter warranted under this Clause
12.1;

    
(iv)
the Seller having received a Warranty Claim substantially complying with the
provisions of Clause 12.1.6 below.



12.1.6
Warranty Administration





*****     Page 34/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



The warranties set forth in Clause 12.1 shall be administered as hereinafter
provided.


12.1.6.1
Claim Determination



Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim shall be made through the Seller’s online claims tool as soon as
it is determined by the Seller and shall be based upon *****.
12.1.6.2
Transportation Costs



The cost of transporting a Warranted Part claimed to be defective to and from
the facilities designated by the Seller shall be borne *****.


12.1.6.3
Return of an Aircraft



If the Buyer and the Seller mutually agree, prior to such return, that it is
necessary to return an Aircraft to the Seller for consideration of a Warranty
Claim, *****.


12.1.6.4
On Aircraft Work by the Seller



If either (i) it is determined by both Parties that a defect subject to this
Clause 12.1 justifies the dispatch by the Seller of a working team to the
Aircraft to repair or correct such defect through the embodiment of one or
several Seller's Service Bulletins at the Buyer's facilities, or (ii) if the
Buyer returns an Aircraft to the Seller pursuant to Clause 12.1.6.3 in order for
the Seller to perform or have performed such repair or correction, then the
labor costs for such on-Aircraft work shall be borne*****.


In accordance with the forgoing, on-Aircraft work shall be accomplished
when*****.


The Seller and the Buyer shall agree on a schedule and place for the on-Aircraft
work to be performed.


12.1.6.5
Warranty Claim Substantiation



Each Warranty Claim filed by the Buyer under this Clause 12.1 shall contain at
least the following data:


(a)
description of defect and action taken, if any,

(b)
date of incident and/or removal date,

(c)
description of Warranted Part claimed to be defective,



*****     Page 35/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



(d)
part number,

(e)
serial number (if applicable),

(f)
position on Aircraft,

(g)
total flying hours or calendar time, as applicable, at the date of defect
appearance,

(h)
time since last shop visit at the date of defect appearance,

(i)
Manufacturer Serial Number of the Aircraft and/or its registration,

(j)
Aircraft total flying hours and/or number of landings at the date of defect
appearance,

(k)
Warranty Claim number,

(l)
date of Warranty Claim,

(m)
Delivery Date of Aircraft or Warranted Part to the Buyer,



Warranty Claims are to be addressed as follows:


AIRBUS
CUSTOMER SERVICES DIRECTORATE
WARRANTY ADMINISTRATION
2, rond-point Emile Dewoitine
B.P. 33
F 31700 BLAGNAC
FRANCE


12.1.6.6
Replacements



Replacements made pursuant to this Clause 12 shall be made as soon as reasonably
practicable, but in any event within the lead time defined in the Airbus Spare
Parts Price Catalog.


Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller shall at all times remain with the
Buyer, except that:


(i)
when the Seller has custody, possession, or control of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
shall have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller shall not be liable for loss of use, and;



(ii)
title to and risk of loss of a returned component, accessory, equipment or part
shall pass to the Seller upon shipment by the Seller to the Buyer of any item
furnished by the Seller to the Buyer as a replacement therefor.



Upon the Seller's shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause


*****     Page 36/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12.1, title to and risk of loss of such replacement component, accessory,
equipment or part shall pass to the Buyer.


Upon replacement, the components, equipment, accessories, or parts replaced
thereby shall become the Seller's property.




12.1.6.7
Rejection



The Seller shall provide written substantiation reasonably acceptable to Buyer
in case of rejection of a Warranty Claim. *****


12.1.6.8
Inspection



The Seller shall have the right to inspect the affected Aircraft, documents and
other records relating thereto in the event of any Warranty Claim under this
Clause 12.1 as the same relates to the Warranty Claim.




*****     Page 37/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12.1.7
Inhouse Warranty

    
12.1.7.1
Seller's Authorization

    
The Seller hereby authorizes the Buyer to repair Warranted Parts (“Inhouse
Warranty”) subject to the terms of this Clause 12.1.7.


The Seller agrees that the Buyer may designate a third party facility to perform
such repair on Warranted Parts.


12.1.7.2
Conditions for Seller's Authorization

    
The Buyer shall be entitled to repair such Warranted Parts:


- where the estimated cost of repair is in excess of *****, the Buyer shall
notify the Seller Representative of its intention to perform Inhouse Warranty
repairs before any such repairs are started. The Buyer’s notification shall
include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate.
The Seller agrees to use all reasonable efforts to ensure a prompt response and
shall not unreasonably withhold or delay authorization.




- provided repairs are performed in accordance with the Seller's Technical Data
or written instructions; and


- only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.10.


12.1.7.3    Seller's Rights


The Seller shall have the right to require the return of any Warranted Part, or
any part removed therefrom, which is claimed to be defective if, in the Seller’s
reasonable judgment, the nature of the claimed defect requires technical
investigation. If a Warranted Part is returned for technical investigation, the
related transportation costs shall be borne *****. Furthermore, the Seller shall
have the right to have a Seller Representative present during the disassembly,
inspection and testing of any Warranted Part claimed to be defective, subject to
such presence being practical and not materially delaying any such disassembly,
inspection, and/or testing.


12.1.7.4
Inhouse Warranty Claim Substantiation





*****     Page 38/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



Claims for Inhouse Warranty credit shall be filed within the time period set
forth in 12.1.5 (ii) and shall contain the same information as that required for
Warranty Claims under Clause 12.1.6.5 and in addition shall include:


(a)
a report of technical findings with respect to the defect,



(b)
for parts required to remedy the defect:

- part numbers,
- serial numbers (if applicable),
- parts description,
- quantity of parts,
- unit price of parts,
- related Seller's or third party's invoices (if applicable),
- total price of parts,


(c)
detailed number of labor hours,

    
(d)
Inhouse Warranty Labor Rate,



(e)
total claim value.



12.1.7.5
Credit



The Buyer's sole remedy and the Seller’s sole obligation and liability with
respect to Inhouse Warranty Claims shall be *****




12.1.7.6
Limitation

        
***** (“BER” or “Beyond Economic Repair”); provided that if the failure is such
that the Warranted Part is BER, then the provisions of Clause 12.1.7.7 shall
apply to such part.
    
12.1.7.7
Scrapped Material

    
The Buyer may, with the Seller Representative's consent (which consent shall not
be unreasonably withheld, conditioned or delayed), scrap any such defective
Warranted Parts that are BER and not required for technical evaluation.


If the Buyer does not obtain the agreement of the Seller’s Representative to
scrap a defective Warranted Part BER, then the Buyer shall retain such


*****     Page 39/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



Warranted Part and any defective part removed from a Warranted Part during
repair for a period of ***** of receipt of the Seller’s request to that effect.
 


Scrapped Warranted Parts shall be evidenced by a record of scrapped material
certified by an authorized representative of the Buyer and shall be kept in the
Buyer’s file for at least the duration of the applicable Warranty Period.


12.1.8
Standard Warranty in case of Pooling or Leasing Arrangements



Without prejudice to Clause 21.1, the warranties provided for in this Clause
12.1 for any Warranted Part shall accrue to the benefit of any airline in
revenue service, other than the Buyer, if the Warranted Part enters into the
possession of any such airline as a result of a pooling or leasing agreement
between such airline and the Buyer, in accordance with the terms and subject to
the limitations and exclusions of the foregoing warranties and to the extent
permitted by any applicable law or regulations.


12.1.9
Warranty for Corrected, Replaced or Repaired Warranted Parts



Whenever any Warranted Part, which contains a defect for which the Seller is
liable under Clause 12.1, has been corrected, replaced or repaired pursuant to
the terms of this Clause 12.1, the period of the Seller's warranty with respect
to such corrected, repaired or replacement Warranted Part, whichever the case
may be, shall be *****.


If a defect is attributable to a defective repair or replacement by the Buyer,
and such defective replacement or repair is not attributable solely to
inaccuracies in written instructions or designs supplied by the Seller and
followed by the Buyer, a Warranty Claim with respect to such defect shall be
rejected, notwithstanding any subsequent correction or repair, and shall
immediately terminate the remaining warranties under this Clause 12.1 in respect
of the affected Warranted Part.
        
12.1.10
Accepted Industry Standard Practices Normal Wear and Tear



The Buyer's rights under this Clause 12.1 are subject to *****.


The Seller's liability under this Clause 12.1 shall not extend to normal wear
and tear nor to:


*****     Page 40/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



*****


12.1.11
DISCLAIMER OF SELLER LIABILITY



*****


12.2
Service Life Policy



12.2.1
In addition to the warranties set forth in Clause 12.1, the Seller further
agrees that should a Failure occur in any Item (as these terms are defined
hereinbelow) that has not suffered from an extrinsic force, then, subject to the
general conditions and limitations set forth in Clause 12.2.4, the provisions of
this Clause 12.2 shall apply.



For the purposes of this Clause 12.2:


(i)
"Item" means any item listed in Exhibit “F”;



(ii)
"Failure" means *****.



12.2.2
Periods and Seller's Undertakings



Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item before the Aircraft in
which such Item was originally installed has *****, the Seller shall, at its
discretion and as promptly as practicable and with the Seller's financial
participation as hereinafter provided, either :


- design and furnish to the Buyer a correction for such Item with a Failure and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or


- replace such Item.




*****     Page 41/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12.2.3    Seller's Participation in the Costs


Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy in connection with the correction or replacement of an Item
shall be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller's financial participation determined in accordance
with the following formula:


*****








*****     Page 42/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



12.2.4
General Conditions and Limitations



12.2.4.1
The undertakings set forth in this Clause 12.2 shall be valid after the period
of the Seller's warranty applicable to an Item under Clause 12.1.



12.2.4.2
The Buyer's remedies and the Seller's obligations and liabilities under this
Service Life Policy are subject to compliance by the Buyer with the following
conditions:



(i)
the Buyer shall maintain log books and other historical records with respect to
each Item, adequate to enable the Seller to determine whether the alleged
Failure is covered by this Service Life Policy and, if so, to define the portion
of the costs *****;



(ii)
*****;



(iii)
the Buyer shall comply with the conditions of Clause 12.1.10;



(iv)
*****;



(v)
the Buyer shall report any breakage or defect in an Item in writing to the
Seller within ***** after such breakage or defect becomes apparent to the Buyer,
whether or not said breakage or defect can reasonably be expected to occur in
any other aircraft, and the Buyer shall have provided to the Seller sufficient
detail on the breakage or defect to enable the Seller acting reasonably to
determine whether said breakage or defect is subject to this Service Life
Policy.



12.2.4.3
Except as otherwise provided for in this Clause 12.2, any claim under this
Service Life Policy shall be administered as provided for in, and shall be
subject to the terms and conditions of, Clause 12.1.6.



12.2.4.4
In the event of the Seller having issued a modification applicable to an
Aircraft, the purpose of which is to avoid a Failure, the Seller shall supply
the necessary modification kit ***** that will be applicable to all operators
subject to the same fleetwide coverage. If such a kit is so offered to the
Buyer, then, to the extent of such Failure and any Failures that could ensue
therefrom, the validity of the Seller's commitment under this Clause 12.2 shall
be subject to the Buyer incorporating such modification in the relevant
Aircraft, as promulgated by the Seller and in accordance with the Seller's
instructions, within a reasonable time.



12.2.4.5
THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN
AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW
DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN



*****     Page 43/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



AND MANUFACTURING ART. THE SELLER'S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO
FURNISH ONLY THOSE CORRECTIONS TO THE ITEMS OR PROVIDE REPLACEMENTS THEREFOR AS
PROVIDED FOR IN THIS CLAUSE 12.2. THE BUYER'S SOLE REMEDY AND RELIEF FOR THE
NON-PERFORMANCE OF ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING UNDER OR BY
VIRTUE OF THIS SERVICE LIFE POLICY WILL BE *****. WITHOUT LIMITING THE
EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF LIABILITY PROVISIONS SET
FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL CLAIMS
TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF
PROFITS AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES, ARISING UNDER OR BY VIRTUE OF
THIS SERVICE LIFE POLICY.




12.3
Supplier Warranties and Service Life Policies



Prior to or at Delivery of the first Aircraft, the Seller shall provide the
Buyer, in accordance with the provisions of Clause 17, with the warranties and,
where applicable, service life policies that the Seller has obtained for
Supplier Parts pursuant to the Supplier Product Support Agreements.


12.3.1
Definitions



12.3.1.1
“Supplier” means any supplier of Supplier Parts.



12.3.1.2
“Supplier Part” means any component, equipment, accessory or part installed in
an Aircraft at the time of Delivery thereof and for which there exists a
Supplier Product Support Agreement. For the sake of clarity, Propulsion Systems
and Buyer Furnished Equipment and other equipment selected by the Buyer to be
supplied by suppliers with whom the Seller has no existing enforceable warranty
agreements are not Supplier Parts.



12.3.1.3
“Supplier Product Support Agreements” means agreements between the Seller and
Suppliers, as described in Clause 17.1.2, containing enforceable and
transferable warranties and, in the case of landing gear suppliers, service life
policies for selected structural landing gear elements.



12.3.2
Supplier's Default



12.3.2.1
In the event of any Supplier, under any standard warranty obtained by the Seller
pursuant to Clause 12.3.1, defaulting in the performance of any material
obligation with respect thereto and subject to the Buyer first using its
reasonable efforts to enforce its rights under such standard warranty and (ii)
the Buyer submitting in reasonable time to the Seller reasonable evidence that
such default has occurred, *****.



*****     Page 44/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





12.3.2.2
In the event of any Supplier, under any Supplier Service Life Policy obtained by
the Seller pursuant to Clause 12.3.1, defaulting in the performance of any
material obligation with respect thereto and subject to (i) the Buyer first
using its reasonable efforts to enforce its rights under such Supplier Service
Life Policy and (ii) the Buyer submitting in reasonable time to the Seller
reasonable evidence that such default has occurred, *****.



12.3.2.3
At the Seller's request, the Buyer shall assign to the Seller, and the Seller
shall be subrogated to, all of the Buyer's rights against the relevant Supplier
with respect to and arising by reason of such default and shall provide
reasonable assistance to enable the Seller to enforce the rights so assigned.



12.4
Interface Commitment



12.4.1
Interface Problem



If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer but which the
Buyer reasonably believes to be attributable to the design characteristics of
one or more components of the Aircraft ("Interface Problem"), the Seller shall,
if so requested by the Buyer, *****, promptly conduct or have conducted an
investigation and analysis of such problem to determine, if possible, the cause
or causes of the problem and to recommend such corrective action as may be
feasible. The Buyer shall furnish to the Seller all data and information in the
Buyer's possession relevant to the Interface Problem and shall cooperate with
the Seller in the conduct of the Seller's investigations and such tests as may
be required.


At the conclusion of such investigation, the Seller shall promptly advise the
Buyer in writing of the Seller's opinion as to the cause or causes of the
Interface Problem and the Seller's recommendations as to corrective action.


12.4.2
Seller's Responsibility



If the Seller determines, acting reasonably, that the Interface Problem is
primarily attributable to the design of a Warranted Part, the Seller shall, if
so requested by the Buyer and pursuant to the terms and conditions of Clause
12.1, correct the design of such Warranted Part to the extent of the Seller's
obligation as defined in Clause 12.1.


*****     Page 45/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





12.4.3
Supplier's Responsibility



If the Seller determines, acting reasonably, that the Interface Problem is
primarily attributable to the design of any Supplier Part, the Seller shall, if
so requested by the Buyer, reasonably assist the Buyer in processing any
warranty claim the Buyer may have against the Supplier. Should the Supplier fail
to address such Interface Problem in a manner reasonably satisfactory to Buyer,
then the conditions of Clause 12.3.2 shall apply.


12.4.4
Joint Responsibility



If the Seller determines, acting reasonably, that the Interface Problem is
attributable partially to the design of a Warranted Part and partially to the
design of any Supplier Part, the Seller shall, if so requested by the Buyer,
seek a solution to the Interface Problem through cooperative efforts of the
Seller and any Supplier involved.


The Seller shall promptly advise the Buyer of such corrective action as may be
proposed by the Seller and any such Supplier. Such proposal shall be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier towards the Buyer. *****


12.4.5
General



12.4.5.1
All requests under this Clause 12.4 shall be directed to both the Seller and the
affected Supplier.



12.4.5.2
Except as specifically set forth in this Clause 12.4, this Clause shall not be
deemed to impose on the Seller any obligations not expressly set forth elsewhere
in this Agreement.



12.4.5.3
All reports, recommendations, data and other documents furnished by the Seller
to the Buyer pursuant to this Clause 12.4 shall be deemed to be delivered under
this Agreement and shall be subject to the terms, covenants and conditions set
forth in this Clause 12.



12.5
Exclusivity of Warranties

    
THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE


*****     Page 46/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS
AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF
ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA
OR SERVICE DELIVERED BY THE SELLER UNDER THIS AGREEMENT.


THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:


(1)
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;



(2)
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;



(3)
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;



(4)
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;



*****     Page 47/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





(5)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;



(6)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;



(7)
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



(a)
LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;



(b)
LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;



(c)
LOSS OF PROFITS AND/OR REVENUES;



(d)
ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT SHALL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 SHALL REMAIN IN FULL FORCE AND EFFECT.




*****     Page 48/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



FOR THE PURPOSES OF THIS CLAUSE 12.5, THE “SELLER” SHALL BE UNDERSTOOD TO
INCLUDE THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES.


12.6
Duplicate Remedies



The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer's rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will
*****.


12.7
Negotiated Agreement



The Buyer specifically recognizes that:


(i)
the Specification has been agreed upon after careful consideration by the Buyer
using its judgment as a professional operator of aircraft used in public
transportation and as such is a professional within the same industry as the
Seller;



(ii)
this Agreement, and in particular this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and



(iii)
the price of the Aircraft and the other mutual agreements of the Buyer set forth
in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, specifically including the waiver, release and
renunciation by the Buyer set forth in Clause 12.5.



12.8
Disclosure to Third Party Entity



In the event of the Buyer intending to designate a third party entity (a “Third
Party Entity”) to administrate this Clause 12, the Buyer shall notify the Seller
of such intention prior to any disclosure of this Clause to the selected Third
Party Entity and shall cause such Third Party Entity to enter into a
confidentiality agreement and or any other relevant documentation with the
Seller solely for the purpose of administrating this Clause 12.


*****     Page 49/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





12.9
Transferability



Without prejudice to Clause 21.1, the Buyer's rights under this Clause 12 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller's prior written consent, which shall not
be unreasonably withheld and the Seller shall reasonably cooperate with the
foregoing.


Any transfer in violation of this Clause 12.9 shall, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
12 and any and all other warranties that might arise under or be implied in law.




*****     Page 50/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



13
PATENT AND COPYRIGHT INDEMNITY



13.1
Indemnity



13.1.1
Subject to the provisions of Clause 13.2.3, the Seller shall indemnify, defend
and hold harmless the Buyer from and against any damages, costs and/or expenses
including legal costs (excluding damages, costs, expenses, loss of profits and
other liabilities in respect of or resulting from loss of use of the Aircraft)
resulting from any infringement or claim of infringement by the Airframe (or any
part or software installed therein at Delivery) of:



*****


13.1.2
Clause 13.1.1 shall not apply to



*****




13.1.3
In the event that the Buyer, due to circumstances contemplated in Clause 13.1.1,
is prevented from using the Aircraft (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at between claimant, Seller
and Buyer), the Seller shall at its discretion and expense either:



*****


13.2
Administration of Patent and Copyright Indemnity Claims



13.2.1
If the Buyer receives a written claim or a suit is threatened or commenced
against the Buyer for infringement of a patent or copyright referred to in
Clause 13.1, the Buyer shall:



(i)
forthwith notify the Seller giving particulars thereof;



(ii)
furnish to the Seller all data, papers and records within the Buyer's control or
possession relating to such patent or claim;



(iii)
refrain from admitting any liability or making any payment or assuming any
expenses, damages, costs or royalties or otherwise acting in a manner
prejudicial to the defense or denial of such suit or claim provided always that
nothing in this sub-Clause (iii) shall prevent the Buyer from paying such sums
as may be required in order to obtain the release of the Aircraft, provided such
payment is accompanied by a denial of liability and is made without prejudice;





*****     Page 51/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



(iv)
reasonably co-operate with, and render reasonable assistance to, the Seller
*****, as may be pertinent to the defense or denial of the suit or claim;



(v)
reasonably act in such a way as to mitigate damages, costs and expenses and/or
reduce the amount of royalties which may be payable.



13.2.2
The Seller shall be entitled either in its own name or on behalf of the Buyer to
conduct negotiations with the party or parties alleging infringement and may
assume and conduct the defense or settlement of any suit or claim in the manner
which, in the Seller's opinion, it deems proper; provided that Seller shall upon
Buyer’s request keep Buyer reasonably informed on such matter and to the extent
that there is a settlement obligation imposed on the Buyer which is not covered
by the indemnification obligations of the Seller, then such obligation shall
require the prior written approval of Buyer, not to be unreasonably witheld.



13.2.3
The Seller's liability hereunder shall be conditional upon the strict and timely
compliance by the Buyer with the terms of this Clause and is in lieu of any
other liability to the Buyer express or implied which the Seller might incur at
law as a result of any infringement or claim of infringement of any patent or
copyright.



THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF
THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE
INEFFECTIVE, THE REMAINDER OF THIS CLAUSE SHALL REMAIN IN FULL FORCE AND EFFECT.
THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS SHALL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER.


14    OEM TECHNICAL DATA AND BUYER DATA


*****     Page 52/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





14.1
The OEM Technical Data shall be supplied in the English language using the
aeronautical terminology in common use. Range, type, format and delivery
schedule of the OEM Technical Data to be provided under this Agreement are
outlined in Exhibit G hereto.



14.2
Aircraft Identification for OEM Technical Data



14.2.1
The following OEM Technical Data can be customized to the Aircraft:



- Aircraft Maintenance Manual,
- Illustrated Parts Catalogue,
- Trouble Shooting Manual,
- Aircraft Wiring Manual,
- Aircraft Schematics Manual, and
- Aircraft Wiring Lists.


For such OEM Technical Data , the Buyer agrees to the allocation of fleet serial
numbers (“Fleet Serial Numbers”) in the form of block of numbers selected in the
range from 001 to 999.


14.2.2
The sequence *****.



14.2.3
The Buyer shall indicate to the Seller the Fleet Serial Number allocated to each
Aircraft corresponding to the delivery schedule set forth in Clause 9.1 *****.
Neither the designation of such Fleet Serial Numbers nor the subsequent
allocation of the Fleet Serial Numbers to Manufacturer Serial Numbers for the
purpose of producing certain customized OEM Technical Data shall constitute any
property, insurable or other interest of the Buyer in any Aircraft prior to the
Delivery of such Aircraft as provided for in this Agreement. To the extent that
the Buyer provides Buyer Data for inclusion in the OEM Technical Data, such
Buyer Data shall not change ownership by virtue of such inclusion and Clause
22.8 shall apply.



14.3
Integration of Equipment Data



14.3.1
Supplier Equipment



Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Airbus Service Bulletins
thereafter, shall be introduced into the customized OEM Technical Data to the
extent necessary for understanding of the affected systems, *****.


14.3.2
Buyer Furnished Equipment





*****     Page 53/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



14.3.2.1
The Seller shall introduce BFE data for Buyer Furnished Equipment that is
installed on the Aircraft by the Seller (“BFE Data”) into the customized OEM
Technical Data, ***** to the Buyer for the initial issue of the OEM Technical
Data provided at or before Delivery of the first Aircraft, provided such BFE
Data is provided in accordance with the conditions set forth in Clauses 14.3.2.2
through 14.3.2.5 no such ref.



14.3.2.2
The Buyer shall supply, or shall cause the BFE Supplier(s) to supply on Buyer’s
behalf, BFE Data to the Seller *****.



14.3.2.3
The BFE Data shall be supplied in English and shall be established in compliance
with the then applicable revision of *****, Information Standards for Aviation
Maintenance.



14.3.2.4
The BFE Data shall be delivered in digital format and/or in Portable Document
Format (PDF), as agreed between the Buyer and the Seller.



14.3.2.5
All costs related to the delivery to the Seller of the applicable BFE Data shall
be *****



14.4
Supply



14.4.1
OEM Technical Data shall be supplied on-line and/or off-line, as set forth in
Exhibit G hereto.



14.4.2
*****



14.4.3
Delivery



14.4.3.1
For OEM Technical Data provided off-line, such OEM Technical Data and
corresponding revisions shall be sent to up to two (2) addresses as indicated by
the Buyer.



14.4.3.2
OEM Technical Data provided off-line shall be delivered by the Seller at the
Buyer’s named place of destination under DAP conditions. The term Delivered At
Place (DAP) is defined in the Incoterms 2010 publication issued by the
International Chamber of Commerce.



14.4.3.3
The OEM Technical Data shall be delivered according to a mutually agreed
schedule to correspond with the Deliveries of Aircraft. The Buyer shall provide
no less than ***** when requesting a change to such delivery schedule.

 
14.4.4
It shall be the responsibility of the Buyer to coordinate and satisfy local
Aviation Authorities' requirements with respect to OEM Technical Data.



*****     Page 54/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



Reasonable quantities of such OEM Technical Data shall be supplied by the Seller
***** at the Buyer’s named place of destination.


Notwithstanding the foregoing, and in agreement with the relevant Aviation
Authorities, preference shall be given to the on-line access to such Buyer
Technical Data through the Airbus customer portal “AirbusWorld”.


14.5
Revision Service



For each Aircraft purchased under this Agreement, revision service for the OEM
Technical Data shall be provided ***** (each a “Revision Service Period”).


Thereafter revision service shall be provided *****.


14.6
Service Bulletins (SB) Incorporation    



During any Revision Service Period and upon the Buyer’s request, which shall be
made within *****, Seller Service Bulletin information shall be incorporated
into the OEM Technical Data, provided that the Buyer notifies the Seller through
the relevant AirbusWorld on-line Service Bulletin Reporting application that it
intends to accomplish such Service Bulletin, after which post Service Bulletin
status shall be shown.


14.7
OEM Technical Data Familiarization



Upon request by the Buyer, the Seller shall provide ***** of OEM Technical Data
familiarization training ***** at the Seller’s or the Buyer’s facilities. The
basic familiarization course is tailored for maintenance and engineering
personnel.


14.8
Customer Originated Changes (COC)



If the Buyer wishes to introduce Buyer Data, including BFE Data after the
initial issue of the OEM Technical Data, (hereinafter “COC Data”) into any of
the customized OEM Technical Data that are identified as eligible for such
incorporation in the Seller’s then current Customer Services Catalog, the Buyer
shall notify the Seller of such intention.


The incorporation of any COC Data shall be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.


14.9
AirN@v Family products





*****     Page 55/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



14.9.1
The OEM Technical Data listed below are provided on DVD and include integrated
software (hereinafter together referred to as “AirN@v Family”).



14.9.2
The AirN@v Family covers several OEM Technical Data domains, reflected by the
following AirN@v Family products:



- AirN@v / Maintenance,
- AirN@v / Planning,
- AirN@v / Repair,
- AirN@v / Workshop,
- AirN@v / Associated Data,
- AirN@v / Engineering.


14.9.3
AirN@v Family integrated software is subject to Part 1 of Exhibit I to the
Agreement (the “End-User License Agreement for Airbus Software”).



14.9.4
The revision service and the license to use AirN@v Family products shall be
granted *****. At the end of such Revision Service Period, the yearly revision
service for AirN@v Family products ***** shall be provided to the Buyer *****.



14.10
On-Line Technical Data



14.10.1
The OEM Technical Data provided on-line shall be made available to the Buyer
through the Airbus customer portal AirbusWorld (“AirbusWorld”).



14.10.2
The list of the OEM Technical Data provided on-line may be extended from time to
time.



For any OEM Technical Data which is or becomes available on-line, the Seller
reserves the right to eliminate other formats.


14.10.3
Access to the AirbusWorld portal shall be ***** of the Buyer’s users (including
two (2) Buyer’s Administrators for the OEM Technical Data related to the
Aircraft that are operated by the Buyer.



14.10.4
OEM Technical Data accessed through AirbusWorld portal are at all times subject
to the conditions of this Clause 14.



14.11
Waiver, Release and Renunciation



The Seller warrants that it has sufficient rights in the OEM Technical Data to
provide Buyer the rights granted to Buyer under this Agreement and that the OEM
Technical Data are prepared in accordance with the state of art at the date of
their development. Should any OEM Technical Data prepared by the Seller contain
a non-conformity or defect, the sole and exclusive


*****     Page 56/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



liability of the Seller shall be to take all reasonable and proper steps to
correct such OEM Technical Data. Irrespective of any other provisions herein, no
warranties of any kind shall be given for the COC Data and Buyer Data.


THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE *****




14.12
Proprietary Rights



14.12.1
All proprietary rights relating to OEM Technical Data, including but not limited
to patent, design and copyrights, shall remain with the Seller and/or its
Affiliates, as the case may be.



*****


14.12.2
The supply of the OEM Technical Data by Seller shall not be construed as any
right for the Buyer to design or manufacture any aircraft or part thereof or any
spare part.



14.13
Performance Engineer's Program



14.13.1
In addition to the OEM Technical Data, the Seller shall provide to the Buyer
Software Services, which shall consist of the Performance Engineer's Programs
(“PEP”) for the Aircraft type covered under this Agreement. Such PEP is composed
of software components and databases, and its use is subject to the End-User
License Agreement for Airbus Software (as set forth in Exhibit I to the
Agreement).



14.13.2
Use of the PEP shall be limited to ***** to be used on the Buyer’s computers for
the purpose of computing performance engineering data. The PEP is intended for
use on ground only and shall not be placed or installed on board the Aircraft.



14.13.3
The license to use the PEP and the revision service shall be provided *****. At
the end of such Revision Service Period, the PEP shall be provided to the Buyer
*****.



14.14
Future Developments



The Seller continuously monitors technological developments and applies them to
OEM Technical Data, document and information systems’ functionalities,
production and methods of transmission.




*****     Page 57/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



The Seller shall make such new developments available at ***** for Buyer’s use,
***** and of the date by which the same shall be implemented by the Seller among
users of the Seller’s Airframes generally.


14.15
Confidentiality



14.15.1
This Clause 14, the OEM Technical Data, the Software Services and their content
are designated as confidential. All such OEM Technical Data and Software
Services are provided to the Buyer for the sole use of the Buyer who undertakes
not to disclose the contents thereof to any third party without the prior
written consent of the Seller, except as permitted herein or therein pursuant to
any government or legal requirement imposed upon the Buyer. The OEM Technical
Data shall be deemed “Confidential Information” under Clause 22.8 of the
Agreement.



14.15.2
*****



14.15.3
*****



14.15.4
*****



14.16
Transferability



Without prejudice to Clause 21.1, the Buyer's rights under this Clause 14 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller's prior written consent except as
provided in the End User License for Airbus Software (as set forth in Exhibit I
to the Agreement).


Any transfer in violation of this Clause 14.16 shall, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.


*****


14.17
*****



15
SELLER REPRESENTATIVE SERVICES



The Seller shall provide ***** to the Buyer the services of Seller
Representatives, as described in this Clause 15.
    
15.1
Seller Representatives



The Seller shall provide to the Buyer the services of Seller customer support
representatives (each a “Seller Representative”), for a total of:


*****     Page 58/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





*****


Except as otherwise mutually agreed between the Parties, the number of such
Seller Representatives shall not exceed *****.


It is agreed and understood by the Buyer that the above allocation includes the
statutory vacation period of the Seller Representatives, during which the Buyer
shall have access to the services set out in Clause 15.3.


Each Seller Representative, or any other employee of the Seller providing
services to the Buyer hereunder, shall be acting in an advisory capacity only
and shall at no time be deemed to be an employee or agent of the Buyer, either
directly or indirectly.


15.2
Location



The Seller shall provide to the Buyer the services of Seller Representatives, at
the Buyer’s facilities or such other locations as the Parties may agree from
time to time, for the duration defined in Clause 15.1.


15.3
Availability



15.3.1
The Parties acknowledge and agree that during the period defined in Clause 15.1,
each Seller Representative may provide support to airlines other than the Buyer.



15.3.2
If, at the end of the Seller Representative’s assignment, as set out in Clause
15.1, the Buyer needs technical assistance in an AOG situation, the Buyer shall
have ***** access to:



1)
AIRTAC (Airbus Technical AOG Centre); and

2)
the network of Seller Representatives of the Seller closest to the Buyer's main
base, the contacts of which shall be provided to the Buyer.

    
15.4
Buyer's Support at the Buyer’s facilities



If the Parties have agreed as per 15.2 on one or more Seller Representative(s)
being based at the Buyer’s facilities for all or part of the man-months set out
in Clause 15.1, in consideration of which the conditions of this Clause 15.4
shall apply.


15.4.1
From the date of arrival of the first Seller Representative at the Buyer’s
facilities and for as long as *****, the Buyer shall provide ***** suitable
lockable office for the use of the Seller Representative(s), conveniently
located with respect to the Buyer's maintenance facilities, with complete



*****     Page 59/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



office furniture and equipment including telephone and internet connections. All
related communication costs shall be ***** of all relevant justifications*****.


15.4.2
If the Buyer requests any Seller Representative to travel on business to a city
other than his/her usual place of assignment, *****.



15.4.3
The Buyer shall assist the Seller’s obtaining *****.



15.5
Withdrawal of the Seller Representative



The Seller shall have the right upon written notice to the Buyer to withdraw its
assigned Seller Representatives as it sees fit if and for the duration that
conditions exist that are, in the Seller's reasonable opinion, dangerous to
their safety or health or prevent them from fulfilling their tasks.




































*****     Page 60/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





16
TRAINING SUPPORT AND SERVICES



16.1
General

    
This Clause 16 sets out the terms and conditions for the supply by the Seller to
the Buyer’s personnel of training support and services to support the operation
of the Aircraft.


16.1.1
The Seller shall provide to the Buyer***** the training allowances set out in
Appendix A to this Agreement.



The training courses conducted pursuant to this Agreement are not “Ab Initio
Training Courses” and shall be as described in the CSC current at the time of
performance of such training courses.


Training courses shall be conducted in English, using training aids written in
English and using common aeronautical terminology.


16.1.2
The Parties shall mutually agree on the scheduling of training courses during a
training conference (the “Training Conference”) which shall be held, to the
extent possible *****.



16.2
Training Location



16.2.1
The Seller shall:



1)
provide training at one of its training centres ***** (each a “Seller Training
Centre”), or



2)
if the unavailability of facilities or scheduling difficulties make training by
the Seller at any Seller Training Centre impractical, ensure that the Buyer is
provided with such training at another location selected by the Seller (each a
“Seller Chosen Training Location”),



(individually or collectively a “Training Centre”).


16.2.2
Upon the Buyer's request, the Seller may provide training at locations other
than a Training Centre, including one of the Buyer's bases (each a “Buyer Chosen
Training Location”), under terms and conditions to be agreed upon but subject to
the provisions of Clause 16.5.



16.2.3
If the Buyer requests an Airbus training course to be conducted at a Buyer
Chosen Training Location, the Buyer shall ensure that the training facilities at
such location are suitably equipped with the adapted classroom space and
equipment for such training. The Buyer shall to this effect provide all



*****     Page 61/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



necessary access and information with respect to such training facilities to the
representatives of the Seller and the competent Aviation Authority.


*****     Page 62/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



16.3        Training Courses
16.3.1
With respect to training courses performed under this Agreement:



1)
for the duration of the training course at a Training Centre, the Seller shall
make available to the trainees all necessary training media and training
equipment; for the avoidance of doubt, such training equipment shall not include
aircraft;



training material and equipment necessary for course performance at a Buyer
Chosen Training Location shall be provided by the Buyer ***** in accordance with
the Seller's indications and requirements;


the Seller may however, upon the Buyer’s request, provide the training material
and equipment necessary for such course’s performance *****;


2)
the equipment and curricula used for the training of flight, cabin and
maintenance personnel shall not be fully customized but shall be configured as
necessary to obtain the relevant Aviation Authority’s approval;



3)
trainee documentation shall be made available to the trainees for the duration
of the training course only, for the sole purpose of training, shall remain the
property of the Seller and shall be returned to the Seller at the end of any
training course;



4)
at the end of each training course provided at a Training Centre each trainee
shall receive either an attestation, indicating that the trainee has attended
such course, or a certificate of course completion indicating the outcome of the
relevant evaluation at the end of such training, as applicable. No such
certificate or attestation shall represent authority or qualification by any
Aviation Authority but may be presented to an Aviation Authority by the
recipient in order to obtain relevant formal qualification;



5)
when a training course is provided at a Seller Chosen Training Location, the
Seller shall communicate to the Buyer the terms and conditions applicable to
such training at the time it is offered.



16.3.2
Exchange of Training Courses



The Buyer may exchange any available training allowances set out in Appendix A
against any training course set out in the Seller’s “Training Course Exchange
Matrix” current at the time of the request. Should the Buyer requests an
exchange that is not contemplated under the Training


*****     Page 63/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



Course Exchange Matrix, the Seller may agree to such swap subject to the terms
and conditions set out in the CSC current at the time of the request.






16.3.3
Timing of Requests, Rescheduling and Cancellation of Training Courses



Further to the Training Conference, the Seller shall issue a training proposal
to the Buyer (the “Training Conference Proposal”).


With respect to any training request made outside of the Training Conference or
any training exchange request made under Clause 16.3.2, the Buyer shall submit
the request at the latest ***** prior to the desired course start date and the
Seller shall, subject to its commercial and planning constraints, issue to the
Buyer a proposal with the earliest available training schedule (each a “Training
Proposal”).


The Buyer shall provide a written notification of its acceptance of the Training
Conference Proposal or the Training Proposal, as applicable, within***** of
receipt thereof (or such longer period as may be accepted in writing by the
Seller), after which the Buyer shall be deemed to have refused such proposal.


Without prejudice to the foregoing, the Buyer may ***** cancel or reschedule,
fully or partially, any confirmed training course irrespective of its location,
subject to a minimum advance notification of at least ***** prior to the start
of the relevant training course.


After such deadline, if the Buyer gives notice to the Seller:


*****


If a training course becomes available less than *****, the Seller may issue a
Training Proposal to the Buyer and the Buyer shall confirm in writing its
acceptance of such course within *****, subject to the provisions of this Clause
16.3.3.


The above cancellation or rescheduling fee shall be applied through deduction
from the training allowance set out in Appendix A or invoicing at the Seller’s
then applicable price.


16.3.4
All training allowances indicated in Appendix A hereto are the total allowances
granted for the entire fleet of Aircraft, unless otherwise specified herein.
Should this Agreement be terminated with respect to any or all Aircraft



*****     Page 64/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



then, in addition to any other rights and remedies available to it under the
Agreement or at law, the Seller shall be entitled, on a prorata basis:


*****


16.3.5
If the Buyer does not use any or all of the training allowances provided
pursuant to this Clause 16 within the timeframe set out in Appendix A *****.





16.4
Prerequisites and Conditions



16.4.1
The Buyer shall be responsible for ensuring that the trainees registered on a
training course have the prerequisite knowledge and experience specified for
such course in the CSC.



16.4.2
At the time of booking of a training course, and in no event later than *****
prior to each course, the Buyer shall provide the Seller with a list of the
trainees for each course, together with evidence of the qualification,
proficiency and professional experience of each trainee and such other
information as the Seller may request.



If the Seller determines:


-
prior to the start of a course, that a trainee does not meet the prerequisites
set out in the CSC; or



-
at any time during a training course, that a trainee lacks the required level,



such trainee shall be withdrawn from such course.


Without prejudice to the above and with the aim of reintegrating the trainee
into the course from which he was withdrawn, the Parties shall discuss the
possibility of directing the trainee to an intermediate level training module or
such other training as may be required, *****.


16.4.3
The Seller does in no case warrant and shall not be held liable for any
trainee's performance as a result of any training provided hereunder. For the
purposes of this Clause 16.4.3, the “Seller” shall be understood to include the
Seller, any of its suppliers and subcontractors, its Affiliates and any of their
respective insurers.



16.5
Logistics



16.5.1
Travel and living expenses for the Buyer's trainees shall be borne *****.





*****     Page 65/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



The Buyer shall obtain all necessary authorizations, permits and visas necessary
for its trainees to attend the training courses to be provided hereunder.
Rescheduling or cancellation of training courses due to the Buyer’s failure to
obtain any such authorizations, permits and visas shall be subject to the
provisions of Clauses 16.3.3.


16.5.2
For any training provided by the Seller at a Buyer Chosen Training Location and
for each Instructor providing support under this Clause 16 *****.



16.5.3
The Seller shall not be liable to the Buyer for any delay or cancellation in the
performance of any training outside of the Seller's Training Centers arising as
a result of the transportation of the Seller’s personnel.



16.6
Conditions Specific to Certain Training



16.6.1
Flight Support

    
If, during any period during which a Seller pilot Instructor is performing
flight crew line initial operating experience at the Buyer Chosen Training
Location, the Buyer wishes any such Instructor to perform any other flight
support (such as but not limited to line assistance, demonstration flight(s),
ferry flight(s)), it is understood that:


1)
any such flight support shall be subject to the Seller’s prior consent;



2)
such Instructors shall only perform the above flight support to the extent they
bear the relevant qualifications to do so; and



3)
such flight(s) shall be deducted from the remaining allowance set out in
Appendix A hereto.



16.6.2
Provision of Aircraft



During any and all on-Aircraft training (whether flight or maintenance training)
to be performed pursuant to this Clause 16, the Buyer shall provide *****an
aircraft it owns or operates for the performance of such training. *****


16.6.3
Validation of Licenses



The Buyer shall assist the Seller in obtaining the validation of the licenses of
the Seller’s pilot Instructors performing base flight training or flight crew
line initial operating experience by the Aviation Authority of the country of
registration of the aircraft on which the training is to be performed.


*****     Page 66/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





16.7
Transferability



The Buyer's rights under this Clause 16 may not be assigned, sold, transferred,
novated or otherwise alienated by operation of law or otherwise, without the
Seller's prior written consent.


*****     Page 67/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





APPENDIX "A" TO CLAUSE 16










*****














































































*****     Page 68/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



















17 -        EQUIPMENT SUPPLIER PRODUCT SUPPORT


17.1
Equipment Supplier Product Support Agreements



17.1.1
The Seller has obtained enforceable and transferable product support agreements
from Suppliers of Supplier Parts. The Seller will ***** to the Buyer transfer to
the Buyer the Supplier Product Support Agreements, the benefit of which is
hereby accepted by the Buyer. Said agreements become enforceable as soon as and
for as long as an operator is identified as an Airbus aircraft operator.



17.1.2
These agreements are based on the "World Airlines Suppliers Guide", are made
available online to the Buyer through AirbusWorld, and include Supplier
commitments as contained in the Supplier Product Support Agreements which
include the following provisions:



17.1.2.1
Technical data and manuals required to operate, maintain, service and overhaul
the Supplier Parts shall be prepared in accordance with the applicable
provisions of ATA Specification including revision service and be published in
the English language. The Seller shall recommend that a software user guide,
where applicable, be supplied in the form of an appendix to the Component
Maintenance Manual. Such data shall be provided in compliance with the
applicable ATA Specification;



17.1.2.2
Warranties and guarantees, including standard warranties. In addition, landing
gear Suppliers shall provide service life policies for selected structural
landing gear elements;



17.1.2.3
Training to ensure efficient operation, maintenance and overhaul of the Supplier
Parts for the Buyer's instructors, shop and line service personnel;



17.1.2.4
Spares data in compliance with *****, initial provisioning recommendations,
spare parts and logistic service including routine and expedite deliveries;



17.1.2.5
Technical service to assist the Buyer with maintenance, overhaul, repair,
operation and inspection of Supplier Parts as well as required tooling and
spares provisioning.



*****     Page 69/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





17.2
Supplier Compliance



The Seller shall monitor Suppliers’ compliance with support commitments defined
in the Supplier Product Support Agreements and shall, if necessary, jointly take
remedial action with the Buyer.


17.3
Nothing in this Clause 17 shall be construed to prevent or limit the Buyer from
entering into direct negotiations with a Supplier with respect to different or
additional terms and conditions applicable to Suppliers Parts selected by the
Buyer to be installed on the Aircraft.



17.4
Familiarization Training



Upon the Buyer’s request, the Seller shall provide ***** the Buyer with Supplier
Product Support Agreements familiarization training at the Seller’s facilities
in Blagnac, France. An on-line training module shall be further available
through AirbusWorld.








*****     Page 70/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





18 -        BUYER FURNISHED EQUIPMENT


18.1
Administration



18.1.1.1
In accordance with the Specification, the Seller shall install those items of
equipment that are identified in the Specification as being furnished by the
Buyer ("Buyer Furnished Equipment" or "BFE"), provided that the BFE and the
supplier of such BFE (the “BFE Supplier”) are referred to in the Airbus BFE
Product Catalog valid at the time the BFE Supplier is selected.



18.1.1.2
Notwithstanding the foregoing and without prejudice to Clause 2.4, if the Buyer
wishes to install BFE manufactured by a supplier who is not referred to in the
Airbus BFE Product Catalog, the Buyer shall so inform the Seller and the Seller
shall conduct a feasibility study of the Buyer’s request, in order to consider
approving such supplier, provided that such request is compatible with the
Seller’s industrial planning and the associated Scheduled Delivery Month for the
Buyer’s Aircraft. In addition, it is a prerequisite to such approval that the
considered supplier be qualified by the Seller’s Aviation Authorities to produce
equipment for installation on civil aircraft. ***** The Buyer shall cause any
BFE supplier approved under this Clause 18.1.1.2 (each an “Approved BFE
Supplier”) to comply with the conditions set forth in this Clause 18 and
specifically Clause 18.2.



Except for the specific purposes of this Clause 18.1.1.2, the term “BFE
Supplier” shall be deemed to include Approved BFE Suppliers.


18.1.2.1
The Seller shall advise the Buyer of the dates by which, in the planned release
of engineering for the Aircraft, the Seller requires a written detailed
engineering definition encompassing a Declaration of Design and Performance (the
“BFE Engineering Definition”). The Seller shall provide to the Buyer and/or the
BFE Supplier(s), within an appropriate timeframe, the necessary interface
documentation to enable the development of the BFE Engineering Definition.

 
The BFE Engineering Definition shall include the description of the dimensions
and weight of BFE, the information related to its certification and the
information necessary for the installation and operation thereof, including when
applicable 3D models compatible with the Seller’s systems. The Buyer shall
furnish, or cause the BFE Suppliers to furnish, the BFE Engineering Definition
by the dates specified.


Thereafter, the BFE Engineering Definition shall not be revised, except through
an SCN executed in accordance with Clause 2.




*****     Page 71/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



18.1.2.2
The Seller shall also provide to the Buyer, sufficiently in advance to meet
customary BFE leadtimes, a schedule of dates and the shipping addresses for
delivery of the BFE and, where requested by the Seller, additional spare BFE to
permit installation in the Aircraft and Delivery of the Aircraft in accordance
with the Aircraft delivery schedule. The Buyer shall provide, or cause the BFE
Suppliers to provide, the BFE by such dates in a serviceable condition, in order
to allow performance of any assembly, installation, test or acceptance process
in accordance with the Seller’s industrial schedule. In order to facilitate the
follow-up of the timely receipt of BFE, the Buyer shall, upon the Seller’s
request, provide to the Seller dates and references of all BFE purchase orders
placed by the Buyer.



The Buyer shall also provide, when requested by the Seller, at the applicable
Delivery Location, adequate field service including support from BFE Suppliers
to act in a technical advisory capacity to the Seller in the installation,
calibration and possible repair of any BFE.


18.1.3
Without prejudice to the Buyer’s obligations hereunder, in order to facilitate
the development of the BFE Engineering Definition, the Seller shall organize
meetings between the Buyer and BFE Suppliers. The Buyer hereby agrees to
participate in such meetings and to provide adequate technical and engineering
expertise to reach decisions within the defined timeframe.



In addition, throughout the development phase and up to Delivery of the Aircraft
to the Buyer, the Buyer agrees:


▪
to monitor the BFE Suppliers and ***** including but not limited to those set
forth in the Customization Milestone Chart;



▪
that, should a timeframe, quality or other type of risk be identified at a given
BFE Supplier, *****;



▪
for major BFE, including, but not being limited to, seats, galleys and IFE
(“Major BFE”) to participate on a mandatory basis in the specific meetings that
take place between BFE Supplier selection and BFE delivery, namely:



o
Preliminary Design Review (“PDR”),



o
Critical Design Review (“CDR”);



▪
to attend the First Article Inspection (“FAI”) for the first shipset of all
Major BFE. Should the Buyer not attend such FAI, the Buyer shall delegate the
FAI to the BFE Supplier and confirmation thereof shall be supplied to the Seller
in writing;



*****     Page 72/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





▪
to attend the Source Inspection (“SI”) that takes place at the BFE Supplier’s
premises prior to shipping, for each shipset of all Major BFE. Should the Buyer
not attend such SI, the Buyer shall delegate the SI to the BFE Supplier and
confirmation thereof shall be brought to the Seller in writing. *****



The Seller shall be entitled to attend the PDR, the CDR and the FAI. In doing
so, the Seller’s employees shall be acting in an advisory capacity only and at
no time shall they be deemed to be acting as Buyer's employees or agents, either
directly or indirectly.


18.1.4
The BFE shall be imported into the location of final assembly of the Aircraft at
the following addresses, as applicable:



AIRBUS OPERATIONS S.A.S.
316 Route de Bayonne
31300 TOULOUSE
FRANCE


or


AIRBUS OPERATIONS GmbH
Kreetslag 10
21129 HAMBURG
GERMANY


or    


AIRBUS LOGISTICS CENTER
320 Airbus Way
Mobile AL 36615
USA


or such other location as may be specified in writing by the Seller.




18.1.4.2
BFE delivered to ***** and imported under a suspensive customs system ("Régime
de l'entrepôt douanier ou régime de perfectionnement actif " or
"Zollverschluss") without application of any ***** or customs duty. *****



18.2
Applicable Requirements



*****




*****     Page 73/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



The Seller shall be entitled to refuse any item of BFE that is incompatible, as
determined by the Seller, with the Specification, the BFE Engineering Definition
or the certification requirements for installation on the Aircraft and Seller
shall promptly notify Buyer of the same.


*****


18.3        Buyer's Obligation and Seller's Remedies


18.3.1
Any delay or failure by the Buyer or the BFE Suppliers in:



▪
complying with the foregoing warranty or in providing the BFE Engineering
Definition or field service mentioned in Clause 18.1.2.2, or



▪
furnishing the BFE in a serviceable condition at the requested delivery date, or



▪
obtaining any required approval for such BFE equipment under the above mentioned
Aviation Authorities’ regulations,



may delay the performance of any act to be performed by the Seller, including
Delivery of the Aircraft *****.


18.3.2
In addition, in the event of any delay or failure mentioned in 18.3.1 above, the
Seller may:



*****


18.4
Title and Risk of Loss



*****


18.5         Disposition of BFE Following Termination
*****






*****     Page 74/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



19 -         INDEMNITIES AND INSURANCE


19.1
Seller’s Indemnities



The Seller shall, except in the case of gross negligence or willful misconduct
of the Buyer, its directors, officers, agents and/or employees, be solely liable
for and shall indemnify and hold the Buyer, its Affiliates and each of their
respective shareholders, members (if the Buyer or if its Affiliate is a limited
liability company), directors, officers, agents, employees and insurers harmless
against all losses, liabilities, claims, damages, costs and expenses, including
court costs and reasonable attorneys’ fees (“Losses”), arising from:


*****
19.2
Buyer’s Indemnities



The Buyer shall, except in the case of gross negligence or willful misconduct of
the Seller, its Affiliates or any of its respective directors, officers, agents
or employees, be solely liable for and shall indemnify and hold the Seller, its
Affiliates, its subcontractors, and each of their respective directors,
officers, agents, employees and insurers (collectively, the “Seller
Indemnitees”), harmless against all Losses arising from


*****




*****     Page 75/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



19.3
Notice and Defense of Claims



If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee shall promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) shall assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
shall deem prudent. Notwithstanding the foregoing, no settlement or compromise
will be made without the prior written consent of any Indemnitee if such
settlement or compromise would result in the imposition of an injunction or
other equitable relief upon such Indemnitee, or if such Indemnitee is not
unconditionally and irrevocably released from liabilities or obligations with
respect to such suit or claim. Notice of the claim or suit shall be accompanied
by all information pertinent to the matter as is reasonably available to the
Indemnitee and shall be followed by such cooperation by the Indemnitee as the
Indemnitor or its counsel may reasonably request, at the expense of the
Indemnitor. The Indemnitee may participate, at its own expense, with Indemnitor
in the defense or appeal of any such claim or suit, with attorneys of its
choosing; provided that the Indemnitor retains sole control and authority
regarding any such defense, compromise, settlement, appeal, or similar action,
subject to all other provisions of this Clause 19.3.


If the Indemnitor fails or refuses to assume the defense of any claim or suit
notified to it under this Clause 19, the Indemnitee shall have the right to
proceed with the defense or settlement of the claim or suit as it deems prudent
and shall have a claim against the Indemnitor for any judgments, settlements,
costs or expenses, including reasonable attorneys’ fees. Further, in such event,
the Indemnitor shall be deemed to have waived any objection or defense to the
Indemnitee’s claim based on the reasonableness of any settlement.


19.4
Buyer Insurance



For all Aircraft Training Services, to the extent of the Buyer’s undertaking set
forth in Clause 19.2, the Buyer shall:


(a)
cause the Seller Indemnitees to be named as additional insured under the Buyer’s
Comprehensive Aviation Legal Liability insurance policies, including War Risks
and Allied Perils (such insurance to include the AVN 52E Extended Coverage
Endorsement Aviation Liabilities or any further Endorsement replacing AVN 52E as
may be available, including any excess coverage in respect of War and Allied
Perils Third Parties Legal Liabilities Insurance that Buyer then maintains), and



*****     Page 76/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





(b)
with respect to the Buyer’s Hull All Risks and Hull War Risks insurances and
Allied Perils, request the insurers of the Buyer’s hull insurance policies to
waive all rights of subrogation against the Seller Indemnitees.



Any applicable deductible shall be borne by the Buyer. The Buyer shall endeavor
to furnish to the Seller, *****certificates of insurance, in English, evidencing
the limits of liability cover and period of insurance coverage in a form
reasonably acceptable to the Seller from the Buyer’s insurance broker(s),
certifying that such policies have been endorsed as follows:


(i)
under the Comprehensive Aviation Legal Liability Insurances, the Buyer’s
policies are primary and non-contributory to any insurance maintained by the
Seller,



(ii)
such insurance can only be cancelled or materially altered by the giving of not
less than ***** prior written notice thereof to the Seller, and



(iii)
under any such cover, all rights of subrogation against the Seller Indemnitees
have been waived to the extent of the Buyer’s undertaking under Clause 19.2 and
this Clause 19.4.



19.5
Seller Insurance



At the request of the Buyer, the Seller will furnish to the Buyer, certificates
of insurance in English, evidencing the limits of liability cover and period of
insurance covering the Seller’s undertaking in Clause 19.1, in a form reasonably
acceptable to the Buyer from the Seller’s insurance broker(s).


*****     Page 77/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------







20 -
TERMINATION



20.1
Termination Events



Each of the following shall constitute a “Termination Event”


*****


20.2
Remedies in Event of Termination



20.2.1
If a Termination Event occurs, the Buyer shall be in material breach of this
Agreement, and the Seller may elect any of the following remedies under the
applicable law:



*****


20.2.2
*****



20.2.3
*****



20.2.4.
The parties to this Agreement are commercially sophisticated parties acting
within the same industry, and represented by competent counsel and the parties
expressly agree and declare as follows:



*****
20.3
Definitions

For purposes of this Clause 20, the terms “Affected Aircraft”, “Applicable Date”
and “Escalated Price” are defined as follows:


i.
“Affected Aircraft” – any or all Aircraft with respect to which *****



***** “Applicable Date” – for any Affected Aircraft, the date *****




20.4
Notice of Termination Event

***** the Buyer shall notify the Seller of such occurrence in writing, provided,
that any failure by the Buyer to notify the Seller shall not prejudice the
Seller’s rights or remedies hereunder.


20.5
Information Covenants



*****     Page 78/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





In the event that the Buyer’s shares cease to be publically traded and the Buyer
is no longer regulated under the US Securities and Exchange Commission, then the
Seller may request and the Buyer commit to reasonable information covenants,
including but not limited to the commitment to provide the Seller with timely
audited annual and interim financial statements.


20.6
Nothing contained in this Clause 20 shall be deemed to waive or limit the
Seller’s rights or ability to request adequate assurance under Article 2,
Section 609 of the Uniform Commercial Code (the "UCC"). It is further understood
that any commitment of the Seller or the Propulsion Systems manufacturer to
provide financing to the Buyer shall not constitute adequate assurance under
Article 2, Section 609 of the UCC.



*****     Page 79/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





21 -         ASSIGNMENTS AND TRANSFERS


21.1
Assignments



Except as set forth herein, neither party may sell, assign, novate or transfer
its rights or obligations (in whole or in part) under this Agreement to any
person without the prior written consent of the other party. Notwithstanding the
foregoing, Seller shall have the right to assign or transfer its right to
receive Predelivery Payments and the Balance of the Final Price to a third
party, including a financier or lender, *****.


21.2
Assignments on Sale, Merger or Consolidation - Buyer



*****


21.3
Designation of Affiliates for Performance *****



The Seller may at any time by notice to the Buyer designate facilities or
personnel of the Seller or any Affiliate of the Seller at which or by whom the
services to be performed under this Agreement shall be performed.
Notwithstanding such designation, the Seller shall remain ultimately responsible
for fulfilment of all obligations undertaken by the Seller in this Agreement.


21.4
Transfer of Rights and Obligations upon Reorganization *****



If the Seller is subject to a corporate restructuring having as its object the
transfer of, or succession by operation of law in, all or a substantial part of
its assets and liabilities, rights and obligations, including those existing
under this Agreement, to a person (the “Successor”) that is an Affiliate of the
Seller at the time of that restructuring, for the purpose of the Successor
carrying on the business carried on by the Seller at the time of the
restructuring, such restructuring shall be completed without consent of the
Buyer following notification by the Seller to the Buyer in writing, *****. The
Buyer recognizes that succession of the Successor to the Agreement by operation
of law that is valid under the law pursuant to which that succession occurs
shall be binding upon the Buyer, provided that it includes the succession of the
Seller’s obligations hereunder.


21.5    Assignment *****


*****


21.6    *****


21.6.1
*****



*****     Page 80/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------





21.6.2
*****



22 -        MISCELLANEOUS PROVISIONS


22.1
*****



22.2
Notices



All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to an authorized officer of the party to
whom the same is given or by commercial courier or express mail at the addresses
and numbers set forth below. The date on which any such notice or request is so
personally delivered, or if such notice or request is given by commercial
courier or express mail, the date on which sent, provided that if such date is
not a Business Day notice shall be deemed to have been received on the first
following Business Day, shall be deemed to be the effective date of such notice
or request.


The Seller will be addressed at:


Airbus S.A.S.
Attention: V.P Contracts
2, rond-point Emile Dewoitine
31700 Blagnac
France
Email: vp.contracts@airbus.com


The Buyer shall be addressed at:


Spirit Airlines,
2800 Executive Way,
Miramar, Florida 33025, U.S.A.
Attention: Legal Department
    


*****


Attention: Treasury Department


*****


From time to time, the party receiving the notice or request may designate in
writing another address or another person.




*****     Page 81/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



22.3
Waiver



The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a present or future waiver of such provisions nor in any way
to affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such provision. The express
waiver by either party of any provision, condition or requirement of this
Agreement shall not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.


22.4
Certain Representations of the Parties



22.4.1
Buyer's Representations



The Buyer represents and warrants to the Seller:


(i)
the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;



(ii)
neither the execution and delivery by the Buyer of this Agreement, nor the
consummation of any of the transactions by the Buyer contemplated thereby, nor
the performance by the Buyer of the obligations thereunder, constitutes a breach
of any agreement to which the Buyer is a party or by which its assets are bound;



(iii)
this Agreement has been duly authorized, executed and delivered by the Buyer and
constitutes the legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms.



22.4.2
Seller's Representations



The Seller represents and warrants to the Buyer:


(i)
the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under the Agreement;



(ii)
neither the execution and delivery by the Seller of this Agreement, nor the
consummation of any of the transactions by the Seller contemplated thereby, nor
the performance by the Seller of the



*****     Page 82/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



obligations thereunder, constitutes a breach of any agreement to which the
Seller is a party or by which its assets are bound;


(iii)
this Agreement has been duly authorized, executed and delivered by the Seller
and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.



22.5
Interpretation and Law



THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, of the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby
waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit, action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.


THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT APPLY TO THIS TRANSACTION.


22.5.1
[INTENTIONALLY OMITTED]



22.5.2
The assumption in Clause 22.5.1 made for the purpose of effecting the service of
process shall not affect any assertion of diversity by either party hereto
initiating a proceeding in the New York Federal Courts or seeking transfer to
the New York Federal Courts on the basis of diversity.



22.5.3
Service of process in any suit, action or proceeding in respect of any matter as
to which the Seller or the Buyer has submitted to jurisdiction under Clause 22.5
(i) may be made on the Seller by delivery of the same personally to CT
Corporation, New York City offices as agent for the Seller, it being agreed



*****     Page 83/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



that service upon CT Corporation shall constitute valid service upon the Seller
or by any other method authorized by the laws of the State of New York, and (ii)
may be made on the Buyer by service on Corporation Service Company, 80 State
Street, Albany, New York 12207-2543.


22.5.4
Headings



All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.


22.6
Waiver of Jury Trial



EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.


22.7
No Representations Outside of this Agreement



The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein shall be construed or interpreted against any party under the contra
proferentum or any related doctrine.


22.8
Confidentiality



Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose shall include their employees, and legal counsel) shall
maintain the terms and conditions of this Agreement and any reports or other
data furnished hereunder strictly confidential, including but not limited to,
the Aircraft pricing (the “Confidential Information”). Without limiting the
generality of the foregoing, each party shall use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in (i) any filing or disclosure required to be made by such party with any
governmental agency and shall make such applications as shall be necessary to
implement the foregoing, and (ii) any press release concerning the whole or any
part of the contents and/or subject matter hereof


*****     Page 84/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



or of any future addendum hereto. With respect to any public disclosure or
filing, the Buyer agrees to submit to the Seller a copy of the proposed document
to be disclosed or filed and shall give the other party a reasonable period of
time in which to review said document. The Buyer and the Seller shall consult
with each other prior to the making of any public disclosure or filing,
permitted hereunder, of this Agreement or the terms and conditions thereof.


The provisions of this Clause 22.9 shall survive any termination of this
Agreement.


22.9
Severability



If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement shall remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.


22.10
Entire Agreement; amendments



This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement shall not
be amended or modified except by an instrument in writing of even date herewith
or subsequent hereto executed by both parties or by their fully authorized
representatives.


22.11
Inconsistencies



In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement shall prevail over the terms of the
Specification or any other Exhibit. For the purpose of this Clause 22.11, the
term Agreement shall not include the Specification or any other Exhibit hereto.


22.12
Language



All correspondence, documents and any other written matters in connection with
this Agreement shall be in English.


22.13
Counterparts



Notwithstanding the foregoing, this Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed


*****     Page 85/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.


[SIGNATURE PAGE FOLLOWS]




















































































*****     Page 86/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this A320 NEO Agreement was entered into as of the day and
year first above written.




AIRBUS, S.A.S.




By: /s/ Benoit de Saint-Exupery


Title: Senior Vice President, Contracts






SPIRIT AIRLINES, INC.




By: /s/ Scott M Haralson


Title: Senior Vice President and Chief Financial Officer
















*****     Page 87/109
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------


Exhibit A


            




































E X H I B I T A






S P E C I F I C A T I O N
















The A319 NEO Standard Specification, A320 NEO Standard Specification and
A321-200 NX Standard Specification are contained in a separate folder.














*****






*****- Exhibit A
PRIVILEGED AND CONFIDENTIAL
Page 1/1






--------------------------------------------------------------------------------


EXHIBIT B






































E X H I B I T B






Exhibit B-1: Form of a Specification Change Notice


Exhibit B-2: Form of a Manufacturer’s Specification Change Notice


































***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 1/7



--------------------------------------------------------------------------------


EXHIBIT B-1






a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


SPECIFICATION CHANGE NOTICE


(SCN)


For 



SCN Number
Issue
Dated
Page




Title :


Description :


















Effect on weight :
•    Manufacturer’s Weight Empty change :
•    Operational Weight Empty change :
•    Allowable Payload change :


Remarks / References






Specification changed by this SCN


This SCN requires prior or concurrent acceptance of the following SCN (s):






Price per aircraft


US DOLLARS:
AT DELIVERY CONDITIONS:




This change will be effective on AIRCRAFT N° and subsequent.




Provided approval is received by




Buyer approval Seller approval






By : By :


Date : Date :





***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 2/7



--------------------------------------------------------------------------------

EXHIBIT B-1






a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


SPECIFICATION CHANGE NOTICE


(SCN)


For 



SCN Number
Issue
Dated
Page






Specification repercussion:
After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:



















































































***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 3/7



--------------------------------------------------------------------------------

EXHIBIT B-1








a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


SPECIFICATION CHANGE NOTICE


(SCN)


For 



SCN Number
Issue
Dated
Page






Scope of change (FOR INFORMATION ONLY)





























































































***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 4/7



--------------------------------------------------------------------------------


EXHIBIT B-2




a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


MANUFACTURER’S SPECIFICATION CHANGE NOTICE


(MSCN)


For 



MSCN Number
Issue
Dated
Page




Title :


Description :




















Effect on weight :
•    Manufacturer’s Weight Empty change :
•    Operational Weight Empty change :
•    Allowable Payload change :


Remarks / References






Specification changed by this MSCN






Price per aircraft


US DOLLARS:
AT DELIVERY CONDITIONS:




This change will be effective on AIRCRAFT N° and subsequent.




Provided MSCN is not rejected by




Buyer approval Seller approval






By : By :


Date : Date :





***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 5/7



--------------------------------------------------------------------------------

EXHIBIT B-2






a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


MANUFACTURER’S SPECIFICATION CHANGE NOTICE


(MSCN)


For 



MSCN Number
Issue
Dated
Page






Specification repercussion:
After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:























































































***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 6/7



--------------------------------------------------------------------------------

EXHIBIT B-2






a03exhibitbredactedimage1.gif [a03exhibitbredactedimage1.gif]


MANUFACTURER’S SPECIFICATION CHANGE NOTICE


(MSCN)


For 



MSCN Number
Issue
Dated
Page






Scope of change (FOR INFORMATION ONLY)





























































































***** Exhibit B
PRIVILEGED AND CONFIDENTIAL            Page 7/7



--------------------------------------------------------------------------------


Exhibit C


PART 1
SELLER PRICE REVISION FORMULA





1
BASE PRICE



The Airframe Base Price quoted in Clause 3.1 of the Agreement is subject to
adjustment for changes in economic conditions as measured by data obtained from
the US Department of Labor, Bureau of Labor Statistics, and in accordance with
the provisions hereof.




2
BASE PERIOD



The Airframe Base Price has been established in accordance with the average
economic conditions prevailing in ***** as defined by "ECIb" and "ICb" index
values indicated hereafter.




3
INDEXES



Labor Index: "Employment Cost Index for Workers in Aerospace manufacturing"
hereinafter referred to as "ECI336411W", quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).


The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.


Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.


Material Index: "Industrial Commodities" (hereinafter referred to as "IC") as
published in "PPI Detailed Report" (found in Table 9. “Producer price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100).


Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.






Exhibit C – 1 Seller Price Revision Formula    
*****
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C








4
REVISION FORMULA



*****


5
GENERAL PROVISIONS



5.1
Roundings



The Labor Index average and the Material Index average shall be computed to the
first decimal. If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.


Each quotient ***** and ***** shall be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.


The final factor ***** shall be rounded to the nearest ten-thousandth (4
decimals).


The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).




Exhibit C – 1 Seller Price Revision Formula    
*****
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C








5.2
Substitution of Indexes for Seller Price Revision Formula



If:


(i)
the United States Department of Labor substantially revises the methodology of
calculation of the Labor Index or the Material Index as used in the Seller Price
Revision Formula, or





(ii)
the United States Department of Labor discontinues, either temporarily or
permanently, such Labor Index or such Material Index, or





(iii)
the data samples used to calculate such Labor Index or such Material Index are
substantially changed;





the Seller shall select a substitute index for inclusion in the Seller Price
Revision Formula (the "Substitute Index").


The Substitute Index shall reflect as closely as possible the actual variance of
the Labor Costs or of the material costs used in the calculation of the original
Labor Index or Material Index as the case may be.


As a result of the selection of the Substitute Index, the Seller shall make an
appropriate adjustment to the Seller Price Revision Formula to combine the
successive utilization of the original Labor Index or Material Index (as the
case may be) and of the Substitute Index.




5.3
Final Index Values



The Index values as defined in Clause 4 above shall be considered final and no
further adjustment to the base prices as revised at Delivery of the Aircraft
shall be made after Aircraft Delivery for any subsequent changes in the
published Index values.




5.4
Limitation



Should the sum of *****






Exhibit C – 1 Seller Price Revision Formula    
*****
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------


Exhibit C


PART 2    PROPULSION SYSTEMS PRICE REVISION FORMULA
CFM INTERNATIONAL


1.
REFERENCE PRICE OF THE PROPULSION SYSTEMS



The Reference Price of a set of two (2) CFM INTERNATIONAL LEAP Propulsion
Systems is:

    
*****
This Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics and in accordance with the provisions of Clauses 4 and 5 hereof.




2.
REFERENCE PERIOD



The Reference Price has been established in accordance with the economic
conditions prevailing for a theoretical delivery in ***** as defined by CFM
INTERNATIONAL by the Reference Composite Price Index (CPI) *****.




3.
INDEXES



Labor Index: "Employment Cost Index for Workers in Aerospace manufacturing"
hereinafter referred to as “ECI336411W”, quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in: Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100, hereinafter multiplied by ***** and rounded
to the first decimal place) .


The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.


Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I


Material Index: "Industrial Commodities" (hereinafter referred to as "IC") as
published in "PPI detailed report" (found in Table 9. “Producer price indexes
and percent changes for commodity groupings and individual items not seasonally
adjusted” or such other names that may be from time to time used for the
publication title and/or table). (Base Year 1982 = 100).




Exhibit C - 2 CFM Price Revision Formula    
***** - PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C


Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15.


Exhibit C - 2 CFM Price Revision Formula    
***** - PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C


4.
REVISION FORMULA



*****






Exhibit C - 2 CFM Price Revision Formula    
***** - PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------

Exhibit C


5.
GENERAL PROVISIONS



5.1
Roundings



(i)
The Material index average (ICn) shall be rounded to the nearest second decimal
place and the labor index average (ECIn) shall be rounded to the nearest first
decimal place.



(ii)
CPIn shall be rounded to the nearest second decimal place.



(iii)
The final factor ***** shall be rounded to the nearest third decimal place.



If the next succeeding place is five (5) or more, the preceding decimal place
shall be raised to the next higher figure. After final computation Pn shall be
rounded to the nearest whole number (0.5 rounds to 1).




5.2
Final Index Values



The revised Reference Price at the date of Aircraft Delivery shall not be
subject to any further adjustments in the indexes.




5.3
Interruption of Index Publication



If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of these indexes referred to hereabove, the
Seller shall reflect the substitute for the revised or discontinued index
selected by CFM INTERNATIONAL, such substitute index to lead in application to
the same adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.


Appropriate revision of the formula shall be made to accomplish this result.




5.4
Annulment of the Formula



Should the above escalation provisions become null and void by action of the US
Government, the Reference Price shall be adjusted due to increases in the costs
of labor and materiel which have occurred from the period represented by the
applicable Reference Composite Price Index to the twelfth (12th) month prior to
the month of Aircraft Delivery.




5.5
Limitation



*****


Exhibit C - 2 CFM Price Revision Formula    
***** - PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------


Exhibit C


PART 3
PROPULSION SYSTEMS PRICE REVISION FORMULA

IAE LLC
1.
REFERENCE PRICE OF THE PROPULSION SYSTEMS



The Reference Price of a set of two (2) IAE LLC PW1100G-JM Propulsion Systems
is:
*****


The Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.


2.
BASE PERIOD



The Reference Price has been established in accordance with the average economic
conditions prevailing in ***** as defined by "ECIb", "ICb" and "C10b" index
values indicated hereafter.


3.
INDEXES



Labor Index: "Employment Cost Index for Workers in Aerospace manufacturing"
hereinafter referred to as "ECI336411W", quarterly published by the US
Department of Labor, Bureau of Labor Statistics, in “NEWS”, and found in Table
9, “WAGES and SALARIES (not seasonally adjusted): Employment Cost Indexes for
Wages and Salaries for private industry workers by industry and occupational
group”, or such other name that may be from time to time used for the
publication title and/or table, (Aircraft manufacturing, NAICS Code 336411, base
month and year December 2005 = 100).


The quarterly value released for a certain month (March, June, September and
December) shall be the one deemed to apply for the two preceding months.


Index code for access on the Web site of the US Bureau of Labor Statistics:
CIU2023211000000I.


Material Index: “Industrial Commodities” (hereinafter referred to as “IC”) as
published in “PPI Detailed Report” (found in Table 9. “Producer Price indexes
and percent changes for commodity and service groupings and individual items not
seasonally adjusted” or such other names that may be from time to time used for
the publication title and/or table). (Base Year 1982 = 100)










***** Exhibit D
PRIVILEGED AND CONFIDENTIAL                                 Page 1/1



--------------------------------------------------------------------------------

Exhibit C


Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU03THRU15
Metal Index: “Metals and metal products” Code 10” (hereafter referred to as
“C10”) as published in “PPI Detailed Report” (found in Table 9. “Producer Price
indexes and percent changes for commodity and service groupings and individual
items not seasonally adjusted” or such other names that may be from time to time
used for the publications title and/or table). (Base 1982 = 100).


Index code for access on the Web site of the US Bureau of Labor Statistics:
WPU10


4.
REVISION FORMULA



*****








***** Exhibit D
PRIVILEGED AND CONFIDENTIAL                                 Page 1/1



--------------------------------------------------------------------------------

Exhibit C


5.
GENERAL PROVISIONS

5.1
Roundings



The Labor Index average, the Material Index average and the Metal Index
average shall be computed to the first decimal. If the next succeeding place is
five (5) or more, the preceding decimal place shall be raised to the next higher
figure.


Each quotient ***** shall be rounded to the nearest ten-thousandth (4 decimals).
If the next succeeding place is five (5) or more, the preceding decimal place
shall be raised to the next higher figure.


The final factor shall be rounded to the nearest ten-thousandth (4 decimals).


The final price shall be rounded to the nearest whole number (0.5 or more
rounded to 1).


5.2     Substitution of Indexes for Price Revision Formula


If:


(i)      the United States Department of Labor substantially revises the
methodology of calculation of the Labor Index , the Material Index or the Metal
Index, as used in the Price Revision Formula, or




(ii)     the United States Department of Labor discontinues, either temporarily
or permanently, such Labor Index, such Material Index or such Metal Index, or




(iii)     the data samples used to calculate such Labor Index, such Material
Index, or such Metal Index  are substantially changed;


IAE LLC shall select a substitute index for inclusion in the Price Revision
Formula (the "Substitute Index") and the Seller shall reflect such Substitute
Index.


The Substitute Index shall reflect as closely as possible the actual variance of
the labor costs, of the material costs or of the metal costs used in the
calculation of the original Labor Index, Material Index or Metal Index, as the
case may be.










***** Exhibit D
PRIVILEGED AND CONFIDENTIAL                                 Page 1/1



--------------------------------------------------------------------------------

Exhibit C


As a result of the selection of the Substitute Index, an appropriate adjustment
to the Price Revision Formula shall be performed, to combine the successive
utilization of the original Labor Index, Material Index or Metal Index  (as the
case may be) and of the Substitute Index.
 
5.3
Final Index Values



The Index values as defined in Clause 4 above shall be considered final and no
further adjustment to the adjusted Reference Price as revised at Aircraft
Delivery (or payment of such revised amounts, as the case may be) shall be
respectively made after Aircraft Delivery (or payment of such adjusted amounts,
as the case may be) for any subsequent changes in the published Index values.


5.4
Limitation

*****












***** Exhibit D
PRIVILEGED AND CONFIDENTIAL                                 Page 1/1



--------------------------------------------------------------------------------


EXHIBIT D












CERTIFICATE OF ACCEPTANCE




In accordance with the terms of clause _____ of the _____ purchase agreement
dated _____ __________ _____ and made between Spirit Airlines, Inc (the
“Customer”) and Airbus S.A.S., as amended and supplemented from time to time
(the “Purchase Agreement”), the technical acceptance tests relating to one
Airbus A3__-___ aircraft bearing manufacturer’s serial number _____ and
registration mark _____ (the “Aircraft”) have taken place in _________.


In view of said tests having been carried out with satisfactory results, the
Customer, hereby approves the Aircraft as being in conformity with the
provisions of the Purchase Agreement and accepts the Aircraft for delivery in
accordance with the provisions of the Purchase Agreement.


Such acceptance shall not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.


Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.


IN WITNESS WHEREOF, the Customer, has caused this instrument to be executed by
its duly authorised representative this _____ day of __________ _____ in
________,___.




SPIRIT AIRLINES, INC.


Name:


Title:


Signature:








***** Exhibit D
PRIVILEGED AND CONFIDENTIAL                                 Page 1/1



--------------------------------------------------------------------------------


EXHIBIT E-1




BILL OF SALE
Know all men by these presents that Airbus Americas Inc., a Delaware corporation
having its principal place of business at 2550 Wasser Terrace, Suite 9100,
Herndon, VA 20171, United States (the “Seller”), was, this _____ day of
__________ _____, the owner of the title to the following airframe (the
“Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment, (“BFE”), incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):
AIRFRAME:    [ENGINES/PROPULSION SYSTEMS]:
AIRBUS Model A3[•]-[•]    [manufacturer] Model _____
MANUFACTURER'S SERIAL NUMBER:    
ENGINE SERIAL NUMBERS:
_____    LH:    _____
RH:    _____
REGISTRATION MARK:_____
The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.
The Seller did, this _____ day of __________ _____, sell, transfer and deliver
all of its above described rights, title and interest in and to the Aircraft to
the following entity and to its successors and assigns forever, said Aircraft to
be the property thereof:
[Insert Name and Address of Buyer]
(the “Buyer”)
The Seller hereby warrants to the Buyer, its successors and assigns that it had
good and lawful right to sell, deliver and transfer title to the Aircraft to the
Buyer and that there was conveyed to the Buyer good, legal and valid title to
the Aircraft, free and clear of all liens, claims, charges, encumbrances and
rights of others and that the Seller will warrant and defend such title forever
against all claims and demands whatsoever.
This Bill of Sale is governed by and shall be construed in accordance with the
laws of the State of New York.
IN WITNESS WHEREOF, the Seller has caused this instrument to be executed by its
duly authorised representative this _____ day of __________ _____ in [Mobile,
Alabama, United States].
AIRBUS AMERICAS, INC.
Name:
Title:
Signature:
    


    






***** – Exhibit E
PRIVILEGED AND CONFIDENTIAL            Page 1/3







--------------------------------------------------------------------------------


Exhibit E-2


BILL OF SALE
(the “Bill of Sale”)


Know all men by these presents that Airbus S.A.S., a French société par actions
simplifiée, with its registered office at 2, rond-point Emile Dewoitine, 31700
Blagnac, France, registered with the Commercial and Companies Register of
Toulouse under number 383 474 814 (the “Seller”), was, this _____ day of
__________ _____, the owner of the title to the following airframe (the
“Airframe”), the [engines/propulsion systems] as specified (the
“[Engines/Propulsion Systems]”) and all appliances, components, parts,
instruments, accessories, furnishings, modules and other equipment of any
nature, excluding buyer furnished equipment (“BFE”), incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):


AIRFRAME:    [ENGINES/PROPULSION SYSTEMS]:
AIRBUS Model A3__-___    [engine or p/s manufacturer] Model _____


MANUFACTURER'S SERIAL NUMBER:    ENGINE SERIAL NUMBERS:
_____    LH:    _____
RH:    _____
REGISTRATION MARK:_____


and had such title to the BFE as was acquired by it from [insert name of vendor
of the BFE] pursuant to a bill of sale dated _____ __________ _____ (the “BFE
Bill of Sale”).


The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.


The Seller did, this _____ day of __________ _____, sell, transfer and deliver
all of its above described rights, title and interest in and to the Aircraft and
the BFE to the following entity and to its successors and assigns forever, said
Aircraft and the BFE to be the property thereof:


[Insert Name and Address of Buyer]
(the “Buyer”)


The Seller hereby warrants to the Buyer, its successors and assigns that it had
(i) good and lawful right to sell, deliver and transfer title to the Aircraft to
the Buyer and that there was conveyed to the Buyer good, legal and valid title
to the Aircraft, free and clear of all liens, claims, charges, encumbrances and
rights of others and that the Seller will warrant and defend such title forever
against all claims and demands whatsoever and (ii) such title


***** – Exhibit E
PRIVILEGED AND CONFIDENTIAL            Page 2/3







--------------------------------------------------------------------------------

Exhibit E-2


to the BFE as Seller has acquired from [insert name of vendor of the BFE]
pursuant to the BFE Bill of Sale.


This Bill of Sale is governed by and shall be construed in accordance with the
laws of [same governing law as in the Purchase Agreement].


IN WITNESS WHEREOF, the Seller has caused this instrument to be executed by its
duly authorised representative this _____ day of __________ _____ in [Insert
Delivery Location].


AIRBUS S.A.S.
Name:
Title:
Signature:


***** – Exhibit E
PRIVILEGED AND CONFIDENTIAL            Page 3/3







--------------------------------------------------------------------------------


Exhibit - F




























EXHIBIT F














S E R V I C E L I F E P O L I C Y






L I S T O F I T E M S






































***** – Exhibit F
PRIVILEGED AND CONFIDENTIAL            Page 1/4



--------------------------------------------------------------------------------

Exhibit - F


    


SELLER SERVICE LIFE POLICY




1
The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.





2
WINGS - CENTER AND OUTER WING BOX (LEFT AND RIGHT)



2.1
Wing Structure



2.1.1
Spars



2.1.2
Ribs and stringers inside the wing box



2.1.3
Upper and lower wing skin panels of the wing box





2.2
Fittings



2.2.1
Support structure and attachment fittings for the flap structure



2.2.2
Support structure and attachment fitting for the engine pylons



2.2.3
Support structure and attachment fitting for the main landing gear



2.2.4
Support structure and attachment fitting for the center wing box





2.3
Auxiliary Support Structure



2.3.1
For the slats:



2.3.1.1
Ribs supporting the track rollers on wing box structure



2.3.1.2
Ribs supporting the actuators on wing box structure



2.3.2
For the ailerons:



2.3.2.1
Hinge brackets and ribs on wing box rear spar or shroud box



2.3.2.2
Actuator fittings on wing box rear spar or shroud box



2.3.3
For airbrakes, spoilers, lift dumpers:



***** – Exhibit F
PRIVILEGED AND CONFIDENTIAL            Page 2/4



--------------------------------------------------------------------------------

Exhibit - F




2.3.3.1
Hinge brackets and ribs on wing box rear spar or shroud box



2.3.3.2
Actuator fittings on wing box rear spar or shroud box



2.4
Pylon



2.4.1
For the Pylon Main Structural Box



2.4.1.1
Spars



2.4.1.2
Ribs



2.4.1.3
Skin, doublers and stiffeners



2.4.1.4
Support structure and attachment fitting for engine supports





3    FUSELAGE


3.1
Fuselage structure



3.1.1
Fore and aft bulkheads



3.1.2
Pressurized floors and bulkheads surrounding the main and nose gear wheel well
and center wing box



3.1.3
Skins with doublers, stringers and frames from the forward pressure bulkheads to
the frame supporting the rear attachment of horizontal stabilizer



3.1.4
Window and windscreen attachment structure but excluding transparencies



3.1.5
Passenger and cargo doors internal structure



3.1.6
Sills, excluding scuff plates, and upper beams surrounding passenger and cargo
door apertures



3.1.7
Cockpit floor structure and passenger cabin floor beams excluding floor panels
and seat rails



3.1.8
Keel beam structure





3.2
Fittings



3.2.1
Landing gear support structure and attachment fitting



***** – Exhibit F
PRIVILEGED AND CONFIDENTIAL            Page 3/4



--------------------------------------------------------------------------------

Exhibit - F




3.2.2
Support structure and attachment fittings for the vertical and horizontal
stabilizers



3.2.3
Support structure and attachment fitting for the APU



4
STABILIZERS



4.1
Horizontal Stabilizer Main Structural Box



4.1.1
Spars



4.1.2
Ribs



4.1.3
Upper and lower skins and stringers



4.1.4
Support structure and attachment fitting to fuselage and trim screw actuator



4.1.5
Elevator support structure



4.1.5.1
Hinge bracket



4.1.5.2
Servocontrol attachment brackets





4.2
Vertical Stabilizer Main Structural Box



4.2.1
Spars



4.2.2
Ribs



4.2.3
Skins and stringers



4.2.4
Support structure and attachment fitting to fuselage



4.2.5
Rudder support structure



4.2.5.1
Hinge brackets



4.2.5.2
Servocontrol attachment brackets















***** – Exhibit F
PRIVILEGED AND CONFIDENTIAL            Page 4/4



--------------------------------------------------------------------------------

Exhibit - F


5
EXCLUSIONS



Bearing and roller assemblies, bearing surfaces, bushings, fittings other than
those listed above, access and inspection doors, including manhole doors,
latching mechanisms, all system components, commercial interior parts,
insulation and related installation and connecting devices are excluded from
this Seller Service Life Policy.




***** – Exhibit F
PRIVILEGED AND CONFIDENTIAL            Page 5/4



--------------------------------------------------------------------------------


Exhibit - G








































TECHNICAL DATA & SOFTWARE




















































***** – Exhibit G
PRIVILEGED AND CONFIDENTIAL            Page 1/4



--------------------------------------------------------------------------------

Exhibit - G






TECHNICAL DATA & SOFTWARE




Where applicable, data shall be established in general compliance with the ATA
100 Information Standards for Aviation Maintenance and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).


The Seller shall provide the Buyer with the following Technical Data (or such
other equivalent Technical Data as may be applicable at the time of their
provision to the Buyer).


1-
Airbus Flight Operations Data Package



The Airbus Flight Operations Data Package encompasses the following customised
operational manuals required to operate the Aircraft:


•
Flight Manual (FM),

•
Flight Crew Operating Manual (FCOM),

•
Flight Crew Training Manual (FCTM),

•
Quick Reference Handbook (QRH),

•
Cabin Crew Operating Manual (CCOM),

•
Master Minimum Equipment List (MMEL),

•
Weight and Balance Manual (WBM).

         
         
1.1-
Format of Data



The Flight Operations Data Package shall be available on-line through the
Seller’s customer portal AirbusWorld in eXtensible Mark-up Language (XML), for
downloading and further data processing and customization, and/or in Portable
Document Format (PDF), as applicable.


In addition, the Seller shall make available up to a maximum of two (2) QRH sets
per Aircraft in paper format.






1.2-     Availability Schedule


The Airbus Flight Operations Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the Buyer *****.


A preliminary customized MMEL shall be available *****.






***** – Exhibit G
PRIVILEGED AND CONFIDENTIAL            Page 2/4



--------------------------------------------------------------------------------

Exhibit - G


The final issue of WBM and FM shall be made available at the time of each
Aircraft Delivery.


2-
Airbus Maintenance Technical Data Package



The Airbus Maintenance Technical Data Package encompasses the following
customised maintenance data required for on-aircraft maintenance to ensure the
continued airworthiness of the Aircraft:


•
Aircraft Maintenance Manual (AMM),

•
Aircraft Wiring Manual (AWM),

•
Aircraft Schematics Manual (ASM),

•
Aircraft Wiring Lists (AWL),

•
Illustrated Part Catalog (IPC),

•
Trouble Shooting Manual (TSM).



2.1-
Format of Data



The Airbus Maintenance Technical Data Package shall be available in the
Airn@v/Maintenance module of the AirN@v software and shall be accessible on-line
through the Seller’s customer portal AirbusWorld.


In addition, if so requested by the Buyer, the corresponding raw data in
Standard Generalized Mark-up Language (SGML) format shall also be made available
for download from the Seller’s customer portal AirbusWorld.
 


2.2-     Availability Schedule


The Airbus Maintenance Technical Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the *****.


Upon the Buyer’s request, where applicable, preliminary customized maintenance
data may be available *****.


3-
Non-customized Technical Data



Non-customised Technical Data, provided as part of the Maintenance Technical
Data Package, shall be made available to the Buyer either in the corresponding
Airn@v software module, as detailed in Clause 14.9 of the Agreement, or in PDF
format, as applicable.
 
The Technical Data belonging to each AirN@v module and/or available in PDF
format shall be as listed in the Seller’s Customer Services Catalog current at
the time of the delivery of the Technical Data.






***** – Exhibit G
PRIVILEGED AND CONFIDENTIAL            Page 3/4



--------------------------------------------------------------------------------

Exhibit - G


Non-customised Technical Data shall be made available to the Buyer in accordance
with a schedule to be mutually agreed between the Buyer and Seller no later than
*****.


4-
Additional Technical Data



4.1
In addition to the Flight Operations Data Package and the Maintenance Technical
Data Package, the Seller shall provide, at Delivery of each Aircraft, on-line
access to the Aircraft mechanical drawings that cover installation of structure
and systems fitted on the Buyer’s Aircraft at Delivery.

    
4.2
***** of each Aircraft, the Seller shall provide:



•the weighing report, for integration into the WBM by the Buyer,


•
the Electrical Load Analysis (ELA), in a format allowing further updating by the
Buyer.











***** – Exhibit G
PRIVILEGED AND CONFIDENTIAL            Page 4/4



--------------------------------------------------------------------------------


Exhibit - H




















M A T E R I A L






S U P P L Y AND S E R V I C E S


***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 1/14



--------------------------------------------------------------------------------

Exhibit - H




1.
GENERAL



1.1
Scope



1.1.1
This Exhibit H sets forth the terms and conditions for the support and services
offered by the Seller to the Buyer with respect to Material (as defined below).



1.1.2
References made to Articles shall be deemed to refer to articles of this
Attachment 1 to Appendix 3 unless otherwise specified.



1.1.3
For purposes of this Attachment 1 to Appendix 3:



1.1.4
the term “Supplier” shall mean any supplier providing any of the Material listed
in Article 1.2.1 and the term “Supplier Part” shall mean an individual item of
Material.



1.1.5
The term “SPEC 2000” means the “E-Business Specification for Materials
Management” document published by the Air Transport Association of America.





1.2
Material Categories



1.2.1
Each of the following constitutes "Material" for purposes of this Attachment 1
to Appendix 3:



(i)    Seller Parts;


(ii)
Supplier Parts classified as Repairable Line Maintenance Parts (as defined in
SPEC 2000);



(iii)
Supplier Parts classified as Expendable Line Maintenance Parts (as defined in
SPEC 2000);



(iv)    Seller and Supplier ground support equipment and specific-to-type tools


where “Seller Parts” means Seller's proprietary parts bearing a part number of
the Seller or for which the Seller has the exclusive sales rights.


1.2.2
Propulsion Systems, engine exchange kits, their accessories and parts for any of
the foregoing, are not covered under this Attachment 1 to Appendix 3.





1.3
Term



*****, the Seller shall maintain, or cause to be maintained, a reasonable stock
of Seller Parts.


***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 2/14



--------------------------------------------------------------------------------

Exhibit - H






The Seller shall use reasonable efforts to obtain a similar service from all
Suppliers of Supplier Parts originally installed on an Aircraft at Delivery.




1.4
Airbus Material Store



1.4.1
AACS Spares Center



The Seller has established and shall maintain or cause to be maintained, during
the Term, a US store ("US Spares Center"). The US Spares Center shall be
operated twenty-four (24) hours per day, seven (7) days per week, for the
handling of AOG and critical orders for Seller Parts.


The Seller shall make reasonable efforts to deliver Seller Parts to the Buyer
from the US Spares Center. ,
    
1.4.2
Material Support Center, Germany



The Seller has established its material headquarters in Hamburg, Germany (the
"Airbus Material Center") and shall, during the Term, maintain, or have
maintained on its behalf, a central store of Seller Parts. The Airbus Material
Center shall be operated twenty-four (24) hours per day, seven (7) days per
week.


1.4.3
Other Points of Shipment



1.4.3.1
In addition to the AACS Spares Center and the Airbus Material Center, the Seller
and its Affiliates operate a global network of regional satellite stores (the
“Regional Satellite Stores”). A list of such stores shall be provided to the
Buyer upon the Buyer’s request.



1.4.3.2
The Seller reserves the right to effect deliveries from distribution centers
other than the US Spares Center or the Airbus Material Center, which may include
the Regional Satellite Stores or any other production or Supplier’s facilities.



1.5
Customer Order Desk



The Seller operates a “Customer Order Desk”, the main functions of which are:
        
(i)
Management of order entries for all priorities, including Aircraft On Ground
(“AOG”);



(ii)
Management of order changes and cancellations;





***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 3/14



--------------------------------------------------------------------------------

Exhibit - H




(iii)
Administration of Buyer’s routing instructions;



(iv)
Management of Material returns;



(v)
Clarification of delivery discrepancies;



(vi)
Issuance of credit and debt notes.



The Buyer hereby agrees to communicate its orders for Material to the Customer
Order Desk either in electronic format (SPEC 2000) or via the Internet.


1.6
Commitments of the Buyer



1.6.1
During the Term, the Buyer agrees to purchase from



(a)
the Seller, AACS or the Seller’s licensee(s) the Seller Parts required for the
Buyer's own needs; or



(b)
other operators or purchase Seller Parts from said operators or from
distributors, provided said Seller Parts were originally designed by the Seller
and manufactured by the Seller or its licensees.



1.6.2
Subject to the express further agreement of the Seller in relation to Article
1.6.2 (ii) below, the Buyer may manufacture, exclusively for its own use parts,
equivalent to Seller Parts, provided, however, that it may only do so in one of
the following circumstances:



(i)
after expiration of the Term, the concerned Seller Parts are out of stock;



(ii)
Seller Parts are needed to perform confirmed AOG repairs upon any Aircraft
delivered under the Agreement and are not available from the Seller, its
licensees or other approved sources within a lead time shorter than or equal to
the time in which the Buyer can manufacture such parts with Airbus technical
data assistance;



(iii)
when a Seller Part is identified as "Local Manufacture" in the Illustrated Parts
Catalog.



1.6.3.1
The rights granted to the Buyer in Article 1.6.2 shall not in any way be
construed as a license, nor shall they in any way obligate the Buyer to pay any
license fee or royalty, nor shall they in any way be construed to affect the
rights of third parties.



1.6.3.2
If the Buyer manufactures any parts pursuant to Article 1.6.2, the Buyer shall
be solely responsible for such manufacturing and any use made of the



***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 4/14



--------------------------------------------------------------------------------

Exhibit - H




manufactured parts, and the agreement of the Seller under Article 1.6.2 shall
not be construed as express or implicit approval either of the Buyer in its
capacity as manufacturer of such parts or of the manufactured parts.


The Buyer shall also be solely responsible to ensure that such manufacturing is
performed in accordance with the relevant procedures and Aviation Authority
requirements.


THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT OR
NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER UNDER ARTICLE 1.6.2 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS ATTACHMENT 1 TO APPENDIX 3
WHETHER SUCH CLAIM IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON
ALLEGED, ACTUAL, IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE
BUYER.


1.6.3.3
The Buyer shall allocate its own part number to any part manufactured in
accordance with Article 1.6.2. The Buyer shall under no circumstances be allowed
to use the Airbus part number of the Seller Part to which such manufactured part
is intended to be equivalent.

    
1.6.3.4
The Buyer shall not be entitled to sell or lend any part manufactured under the
provisions of Article 1.6.2 to any third party.







2.
INITIAL PROVISIONING



2.1
Period



***** (“Initial Provisioning Period").


2.2
Pre‑Provisioning Meeting



2.2.1
The Seller shall organize a free of charge pre‑provisioning meeting at AACS
Spares Center or at the Airbus Material Center, or at any other agreed location,
for the purpose of setting an acceptable schedule and working procedure for the
preparation of the initial issue of the Provisioning Data and the Initial
Provisioning Conference referred to in Articles 2.3 and 2.4 below (the
“Pre-Provisioning Meeting”).





***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 5/14



--------------------------------------------------------------------------------

Exhibit - H




During the Pre-Provisioning Meeting, the Seller shall familiarize the Buyer with
the provisioning processes, methods and formulae of calculation and
documentation.


2.2.2
The free of charge Pre-Provisioning Meeting shall take place on an agreed date
that is no later than nine (9) months prior to Scheduled Delivery Month of the
first Aircraft, allowing a minimum preparation time of eight (8) weeks for the
Initial Provisioning Conference.



2.3
Initial Provisioning Conference



The Seller shall organize an initial provisioning conference at the AACS Spares
Center or at the Airbus Material Center (the “Initial Provisioning Conference”),
the purpose of which shall be to agree the material scope and working procedures
to accomplish the initial provisioning of Material (the “Initial Provisioning”).


The free of charge Initial Provisioning Conference shall take place at the
earliest eight (8) weeks after Aircraft Manufacturer Serial Number allocation or
Contractual Definition Freeze, whichever occurs last and latest six (6) months
before the Scheduled Delivery Month of the first Aircraft.


2.4
Provisioning Data



2.4.1
Provisioning data generally in accordance with SPEC 2000, Chapter 1, for
Material described in Articles 1.2.1 (i) through 1.2.1 (iii) ("Provisioning
Data") shall be supplied by the Seller to the Buyer in the English language, in
a format and timeframe to be agreed during the Pre-Provisioning Meeting.



2.4.1.1
Unless a longer revision cycle has been agreed, the Provisioning Data shall be
revised ***** up to the end of the Initial Provisioning Period.



2.4.1.2
The Seller shall ensure that Provisioning Data is provided to the Buyer in time
to permit the Buyer to perform any necessary evaluation and to place orders in a
timely manner.



2.4.1.3
Provisioning Data generated by the Seller shall comply with the configuration of
the Aircraft as documented *****.



This provision shall not cover:


(i)
Buyer modifications not known to the Seller,



(ii)
other modifications not approved by the Seller’s Aviation Authorities.



2.4.2
Supplier‑Supplied Data



***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 6/14



--------------------------------------------------------------------------------

Exhibit - H




    
Provisioning Data relating to each Supplier Part (both initial issue and
revisions) shall be produced by Supplier thereof and may be delivered to the
Buyer either by the Seller or such Supplier. It is agreed and understood by the
Buyer that the Seller shall not be responsible for the substance, accuracy or
quality of such data. Such Provisioning Data shall be provided in either SPEC
2000 format or any other agreed format.


2.4.3
Supplementary Data



The Seller shall provide the Buyer with data supplementary to the Provisioning
Data. This shall include ground support equipment and specific-to-type tools.


2.5
Commercial Offer



Upon the Buyer’s request, the Seller shall submit a commercial offer for Initial
Provisioning Material.


2.6
Delivery of Initial Provisioning Material



2.6.1
During the Initial Provisioning Period, Initial Provisioning Material shall
conform to the latest known configuration standard of the Aircraft for which
such Material is intended as reflected in the Provisioning Data transmitted by
the Seller.



2.6.2
The delivery of Initial Provisioning Material shall take place according to the
conditions specified in the commercial offer mentioned in Article 2.5.



2.6.3
All Initial Provisioning Material shall be packaged in accordance with ATA 300
Specification.



2.7
Buy‑Back Period and Buy-Back of Initial Provisioning Surplus Material



*****




3.                 OTHER MATERIAL SUPPORT


3.1               Replenishment and Delivery


3.1.1            General


For the purpose of clarification, it is expressly stated that the provisions of
Article 3.1.2 do not apply to Initial Provisioning Material and Provisioning
Data as described in Article 2.


3.1.2            Lead times


***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 7/14



--------------------------------------------------------------------------------

Exhibit - H






In general, lead times shall be in accordance with the provisions of the latest
edition of the  "World Airlines and Suppliers Guide".


3.1.2.1        Seller Parts as per Article 1.2.1 (i) shall be dispatched within
the lead times published by the Seller.


Lead times for Seller Parts as per Article 1.2.1 (i), which are not published by
the Seller, shall be quoted upon request.


3.1.2.2        Material defined in Articles 1.2.1 (ii) through 1.2.1 (iv) can be
dispatched within the Supplier's lead time augmented by the Seller's own order
and delivery administration time.


3.1.3            Expedite Service


                   The Seller shall provide a twenty‑four (24) hours a day /
seven (7) days a week expedite service to provide for the supply of critically
required parts (the “Expedite Service”).


3.1.3.1        The Expedite Service is operated in accordance with the "World
Airlines and Suppliers Guide" and the Seller shall notify the Buyer of the
action taken to satisfy an expedite order received from the Buyer within:


(i)
four (4) hours after receipt of an AOG order;

(ii)
twenty‑four (24) hours after receipt of a critical order (imminent AOG or work
stoppage);

(iii)
seven (7) days after receipt of an expedite order (urgent stock replenishment).



3.1.3.2        In exceptional AOG circumstances, should the Buyer be unable to
send a written order for reasons beyond his control, the Seller may deliver the
Material after a telephone call, provided a purchase order is sent to the Seller
by the end of the next Business Day. Should the Buyer fail to send such purchase
order, the Seller reserves the right to refuse any subsequent purchase orders
without prior receipt of a firm written purchase order.


3.1.4            Shortages, Overshipments, Non‑Conformity in Orders


3.1.4.1        The Buyer shall, within ***** after delivery of Material pursuant
to a purchase order, advise the Seller:


(i)
of any alleged shortages or overshipments;



(ii)
of any non-conformities of delivered Material.



***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 8/14



--------------------------------------------------------------------------------

Exhibit - H






                   In the event of the Buyer not having advised the Seller of
any such alleged shortages, overshipments or non‑conformities within the
above-defined period, the Buyer shall be deemed to have accepted the delivery.


3.1.4.2        In the event of the Buyer reporting an overshipment or
non‑conformity to the order within the period defined in Article 3.1.4.1 the
Seller shall, if the Seller recognizes such overshipment or non-conformity,
either replace the concerned Material or credit the Buyer for the returned
Material, if the Buyer chooses to return the Material subject of an overshipment
or non-conformity. In such case, reasonable transportation costs shall be borne
by the Seller.


3.1.5           Delivery Terms


                    Material shall be delivered to the Buyer as follows:


(i)
Free Carrier (FCA) Airbus Material Center;



(ii)
Free Carrier (FCA) Seller’s Regional Satellite Stores;



(iii)
Free Carrier (FCA) Seller’s or Supplier’s facility for deliveries from any other
Seller or Supplier facilities.



                   The term Free Carrier (FCA) is as defined in the Incoterms
2010 publication issued by the International Chamber of Commerce.


3.1.6            Packaging
                  
                    All Material shall be packaged in accordance with ATA 300
Specification.


3.1.7           Cessation of Deliveries


The Seller reserves the right to restrict, stop or otherwise suspend deliveries
if the Buyer fails to meet its obligations defined in Articles 5.2 through 5.3.


3.2               Seller Parts Leasing


The Seller offers the Buyer the option to lease certain Seller Parts as listed
in the Customer Services Catalog. The terms and conditions applicable to such
service shall be as set forth in the then current Customer Services Catalog.


3.3              Tools and Ground Support Equipment


                   The Seller offers for sale and/or loan a range of ground
support equipment and specific-to-type tools, as defined in 1.2.1 (iv).


***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 9/14



--------------------------------------------------------------------------------

Exhibit - H






                   The terms and conditions applicable to such service shall be
as set forth in the then current Customer Services Catalog.


3.4              Seller Parts Repair


                   The Seller may offer the Buyer a service whereby the Seller
would manage the repair of Seller Parts as defined in Article 1.2.1 (i).


                   The terms and conditions applicable to such service shall be
as set forth in the then current Customer Services Catalog.


4.
WARRANTIES



4.1
Seller Parts



Subject to the limitations and conditions as hereinafter provided, the Seller
warrants to the Buyer that all Seller Parts, sold under this Attachment 1 to
Appendix 3 shall at delivery to the Buyer:


(i)
be free from defects in material.



(ii)
be free from defects in workmanship, including without limitation processes of
manufacture.



(iii)
be free from defects arising from failure to conform to the applicable
specification for such part.





4.1.1
Warranty Period    



4.1.1.1
*****



4.1.1.2
Whenever any Seller Part that contains a defect for which the Seller is liable
under Article 4.1 has been corrected, replaced or repaired pursuant to the terms
of this Article 4.1, the period of the Seller's warranty with respect to such
corrected, repaired or replacement Seller Part, as the case may be, shall be
*****.



4.1.2
Buyer's Remedy and Seller's Obligation



*****


The provisions of Clauses 12.1.5 through 12.1.11 of the Agreement shall apply to
claims made pursuant to this Article 4.1.




***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 10/14



--------------------------------------------------------------------------------

Exhibit - H




4.2
Supplier Parts



With respect to Supplier Parts to be delivered to the Buyer under this
Attachment 1 to Appendix 3, the Seller agrees to transfer to the Buyer the
benefit of any warranties, which the Seller may have obtained from the
corresponding Suppliers and the Buyer hereby agrees that it shall accept the
same.


4.3
Waiver, Release and Renunciation



THIS ARTICLE 4 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE,
ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY SELLER
PART, MATERIAL, LEASED PART, OR SERVICES DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.


THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS ARTICLE 4
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE SELLER PARTS, MATERIALS, LEASED
PARTS, OR SERVICES SUPPLIED UNDER THIS AGREEMENT. THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND
LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER
AGAINST THE SELLER AND ITS SUPPLIERS, WHETHER EXPRESS OR IMPLIED BY CONTRACT,
TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT
OR PROBLEM OF ANY KIND IN ANY SELLER PART, MATERIAL, LEASED PART, OR SERVICES
DELIVERED BY THE SELLER UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:


(1)
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;



(2)
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;



(3)
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;



(4)
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, SHALLFUL DISREGARD, IMPLIED WARRANTY,
PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;



***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 11/14



--------------------------------------------------------------------------------

Exhibit - H






(5)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;



(6)
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;



(7)
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:



(a)
LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THE AGREEMENT;



(b)
LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THE AGREEMENT;



(c)
LOSS OF PROFITS AND/OR REVENUES;



(d)
ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.



THE WARRANTIES PROVIDED BY THIS AGREEMENT SHALL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER. IN THE
EVENT THAT ANY PROVISION OF THIS ARTICLE 4 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS ARTICLE 4 SHALL
REMAIN IN FULL FORCE AND EFFECT.


FOR THE PURPOSES OF THIS ARTICLE 4, THE “SELLER” SHALL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.


4.4
Duplicate Remedies



The remedies provided to the Buyer under this Article 4 as to any part thereof
are mutually exclusive and not cumulative. The Buyer shall be entitled to the
remedy that provides the maximum benefit to it, as the Buyer may elect, pursuant
to the terms and conditions of this Article 4 for any particular defect for
which remedies are provided under this Article 4; provided, however, that the
Buyer shall not be entitled to elect a remedy under one part of this Article
4that constitutes a duplication of any remedy elected by it under any other part


***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 12/14



--------------------------------------------------------------------------------

Exhibit - H




hereof for the same defect. The Buyer’s rights and remedies herein for the
non-performance of any obligations or liabilities of the Seller arising under
these warranties shall be in monetary damages limited to the amount the Buyer
expends in procuring a correction or replacement for any covered part subject to
a defect or non-performance covered by this Article 4, and the Buyer shall not
have any right to require specific performance by the Seller.






5.
COMMERCIAL CONDITIONS



5.1
Delivery Terms



All Material prices are quoted on the basis of Free Carrier (FCA) delivery
terms, without regard to the place from which such Material is shipped. The term
“Free Carrier (FCA)” is as defined by publication n° 560 of the International
Chamber of Commerce, published in 2010.


5.2
Payment Procedures and Conditions



All payments under this Attachment 1 to Appendix 3 shall be made in accordance
with the terms and conditions set forth in the then current Customer Services
e-Catalog.


5.3
Title



Title to any Material purchased under this Attachment 1 to Appendix 3 shall
remain with the Seller until full payment of the invoices and interest thereon,
if any, has been received by the Seller.


The Buyer hereby undertakes that Material title to which has not passed to the
Buyer, shall be kept free from any debenture or mortgage or any similar charge
or claim in favour of any third party.


5.4
Cessation of Deliveries



The Seller has the right to restrict, stop or otherwise suspend deliveries if
the Buyer fails to meet its obligations set forth in this Attachment 1 to
Appendix 3.




6.
EXCUSABLE DELAY



Clauses with respect to excusable delay in the Agreement shall apply, mutatis
mutandis, to all Material support and services provided under this Attachment 1
to Appendix 3.




***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 13/14



--------------------------------------------------------------------------------

Exhibit - H






7.
TERMINATION OF MATERIAL PROCUREMENT COMMITMENTS



If the Agreement is terminated with respect to any Aircraft, then the rights and
obligations of the parties with respect to undelivered spare parts, services,
data or other items to be purchased hereunder and which are applicable to those
Aircraft for which the Agreement has been terminated shall also be terminated.
Unused Material in excess of the Buyer's requirements due to such termination
may be repurchased by the Seller, at the Seller’s option, as provided in Article
2.7.




8.
INCONSISTENCY



In the event of any inconsistency between this Attachment 1 to Appendix 3 and
the Customer Services Catalog or any order placed by the Buyer, this Attachment
1 to Appendix 3 shall prevail to the extent of such inconsistency.








***** – Exhibit H
PRIVILEGED AND CONFIDENTIAL         Page 14/14



--------------------------------------------------------------------------------


Exhibit - I


*****




***** – Exhibit I
PRIVILEGED AND CONFIDENTIAL         Page 1/1



--------------------------------------------------------------------------------


Exhibit - J


AIRBUS S.A.S WARRANTY




Airbus S.A.S. hereby warrants to _____________ (the “Buyer”), its successors and
assigns that the bill of sale executed by Airbus Americas Inc. dated ___
________ _____ and relating to one A3__-____ aircraft bearing MSN __________
(the “Bill of Sale”) conveys to the said Buyer on the date hereof good, legal
and valid title to the Aircraft(as defined in the Bill of Sale), free and clear
of all liens, claims, charges, encumbrances and rights of others, and that
Airbus S.A.S. will warrant and defend such title to the Aircraft forever against
all claims and demands whatsoever.


This Airbus S.A.S. Warranty is governed by and shall be construed in accordance
with the laws of the State of New York.


IN WITNESS WHEREOF, Airbus S.A.S. has caused this Airbus S.A.S. Warranty to be
executed by its duly authorized representative this ______ day of _________
______.
.






AIRBUS S.A.S.




By:____________________________
Name:
Title:




***** – Exhibit J
PRIVILEGED AND CONFIDENTIAL        Page 1/1



--------------------------------------------------------------------------------












DATED [•]




AIRBUS S.A.S.
as Manufacturer














AIRFRAME WARRANTIES Agreement
in respect of one
<Name of Aircraft Type> AirCRAFT bearing
manufacturer's serial number <MSN Details>







--------------------------------------------------------------------------------


Exhibit K: Form of AWA




THIS AIRFRAME WARRANTIES AGREEMENT (this "Agreement") is executed on [•] by
Airbus S.A.S., a société par actions simplifiée duly created and existing under
French law, having its registered office at 2, rond-point Emile Dewoitine, 31700
Blagnac, France and includes its successors and assigns (the "Manufacturer"), in
favour of the Relevant Parties (as defined below) from time to time.
1.
DEFINITIONS AND INTERPRETATION

1.1    Definitions
Capitalised words and expressions have the meanings set out in Schedule 1
(Definitions and Interpretation), except where the context otherwise requires.
1.2    Interpretation
Headings are to be ignored in construing this Agreement and, unless the contrary
intention is stated, a reference in this Agreement or a Relevant Notice to:
1.1.1
"Manufacturer" or any other person includes, without prejudice to the provisions
of this Agreement restricting transfer or assignment, any successor and any
assignee;

1.1.2
words importing the plural shall include the singular and vice versa;

1.1.3
any document shall include that document as amended, novated, assigned or
supplemented;

1.1.4
a Clause or a Schedule is a reference to a clause of, or a schedule to, this
Agreement;

1.1.5
any law, or to any specified provision of any law, is a reference to such law or
provision as amended, substituted or re-enacted;

1.1.6
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing; and

1.1.7
"including" and similar words and terms shall not be construed as limiting and
shall mean "including without limitation".

The Schedules form part of this Agreement and shall have effect as if set out in
full in the body of this Agreement. Any reference to this Agreement includes the
Schedules.
For the purpose of Schedule 2 (Warranties) only, the term "Buyer" shall be
construed as if it referred to the "Entitled Party" and the term "Seller" shall
be construed as if it referred to the "Manufacturer".
2.
EFFECTIVENESS

2.1
Effective Date

This Agreement takes effect from the date hereof.


***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 1/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




2.2
Amendment

Save as expressly set out in this Agreement, the prior written consent of the
Manufacturer and the Controlling Party shall be required to terminate or vary
this Agreement. Any such termination or variation shall then be binding on the
Manufacturer and the Relevant Parties.
3.
BENEFIT OF WARRANTIES

3.1
General

3.1.1
Pursuant to the terms of this Agreement, the Manufacturer agrees to make
available to the Entitled Party (from time to time) the Warranties. The
entitlement of any Entitled Party to make a claim under the Warranties shall be
only as specified in this Agreement or as otherwise agreed in accordance with
Clause 3.2 (Relevant Parties) (and any agreement otherwise between any or all of
the Relevant Parties and/or any other person shall have no effect and shall not
bind the Manufacturer).

3.1.2
The terms and conditions of the Warranties shall be binding upon the Entitled
Party and shall apply to all claims made in respect of the Warranties (INCLUDING
THE RELEASE, WAIVER AND RENUNCIATION IN CLAUSE 12.5 OF THE WARRANTIES, EACH AND
EVERY DISCLAIMER (INCLUDING THE DISCLAIMERS OF ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR PURPOSE) AND THE LIMITATIONS ON LIABILITY SET
FORTH THEREIN). Only one Entitled Party shall be entitled to benefit from and to
make a claim under the Warranties at any one time.

3.2
Relevant Parties

3.2.1
The Entitled Party on the Delivery Date shall be the Initial Entitled Party.
Such person shall remain the Entitled Party unless and until a different
Eligible Person is specified as the new Entitled Party in a Replacement Entitled
Party Notice delivered in accordance with Clause 4.1.1 (Termination of Entitled
Party’s Rights).

3.2.2
The Controlling Party on the Delivery Date shall be the Initial Controlling
Party. Such person shall remain the Controlling Party unless and until a
different Eligible Person is specified as the new Controlling Party in a
Replacement Controlling Party Notice delivered in accordance with Clause 4.2.1
(Termination of Controlling Party’s Rights).

3.2.3
The Entitled Party and the Controlling Party may (but are not required to) be
the same person.

3.3
Record of Relevant Parties

The Manufacturer will, as soon as practicable following receipt by it of a
Relevant Notice, countersign such Relevant Notice and return it to the
Controlling Party.
4.
TERMINATION OF WARRANTY RIGHTS

4.1
Termination of Entitled Party's Rights



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 2/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




4.1.1
With immediate and automatic effect at the time of the receipt by the
Manufacturer of a Replacement Entitled Party Notice (the "Relevant Time"):

(a)
the Outgoing Entitled Party shall cease to be the Entitled Party;

(b)
the New Entitled Party shall be the Entitled Party; and

(c)
save to the extent of any claim or right to claim against the Manufacturer, in
each case which prior to the Relevant Time (A) exists and (B) has been notified
in writing to the Manufacturer in accordance with this Agreement:

(i)
all rights of the Outgoing Entitled Party under this Agreement shall terminate;
and

(ii)
the Manufacturer shall have no liability whatsoever to the Outgoing Entitled
Party in any respect under this Agreement.

For the avoidance of doubt, the benefit of any other claim or right to claim
against the Manufacturer shall accrue to the New Entitled Party.
4.1.2
Without prejudice to Clause 4.1.1 (Termination of Entitled Party’s Rights), a
copy of a Replacement Entitled Party Notice shall be sent by the Controlling
Party to the Outgoing Entitled Party for information, but the receipt or
non-receipt of such copy by the Outgoing Entitled Party shall not affect the
rights or obligations of any person under this Agreement.

4.1.3
For the purposes of this Clause 4.1 (Termination of Entitled Party’s Rights),
the "Outgoing Entitled Party" means the person specified as such in the relevant
Replacement Entitled Party Notice (being the person who, immediately prior to
service thereof, was the Entitled Party) and the "New Entitled Party" means the
person specified as such in the relevant Replacement Entitled Party Notice.

4.2
Termination of Controlling Party's Rights

4.2.1
With immediate and automatic effect upon the receipt by the Manufacturer of a
Replacement Controlling Party Notice:

(a)
the Outgoing Controlling Party shall cease to be the Controlling Party;

(b)
the New Controlling Party shall be the Controlling Party;

(c)
all rights of the Outgoing Controlling Party under this Agreement shall
terminate; and

(d)
the Manufacturer shall have no further liability whatsoever to the Outgoing
Controlling Party in any respect under this Agreement.

4.2.2
Without prejudice to Clause 4.2.1 (Termination of Controlling Party’s Rights), a
copy of a Replacement Controlling Party Notice shall be sent by the New
Controlling Party to the Entitled Party for information, but the receipt or
non-receipt of such



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 3/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




copy by the Entitled Party shall not affect the rights or obligations of any
person under this Agreement.
4.2.3
For the purposes of this Clause 4.2 (Termination of Controlling Party’s Rights),
the "Outgoing Controlling Party" means the person specified as such in the
relevant Replacement Controlling Party Notice (being the person who, immediately
prior to service thereof, was the Controlling Party) and the "New Controlling
Party" means the person specified as such in the relevant Replacement
Controlling Party Notice.

4.3
Other Warranty Agreements

This Agreement shall not interfere with or limit the terms of any separate
warranty arrangements with respect to the Aircraft that the Manufacturer may,
from time to time, have made with any person, provided that nothing in such
arrangements shall limit the rights of any Relevant Party in respect of the
Warranties unless and to the extent it has expressly agreed the same in writing
with the Manufacturer.
4.4
Lapse of Warranties

4.4.1
The entitlement of any Relevant Party to enforce the rights under any Warranty
shall automatically lapse on the date on which that Warranty expires in
accordance with this Agreement.

4.4.2
Following the date on which all Warranties have expired in accordance with this
Agreement:

(a)
no change to the identity of the Controlling Party or the Entitled Party may be
made hereunder; and

(b)
the Manufacturer shall cease to be under any obligation to maintain the record
of the Relevant Parties pursuant to Clause 3.3 (Record of Relevant Parties).

5.
MANUFACTURER LIMIT OF LIABILITY



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 4/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




By execution of any Relevant Notice, each party thereto agrees that:
5.1
the Manufacturer shall not incur any Liability under this Agreement by reason of
the Transaction Documents;

5.2
any performance by the Manufacturer that discharges its obligation in respect of
any of the Warranties in favour of any Relevant Party in accordance with this
Agreement will satisfy the respective interests of each Relevant Party from time
to time, and nothing in this Agreement shall give rise to or impose upon the
Manufacturer any several or duplicate liability with respect to such Warranties;

5.3
the Manufacturer shall (i) be entitled to rely conclusively on the information
contained in any Relevant Notice, without enquiring as to the accuracy and
validity of such Relevant Notice or to the entitlement of the party serving such
Relevant Notice to serve it, (ii) have no duty so to enquire and (iii) not be
liable for acting in accordance with such Relevant Notice;

5.4
in the event that a Relevant Party commences or has commenced against it any
bankruptcy, insolvency, reorganization, receivership, suspension of payments,
dissolution, liquidation, assignment for the benefit of creditors, moratorium,
or other similar proceeding under debtor relief laws of the United States or any
other applicable jurisdiction or the Manufacturer otherwise believes in good
faith that it is or could be the subject of conflicting claims or another
dispute hereunder as to the relative rights and interests of the Relevant
Parties, the Manufacturer shall have the right to refrain from acting in
accordance with any Relevant Notice until the Relevant Parties obtain a final
and non-appealable order from a court of appropriate jurisdiction (which may be
a bankruptcy court) setting forth the relative rights of the Relevant Parties
and until such order is obtained the Manufacturer shall be permitted to perform
hereunder to and on the instruction of the person that is the then Entitled
Party designated prior to such proceeding, conflicting claim or other dispute
having arisen and the Manufacturer shall have no liability to any other Relevant
Party in connection therewith. Any Relevant Party shall indemnify, defend and
hold harmless the Manufacturer from all Liabilities (including legal fees and
expenses, including legal fees and expenses incurred in connection with the
enforcement of this indemnity) incurred, imposed on, asserted against or
suffered by the Manufacturer and arising out or related to any such proceeding,
conflicting claim, dispute or court order;

5.5
without limiting the foregoing, the Manufacturer may refrain from doing anything
and shall not be required to take any action that, in its good faith opinion, is
contrary to any applicable law or regulation, may be otherwise actionable in any
legal proceeding by any person or otherwise expose the Manufacturer to
liability, and may do anything which, in its good faith opinion, is necessary or
desirable to comply with any applicable law or regulation; and

5.6
the Manufacturer shall not be deemed to have knowledge of any change in the
authority of any Relevant Party to exercise the rights established under this
Agreement until the Manufacturer has received written notice thereof in
accordance with this Agreement.

6.
PARTIAL INVALIDITY



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 5/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
7.
REMEDIES AND WAIVERS

No failure by the Manufacturer or any Relevant Party to exercise, nor any delay
in exercising, any right or remedy hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise thereof or the exercise of any other right or remedy.
8.
NOTICES

8.1
Form of Communication

Any notice or other communication given or to be made under this Agreement shall
be in writing in the English language and shall be addressed to the recipient as
set out below. In the absence of evidence of earlier receipt, any notice or
other communication shall be deemed to have been duly given:
8.1.1
if sent by post, five (5) Business Days after posting; and

8.1.2
if sent by fax, when confirmation of its clear transmission has been recorded on
the sender's fax machine.

Any notice or other communication delivered to the Manufacturer outside 9am to
5pm (Toulouse time) on a Business Day shall only be deemed effective at 9am
(Toulouse time) on the next Business Day.
8.2
Relevant Parties’ Addresses

The contact details for any Relevant Party shall be set out in a Relevant Notice
or shall be such other address as such Relevant Party may notify to the
Manufacturer from time to time in writing.
8.3
Manufacturer's Address

The contact details for the Manufacturer are as set out below as at the date of
this Agreement:  
Address:    Airbus S.A.S.
2, rond-point Emile Dewoitine
31700 Blagnac Cedex - France
Fax:    +33 (0)5 61 93 46 10
Attention:    Head of Contracts - Customer Services
The Manufacturer may amend the contact details specified above by sending
written notice to the Controlling Party.
8.4
Electronic Mail



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 6/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




Any notice or other communication given or to be made under this Agreement to
the Manufacturer shall also be sent by electronic mail to the following address
(provided that the receipt or non-receipt of such electronic mail by the
Manufacturer shall not affect the rights or obligations of any person under this
Agreement): AWA.notification@airbus.com.
9.
BENEFIT OF AGREEMENT

No Relevant Party may assign or otherwise transfer (in whole or in part) any
rights that it may have under this Agreement or the Warranties (including any
rights to proceeds of any claim in respect of the Warranties) other than
pursuant to the delivery of a Relevant Notice to the Manufacturer in strict
compliance with the express provisions of this Agreement and any such transfer
shall only be effective as to the Manufacturer upon its receipt of the
applicable Relevant Notice as provided herein. Any purported assignment or other
transfer by a Relevant Party of rights hereunder or the Warranties that does not
comply with the requirements of this Agreement shall be null and void and of no
force or effect. No provision of this Agreement is intended to or shall confer
upon any person other than the Manufacturer and the Relevant Parties from time
to time any rights, remedies or other benefits hereunder.
10.
LAW AND JURISDICTION

10.1
Governing Law

PURSUANT TO AND IN ACCORDANCE WITH SECTION 5 1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW (OR ANY SIMILAR SUCCESSOR PROVISION), EACH OF THE MANUFACTURER
AND (BY THEIR SIGNATURE OF RELEVANT NOTICE(S)) THE RELEVANT PARTIES AGREES THAT
THIS AGREEMENT IN ALL RESPECTS AND ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THE RELATIONSHIPS BEING ESTABLISHED HEREUNDER, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AS APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK. THE UNITED
NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT
APPLY.
10.2
Exclusive Jurisdiction

10.2.1
Pursuant to and in accordance with Section 5 1402 of the New York General
Obligations Law, each of the Manufacturer and (by their signature of Relevant
Notice(s)) the Relevant Parties irrevocably agrees that the United States
District Court for the Southern District of New York sitting in The Borough of
Manhattan and any New York state court sitting in the County of New York, New
York, and all related appellate courts, shall have exclusive jurisdiction to
hear and settle any suit, action, proceeding or other dispute arising out of or
relating to this Agreement, including any claim or cause of action based upon or
arising out of this Agreement or any dealings between the parties relating to
the subject matter of this Agreement or the transactions contemplated hereby or
the relationships being established hereunder and submits itself and its
property to the jurisdiction of the foregoing courts with respect to such suit,
action, proceeding or other dispute, hereby waiving any other jurisdictions
which may be available thereto by reason of domicile or otherwise.



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 7/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




10.2.2
Each of the Manufacturer and (by their signature of Relevant Notice(s)) the
Relevant Parties:

(a)
waives to the fullest extent permitted by law any objection which it may now or
hereafter have to the courts referred to in Clause 10.2.1 (Exclusive
Jurisdiction) on grounds of inconvenient forum or otherwise as regards suits,
actions, proceedings or other disputes in connection with this Agreement;

(b)
waives to the fullest extent permitted by law any objection which it may now or
hereafter have to the laying of venue of any suit, action, proceeding or other
dispute arising out of or relating to this Agreement brought in the courts
referred to in Clause 10.2.1 (Exclusive Jurisdiction); and

(c)
agrees that a judgment or order of any court referred to in Clause 10.2.1
(Exclusive Jurisdiction) in connection with this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction as if made by the highest court in that other jurisdiction and
accordingly will not seek to, nor be entitled to, contest and/or delay and/or
obstruct registration or enforcement of any such judgment and/or award and/or
order on grounds of public policy or otherwise.

10.2.3
Waiver of Jury Trial

EACH OF THE MANUFACTURER AND (BY THEIR SIGNATURE OF RELEVANT NOTICE(S)) THE
RELEVANT PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL
RIGHTS TO A JURY TRIAL IN RESPECT OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE RELATIONSHIP BEING
ESTABLISHED HEREUNDER. EACH RELEVANT PARTY REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH ITS LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS CLAUSE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
10.3
Service of Process

In addition, each of the Manufacturer and (by their signature of Relevant
Notice(s)) the Relevant Parties agrees that any and all process and other
documents commencing or relating to any suit, action, proceeding or other
dispute may be served by prepaid mailing by air mail, certified or registered
mail, or by personal delivery (including by Federal Express, DHL, UPS or other
air courier service), at its address for notice provided for in Clause 8
(Notices) above. These documents may, however, also be served on it anywhere in
the world and in any other manner, in each case to the extent permitted by law.






***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 8/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




SCHEDULE 1
DEFINITIONS AND INTERPRETATION
PART A     - SPECIFIC DEFINITIONS
"Airframe" means the <Name of Aircraft Type> with manufacturer’s serial number
<MSN details> (excluding the Propulsion Systems installed thereon) together with
all parts incorporated in, installed on or attached to such airframe on the
Delivery Date.
"Buyer" means [OWNER], being the person named as "Buyer" in the bill of sale in
respect of the Aircraft issued by the Manufacturer on the Delivery Date.
"Initial Controlling Party" means [insert name of security trustee/lessor] [(as
security trustee for certain other parties pursuant to certain transaction
documents relating to the financing of the Aircraft)].
"Initial Entitled Party" means [insert name of operator of the Aircraft].
PART B     - GENERAL DEFINITIONS
"Aircraft" means, collectively, the Airframe and the Propulsion Systems
installed thereon.
"Aircraft Purchase Agreement" means the purchase agreement pursuant to which,
inter alia, the Manufacturer has agreed to sell the Aircraft.
"Aviation Authorities" means when used in respect of any jurisdiction the
government entity which, under the laws of such jurisdiction, has control over
civil aviation or the registration, airworthiness or operation of aircraft in
such jurisdiction.
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in Toulouse, France.
"Buyer Furnished Equipment" means the items described in the list attached to
the BFE bill of sale delivered to the Manufacturer on the Delivery Date.
"Controlling Party" means, at any time, the person who is the controlling party
for the purposes of this Agreement, being the Initial Controlling Party or the
person named as the New Controlling Party in any Replacement Controlling Party
Notice delivered to the Manufacturer in accordance with this Agreement.
"Delivery" means the transfer of title to the Aircraft by the Manufacturer to
the Buyer.
"Delivery Date" means the date on which Delivery occurs.
"Eligible Person" means:
(i)
in the case of the Entitled Party: the person that has the present right to
possession of the Airframe, whether (a) as owner, mortgagee or pledgee or under
a lease or other bailment of the Airframe or any analogous instrument or (b) as
a duly appointed nominee of any such person;



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 9/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




(ii)
in the case of the Controlling Party: a person that either (a) has the present
right to possession of the Airframe whether (x) as owner, mortgagee or pledgee
or under a lease or other bailment of the Airframe or any analogous instrument
or (y) as a duly appointed nominee of any such person; or (b) may have such
right subject only to the enforcement of rights under the Transaction Documents;
and

(iii)
in all cases, a person that is neither (a) subject to any sanctions or similar
instruments such as would result in the Manufacturer being in breach of any laws
or sanctions of the United States of America, France, the European Union or the
United Nations by having a legal relationship under this Agreement with such
person in respect of the Warranties and the Airframe nor (b) an aircraft
manufacturer or a person owned or controlled by an aircraft manufacturer.

"Entitled Party" means, at any time, the person who is entitled at such time to
make claims under the Warranties under and in accordance with this Agreement,
being the Initial Entitled Party or the person named as the new Entitled Party
in any Replacement Entitled Party Notice delivered to the Manufacturer in
accordance with this Agreement.
"Initial Notice" means a notice signed by the Initial Entitled Party and the
Initial Controlling Party in the form of Schedule 3 (Initial Notice).
"Liabilities" means losses, liabilities, actions, claims, proceedings,
penalties, fines, judgments, damages, fees, costs and expenses and "Liability"
means any such thing.
"New Controlling Party" has the meaning given to that term in Clause 4.2.3
(Termination of Controlling Party’s Rights).
"New Entitled Party" has the meaning given to that term in Clause 4.1.3
(Termination of Entitled Party’s Rights).
"Outgoing Controlling Party" has the meaning given to that term in Clause 4.2.3
(Termination of Controlling Party’s Rights).
"Outgoing Entitled Party" has the meaning given to that term in Clause 4.1.3
(Termination of Entitled Party’s Rights).
"Propulsion Systems" means the engines and, if provided by the engine
manufacturer, the nacelles and thrust reversers installed on the Aircraft at
Delivery.
"Propulsions Systems Manufacturer" means the manufacturer of the Propulsion
Systems.
"Relevant Notice" means an Initial Notice, a Replacement Entitled Party Notice
or a Replacement Controlling Party Notice.
"Relevant Party" means, at any time, each of the Entitled Party and the
Controlling Party at such time.
"Replacement Controlling Party Notice" means a notice, executed by the Outgoing
Controlling Party and the New Controlling Party named therein, in the form of
Schedule 5 (Replacement Controlling Party Notice).


***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 10/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




"Replacement Entitled Party Notice" means a notice, executed by the Controlling
Party and the New Entitled Party named therein, in the form of Schedule 4
(Replacement Entitled Party Notice).
"Seller’s Representatives" means a customer support representative of the
Manufacturer.
"Service Bulletin" means the document used to notify officially an airline of
the technical data governing embodiment of modifications (or the accomplishment
of inspections to be performed) on in-service aircraft.
"Service Life Policy" has the meaning set out in clause 12.2 of Schedule 2
(Warranties).
"Specification" means the aircraft specification as further detailed in the
Technical Data available to the Buyer at Delivery.
"Technical Data" means the technical data and software services provided by the
Manufacturer to the Buyer in respect of the Aircraft at Delivery.
"Transaction Documents" means all documents (excluding this Agreement and any
Relevant Notice and the Aircraft Purchase Agreement) entered into between the
Relevant Parties and other persons in connection with the acquisition, leasing,
bailment and/or financing of the Aircraft.
"Warranties" means, insofar as they relate to the Airframe, such warranties,
rights and provisions as are set out in Schedule 2 (Warranties).


***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 11/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




*****





***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 12/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA






EXHIBIT F




S E R V I C E L I F E P O L I C Y






L I S T O F I T E M S


***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 13/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




    
SELLER SERVICE LIFE POLICY
1
The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.

2
WINGS - CENTER AND OUTER WING BOX (LEFT AND RIGHT)

2.1
Wing Structure

2.1.1
Spars

2.1.2
Ribs and stringers inside the wing box

2.1.3
Upper and lower wing skin panels of the wing box

2.2
Fittings

2.2.1
Support structure and attachment fittings for the flap structure

2.2.2
Support structure and attachment fitting for the engine pylons

2.2.3
Support structure and attachment fitting for the main landing gear

2.2.4
Support structure and attachment fitting for the center wing box

2.3
Auxiliary Support Structure

2.3.1
For the slats:

2.3.1.1
Ribs supporting the track rollers on wing box structure

2.3.1.2
Ribs supporting the actuators on wing box structure

2.3.2
For the ailerons:

2.3.2.1
Hinge brackets and ribs on wing box rear spar or shroud box

2.3.2.2
Actuator fittings on wing box rear spar or shroud box

2.3.3
For airbrakes, spoilers, lift dumpers:

2.3.3.1
Hinge brackets and ribs on wing box rear spar or shroud box

2.3.3.2
Actuator fittings on wing box rear spar or shroud box



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 14/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




2.4
Pylon

2.4.1
For the Pylon Main Structural Box

2.4.1.1
Spars

2.4.1.2
Ribs

2.4.1.3
Skin, doublers and stiffeners

2.4.1.4
Support structure and attachment fitting for engine supports

3    FUSELAGE
3.1
Fuselage structure

3.1.1
Fore and aft bulkheads

3.1.2    Pressurized floors and bulkheads surrounding the main and nose gear
wheel well and center wing box
3.1.3    Skins with doublers, stringers and frames from the forward pressure
bulkheads to the frame supporting the rear attachment of horizontal stabilizer
3.1.4
Window and windscreen attachment structure but excluding transparencies

3.1.5
Passenger and cargo doors internal structure

3.1.6
Sills, excluding scuff plates, and upper beams surrounding passenger and cargo
door apertures

3.1.7
Cockpit floor structure and passenger cabin floor beams excluding floor panels
and seat rails

3.1.8
Keel beam structure

3.2
Fittings

3.2.1
Landing gear support structure and attachment fitting

3.2.2
Support structure and attachment fittings for the vertical and horizontal
stabilizers

3.2.3
Support structure and attachment fitting for the APU



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 15/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




4
STABILIZERS

4.1
Horizontal Stabilizer Main Structural Box

4.1.1
Spars

4.1.2
Ribs

4.1.3
Upper and lower skins and stringers

4.1.4
Support structure and attachment fitting to fuselage and trim screw actuator

4.1.5
Elevator support structure

4.1.5.1
Hinge bracket

4.1.5.2
Servocontrol attachment brackets

4.2
Vertical Stabilizer Main Structural Box

4.2.1
Spars

4.2.2
Ribs

4.2.3
Skins and stringers

4.2.4
Support structure and attachment fitting to fuselage

4.2.5
Rudder support structure

4.2.5.1
Hinge brackets

4.2.5.2
Servocontrol attachment brackets

5
EXCLUSIONS

Bearing and roller assemblies, bearing surfaces, bushings, fittings other than
those listed above, access and inspection doors, including manhole doors,
latching mechanisms, all system components, commercial interior parts,
insulation and related installation and connecting devices are excluded from
this Seller Service Life Policy.








***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 16/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




SCHEDULE 3
INITIAL NOTICE
To:        Airbus S.A.S.
Attention:    Head of Contracts - Customer Services
CC:
[Name of Buyer] [NB - N/A if Buyer is Initial Entitled Party or Initial
Controlling Party]

Attention:    [•]
[Date of the Agreement]
One <Name of Aircraft Type> airframe with MSN <MSN Details> (the "Airframe")
1.
Unless otherwise defined, terms used in this notice bear the same meanings as
those set forth in the airframe warranties agreement dated [•] entered into by
Airbus S.A.S. in relation to the Airframe (the "Airframe Warranties Agreement").

2.
We hereby give notice that: (a) [•] is the Initial Entitled Party; and (b) [•]
is the Initial Controlling Party.

3.
The contact details of the Initial Entitled Party for the purposes of clause 8.2
(Relevant Parties’ Addresses) of the Airframe Warranties Agreement are as
follows:

[•]
4.
The contact details of the Initial Controlling Party for the purposes of clause
8.2 (Relevant Parties’ Addresses) of the Airframe Warranties Agreement are as
follows:

[•]
5.
This is the Initial Notice.

6.
By its signature below and in consideration of the Manufacturer making available
to it the rights specified under the Airframe Warranties Agreement and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Initial Entitled Party hereby: (i) represents and warrants that it is an
Eligible Person; and (ii) joins as party to, and agrees to be bound by and
perform its obligations under (as, and for so long as it remains, the Entitled
Party) the terms and conditions of, the Airframe Warranties Agreement.

7.
By its signature below and in consideration of the Manufacturer making available
to it the rights specified under the Airframe Warranties Agreement and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Initial Controlling Party hereby: (i) represents and warrants that it is an
Eligible Person; and (ii) joins as party to, and agrees to be bound by and
perform its obligations under (as, and for so long as it remains, the
Controlling Party) the terms and conditions of, the Airframe Warranties
Agreement.

8.
This notice shall be governed by and construed in accordance with the laws of
the State of New York.



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 17/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




[NAME OF CONTROLLING PARTY]
By:    _______________________
Title:    _______________________




[NAME OF ENTITLED PARTY]
By:    _______________________
Title:    _______________________




Accepted and agreed for and on behalf of:
AIRBUS S.A.S.
By:    _______________________
Title:    _______________________


























***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 18/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




SCHEDULE 4
REPLACEMENT ENTITLED PARTY NOTICE
To:        Airbus S.A.S.
Attention:    Head of Contracts - Customer Services
CC:        [Outgoing Entitled Party]
Attention:    [•]
[Date]
One <Name of Aircraft Type> airframe with MSN <MSN Details> (the "Airframe")
1.
Unless otherwise defined, terms used in this notice bear the same meanings as
those set forth in the airframe warranties agreement dated [•] entered into by
Airbus S.A.S. in relation to the Airframe (the "Airframe Warranties Agreement").

2.
[•] (the “Controlling Party”) hereby gives notice that, as from today's date:
(a) [•] (being the “Outgoing Entitled Party” for the purposes of the Airframe
Warranties Agreement) has ceased to be the Entitled Party; and (b) [•] (the “New
Entitled Party”) is the new Entitled Party.

3.
The contact details of the New Entitled Party for the purposes of clause 8.2
(Relevant Parties’ Addresses) of the Airframe Warranties Agreement are as
follows:

[•]
4.
This is a Replacement Entitled Party Notice.

5.
By its signature below and in consideration of the Manufacturer making available
to it the rights specified under the Airframe Warranties Agreement and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
New Entitled Party hereby: (i) represents and warrants that it is an Eligible
Person; and (ii) joins as party to, and agrees to be bound by and perform its
obligations under (as, and for so long as it remains, the Entitled Party) the
terms and conditions of, the Airframe Warranties Agreement.

6.
This notice shall be governed by and construed in accordance with the laws of
the State of New York.



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 19/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




[NAME OF CONTROLLING PARTY]
By:    _______________________
Title:    _______________________




[NAME OF NEW ENTITLED PARTY]
By:    _______________________
Title:    _______________________




Accepted and agreed for and on behalf of:
AIRBUS S.A.S.
By:    _______________________
Title:    _______________________


























***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 20/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




SCHEDULE 5
REPLACEMENT CONTROLLING PARTY NOTICE
To:        Airbus S.A.S.
Attention:    Head of Contracts - Customer Services
CC:        [Entitled Party]
Attention:    [•]
[Date]
One <Name of Aircraft Type> airframe with MSN <MSN Details> (the "Airframe")
1.
Unless otherwise defined, terms used in this notice bear the same meanings as
those set forth in the airframe warranties agreement dated [•] entered into by
Airbus S.A.S. in relation to the Airframe (the "Airframe Warranties Agreement").

2.
We hereby give notice that, as from today's date: [•] (the “Outgoing Controlling
Party”) has ceased to be the Controlling Party; and [•] (the “New Controlling
Party”) is the new Controlling Party.

3.
The contact details of the New Controlling Party for the purposes of clause 8.2
(Relevant Parties’ Addresses) of the Airframe Warranties Agreement are as
follows:

[•]
4.
This is a Replacement Controlling Party Notice.

5.
By its signature below and in consideration of the Manufacturer making available
to it the rights specified under the Airframe Warranties Agreement and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
New Controlling Party hereby: (i) represents and warrants that it is an Eligible
Person; and (ii) joins as party to, and agrees to be bound by and perform its
obligations under (as, and for so long as it remains, the Controlling Party) the
terms and conditions of, the Airframe Warranties Agreement.

6.
This notice shall be governed by and construed in accordance with the laws of
the State of New York.



***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 21/25



--------------------------------------------------------------------------------

Exhibit K: Form of AWA




[NAME OF RETIRING CONTROLLING PARTY]
By:    _______________________
Title:    _______________________




[NAME OF NEW CONTROLLING PARTY]
By:    _______________________
Title:    _______________________




Accepted and agreed for and on behalf of:
AIRBUS S.A.S.
By:    _______________________
Title:    _______________________




***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 22/25



--------------------------------------------------------------------------------


Exhibit K: Form of AWA




EXECUTION PAGE


AIRBUS S.A.S.
By:        __________________________
Title:        __________________________




***** – Exhibit K - FORM OF AWA
PRIVILEGED AND CONFIDENTIAL                            Page 23/25



--------------------------------------------------------------------------------






Letter Agreement No. 1 to
A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 1 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.




1
*****



2
ASSIGNMENT



*****


3
MISCELLANEOUS



The provisions of Clauses 22.5, 22.8 and 20.13 of the PA are incorporated herein
by reference and made a part hereof as though set forth in full herein.




***** - Letter Agreement No. 1    



--------------------------------------------------------------------------------







[SIGNATURE PAGE FOLLOWS]






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.








Very truly yours,




AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
                        Name: Benoit de Saint-Exupery
                        Title: Senior Vice President, Contracts














Accepted and agreed:


SPIRIT AIRLINES, INC.






By:/s/ Scott M Haralson
Name: Scott M. Haralson
Title: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 1    



--------------------------------------------------------------------------------






Letter Agreement No. 2 to
A320 Neo Family Purchase Agreement


As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 2 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.




1
*****



2
ASSIGNMENT



*****




3.    MISCELLANEOUS
The provisions of Clauses 22.5, 22.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.




[SIGNATURE PAGE FOLLOWS]












***** - Letter Agreement No. 2 1 - 2
PRIVILEGED AND CONFIDENTIAL     



--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,


AIRBUS S.A.S.
                            
By: /s/ Benoit de Saint-Exupery
Name: Benoit de Saint-Exupery
Title: Senior Vice President, Contracts














Accepted and agreed:


SPIRIT AIRLINES, INC.






By: /s/ Scott M Haralson
Name: Scott M. Haralson
Title: Senior Vice President and Chief Financial Officer






***** - Letter Agreement No. 2 2 - 2
PRIVILEGED AND CONFIDENTIAL     



--------------------------------------------------------------------------------


CFM A319 NEO PERFORMANCE GUARANTEE




Letter Agreement No. 3 - 1.1 to
A320 Neo Family Purchase Agreement
As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: CFM A319 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 1/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A319neo Aircraft as described in the Standard
Specification reference ***** amended by Specification Change Notices (SCNs)
for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** lb at
the start of ground run in ISA+15°C conditions at Sea Level pressure altitude
shall be not more than a guaranteed value of *****


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of ***** lb at
Sea Level pressure altitude shall be not more than a guaranteed value of *****.


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****


shall be not less than a guaranteed value *****


Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 2/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




3    MISSION GUARANTEES


3.1    Mission Payload BOG-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 29,900 lb over a still air Stage Distance of 1,551 nautical
miles (assumed representative of BOG to FLL with 4 kt headwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of BOG runway 13R) are
as defined below:



Elevation    : 8,348 ft
Outside Air Temperature    : 20°C
Take-Off Run Available (TORA)    : 12,467 ft
Take-Off Distance Available (TODA)    : 12,467 ft
Accelerate-Stop Distance Available (ASDA)    : 12,467 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles (heights and distances    :    Height    Distance
from end of TORA)    :    28 ft    2,942 ft
:    223 ft    16,682 ft
:    269 ft    17,357 ft
:    310 ft    23,801 ft


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 460 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum westbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 280 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).





Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 3/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 7,760 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 34,008 lb (representative of 156 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,300 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 360 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude



Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 4/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




above destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.


3.2.5
An allowance of 280 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.2.8
At the end of approach and landing, an amount of 8,030 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 34,008 lb (representative of 156 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,740 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none




Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 5/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 390 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.3.5
An allowance of 290 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 7,920 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 95,636 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 85,730 lb.


Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 6/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE






The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 11.2 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 7/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4    Climb, cruise, descent and holding performance elements of the
Performance Guarantees include allowances for normal electrical load and for
normal engine air bleed and power extraction associated with maximum cabin
differential pressure as defined in the Standard Specification. Cabin air
conditioning management during performance demonstration as described in Clause
7.3 below will be such as to optimize the Aircraft performance while meeting the
minimum air conditioning requirements defined above. Unless otherwise stated no
air


CFM A319 NEO PERFORMANCE GUARANTEE




Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 12/12
6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A319neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and



Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 8/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




incorporated in the in-flight performance program and databases appropriate to
the Aircraft.


7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.
10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 9/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE






10.2.1
***** based on the deficiency (expressed in percent) defined as the average of
the deviations from the guaranteed values of the Specific Range and of the
Mission Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period of
not more than ***** for that Aircraft, whichever occurs first. Payment of
liquidated damages shall be deemed to settle all claims and remedies the Buyer
would have against the Seller in respect of performance deficiencies.

11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY and the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.






Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 10/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE




[SIGNATURE PAGE FOLLOWS]




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,
AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts


Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer
 
For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 156 seat layout (ref. 319-25.34258) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****








































Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 11/9





--------------------------------------------------------------------------------

CFM A319 NEO PERFORMANCE GUARANTEE












For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 156 seat layout (ref. 319-25.34258) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 1.1. A319neo / CFM
*****     Page 12/9





--------------------------------------------------------------------------------


IAE A319 NEO PERFORMANCE GUARANTEE




Letter Agreement No. 3 - 1.2 to
A320 Neo Family Purchase Agreement
As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025
RE: IAE A319 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 1/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A319neo Aircraft as described in the Standard
Specification reference ***** amended by Specification Change Notices (SCNs)
for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** at the
start of ground run in ISA+15°C conditions at Sea Level pressure altitude shall
be not more than a guaranteed value of *****


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of at Sea Level
pressure altitude shall be not more than a guaranteed value of *****


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****
shall be not less than a guaranteed value of *****


Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 2/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




3    MISSION GUARANTEES


3.1    Mission Payload BOG-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 33,600 lb over a still air Stage Distance of 1,551 nautical
miles (assumed representative of BOG to FLL with 4 kt headwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of BOG runway 13R) are
as defined below:



Elevation    : 8,348 ft
Outside Air Temperature    : 20°C
Take-Off Run Available (TORA)    : 12,467 ft
Take-Off Distance Available (TODA)    : 12,467 ft
Accelerate-Stop Distance Available (ASDA)    : 12,467 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles (heights and distances    :    Height    Distance
from end of TORA)    :    28 ft    2,942 ft
:    223 ft    16,682 ft
:    269 ft    17,357 ft
:    310 ft    23,801 ft


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 460 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum westbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 280 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).





Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 3/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 7,850 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 34,008 lb (representative of 156 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,220 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 360 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude



Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 4/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




above destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.


3.2.5
An allowance of 280 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.2.8
At the end of approach and landing, an amount of 7,960 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 34,008 lb (representative of 156 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,650 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none




Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 5/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 380 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.3.5
An allowance of 280 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 7,850 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 95,122 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 85,080 lb.


Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 6/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE






The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 9.4 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 7/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4
Climb, cruise, descent and holding performance elements of the Performance
Guarantees include allowances for normal electrical load and for normal engine
air bleed and power extraction associated with maximum cabin differential
pressure as defined in the Standard Specification. Cabin air conditioning
management during performance demonstration as described in Clause 7.3 below
will be such as to optimize the Aircraft performance while meeting the minimum
air conditioning requirements defined above. Unless otherwise stated no air is
bled from the engines for anti-icing.

Cruise performance is based on a centre of gravity position of 25% MAC.


6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A319neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and
incorporated in the in-flight performance program and databases appropriate to
the Aircraft.





Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 8/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.


Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 9/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



10.2.1
***** based on the deficiency (expressed in percent) defined as the average of
the deviations from the guaranteed values of the Specific Range and of the
Mission Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period
***** for that Aircraft, whichever occurs first. Payment of liquidated damages
shall be deemed to settle all claims and remedies the Buyer would have against
the Seller in respect of performance deficiencies.



Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 10/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY and the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.




[SIGNATURE PAGE FOLLOWS]






Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 11/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,
AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts
Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer




































































Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 12/13





--------------------------------------------------------------------------------

IAE A319 NEO PERFORMANCE GUARANTEE






For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 156 seat layout (ref. 319-25.34258) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 1.2. A319neo / IAE
    Page 13/13





--------------------------------------------------------------------------------


CFM A320 NEO PERFORMANCE GUARANTEE




Letter Agreement No. 3 - 2.1 to
A320 Neo Family Purchase Agreement
As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025
RE: CFM A320 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.




Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 1/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE








1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A320neo Aircraft as described in the Standard
Specification reference ***** amended by Specification Change Notices (SCNs)
for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** at the
start of ground run in ISA+15°C conditions at Sea Level pressure altitude shall
be not more than a guaranteed value of *****.


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of ***** at Sea
Level pressure altitude shall be not more than a guaranteed value of *****


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****


shall be not less than a guaranteed value of *****


Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 2/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




3    MISSION GUARANTEES


3.1    Mission Payload BOG-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 40,900 lb over a still air Stage Distance of 1,551 nautical
miles (assumed representative of BOG to FLL with 4 kt headwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of BOG runway 13R) are
as defined below:



Elevation    : 8,348 ft
Outside Air Temperature    : 20°C
Take-Off Run Available (TORA)    : 12,467 ft
Take-Off Distance Available (TODA)    : 12,467 ft
Accelerate-Stop Distance Available (ASDA)    : 12,467 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles (heights and distances    :    Height    Distance
from end of TORA)    :    28 ft    2,942 ft
:    223 ft    16,682 ft
:    269 ft    17,357 ft
:    310 ft    23,801 ft


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 530 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum westbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 310 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).





Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 3/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 8,500 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 40,548 lb (representative of 186 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,870 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 390 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude



Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 4/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




above destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.


3.2.5
An allowance of 310 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.2.8
At the end of approach and landing, an amount of 8,590 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 40,548 lb (representative of 186 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 12,350 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none




Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 5/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 420 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.3.5
An allowance of 310 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 8,490 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 99,157 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 88,080 lb.


Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 6/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE






The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 9.9 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 7/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4
Climb, cruise, descent and holding performance elements of the Performance
Guarantees include allowances for normal electrical load and for normal engine
air bleed and power extraction associated with maximum cabin differential
pressure as defined in the Standard Specification. Cabin air conditioning
management during performance demonstration as described in Clause 7.3 below
will be such as to optimize the Aircraft performance while meeting the minimum
air conditioning requirements defined above. Unless otherwise stated no air is
bled from the engines for anti-icing.

Cruise performance is based on a centre of gravity position of 25% MAC.


6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A320neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and
incorporated in the in-flight performance program and databases appropriate to
the Aircraft.





Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 8/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.


Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 9/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



10.2.1
***** based on the deficiency (expressed in percent) defined as the average of
the deviations from the guaranteed values of the Specific Range and of the
Mission Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period
***** for that Aircraft, whichever occurs first. Payment of liquidated damages
shall be deemed to settle all claims and remedies the Buyer would have against
the Seller in respect of performance deficiencies.



Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 10/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY and the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.




[SIGNATURE PAGE FOLLOWS]






Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 11/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,
AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts


Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer


























































Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 12/13







--------------------------------------------------------------------------------

CFM A320 NEO PERFORMANCE GUARANTEE










For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 186 seat layout (ref. 320-25.47250) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 2.1. A320neo / CFM
*****     Page 13/13







--------------------------------------------------------------------------------


IAE A320 NEO PERFORMANCE GUARANTEE




Letter Agreement No. 3 - 2.2 to
A320 Neo Family Purchase Agreement


As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: IAE A320 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 1/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE






1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A320neo Aircraft as described in the ***** amended by
Specification Change Notices (SCNs) for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** at the
start of ground run in ISA+15°C conditions at Sea Level pressure altitude shall
be not more than a guaranteed value of *****


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of ***** at Sea
Level pressure altitude shall be not more than a guaranteed value of *****


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****


shall be not less than a guaranteed value of *****


Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 2/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




3    MISSION GUARANTEES


3.1    Mission Payload BOG-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 41,400 lb over a still air Stage Distance of 1,551 nautical
miles (assumed representative of BOG to FLL with 4 kt headwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of BOG runway 13R) are
as defined below:



Elevation    : 8,348 ft
Outside Air Temperature    : 20°C
Take-Off Run Available (TORA)    : 12,467 ft
Take-Off Distance Available (TODA)    : 12,467 ft
Accelerate-Stop Distance Available (ASDA)    : 12,467 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles (heights and distances    :    Height    Distance
from end of TORA)    :    28 ft    2,942 ft
:    223 ft    16,682 ft
:    269 ft    17,357 ft
:    310 ft    23,801 ft


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 510 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum westbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 290 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).





Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 3/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 8,500 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 40,548 lb (representative of 186 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 11,780 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 380 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude



Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 4/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




above destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.


3.2.5
An allowance of 290 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.2.8
At the end of approach and landing, an amount of 8,590 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 40,548 lb (representative of 186 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 12,250 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none




Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 5/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 410 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 400 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.3.5
An allowance of 290 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 190 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 8,480 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 98,643 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 87,440 lb.


Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 6/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE






The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 8.7 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 7/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4
Climb, cruise, descent and holding performance elements of the Performance
Guarantees include allowances for normal electrical load and for normal engine
air bleed and power extraction associated with maximum cabin differential
pressure as defined in the Standard Specification. Cabin air conditioning
management during performance demonstration as described in Clause 7.3 below
will be such as to optimize the Aircraft performance while meeting the minimum
air conditioning requirements defined above. Unless otherwise stated no air is
bled from the engines for anti-icing.

Cruise performance is based on a centre of gravity position of 25% MAC.


6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A320neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and
incorporated in the in-flight performance program and databases appropriate to
the Aircraft.





Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 8/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.


Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 9/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



10.2.1
***** based on the deficiency (expressed in percent) defined as the average of
the deviations from the guaranteed values of the Specific Range and of the
Mission Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period
***** for that Aircraft, whichever occurs first. Payment of liquidated damages
shall be deemed to settle all claims and remedies the Buyer would have against
the Seller in respect of performance deficiencies.



Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 10/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY and the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.




[SIGNATURE PAGE FOLLOWS]






Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 11/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE




If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,
AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts
Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer




































































Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 12/13



--------------------------------------------------------------------------------

IAE A320 NEO PERFORMANCE GUARANTEE








For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 186 seat layout (ref. 320-25.47250) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 2.2. A320neo / IAE
*****     Page 13/13



--------------------------------------------------------------------------------










Letter Agreement No. 3 - 3.1 to
A320 Neo Family Purchase Agreement


As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: CFM A321 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 1/12



--------------------------------------------------------------------------------







1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A321neo Aircraft as described in the ***** amended by
Specification Change Notices (SCNs) for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** at the
start of ground run in ISA+15°C conditions at Sea Level pressure altitude shall
be not more than a guaranteed value of *****


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of ***** at Sea
Level pressure altitude shall be not more than a guaranteed value of *****


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****


shall be not less than a guaranteed value of *****


Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 2/12



--------------------------------------------------------------------------------







3    MISSION GUARANTEES


3.1    Mission Payload DFW-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 53,000 lb over a still air Stage Distance of 1,001 nautical
miles (assumed representative of DFW to FLL with 22 kt tailwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined in Clause 3.3.1 below.



Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 500 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 380 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 210 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 10,040 lb of fuel will remain
in the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.




Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 3/12



--------------------------------------------------------------------------------







3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 51,666 lb (representative of 237 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 13,890 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 470 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.2.5
An allowance of 380 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 210 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 4/12



--------------------------------------------------------------------------------









3.2.8
At the end of approach and landing, an amount of 10,100 lb of fuel will remain
in the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 51,666 lb (representative of 237 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 14,440 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 430 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 500 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.





Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 5/12



--------------------------------------------------------------------------------







3.3.5
An allowance of 380 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 210 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 9,970 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 111,474 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 98,010 lb.


The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 5.2 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 6/12



--------------------------------------------------------------------------------







6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4
Climb, cruise, descent and holding performance elements of the Performance
Guarantees include allowances for normal electrical load and for normal engine
air bleed and power extraction associated with maximum cabin differential
pressure as defined in the Standard Specification. Cabin air conditioning
management during performance demonstration as described in Clause 7.3 below
will be such as to optimize the Aircraft performance while meeting the minimum
air conditioning requirements defined above. Unless otherwise stated no air is
bled from the engines for anti-icing.

Cruise performance is based on a centre of gravity position of 25% MAC.


6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A321neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and
incorporated in the in-flight performance program and databases appropriate to
the Aircraft.





Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 7/12



--------------------------------------------------------------------------------







7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.


Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 8/12



--------------------------------------------------------------------------------







10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



10.2.1
***** on the deficiency (expressed in percent) defined as the average of the
deviations from the guaranteed values of the Specific Range and of the Mission
Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period
***** for that Aircraft, whichever occurs first. Payment of liquidated damages
shall be deemed to settle all claims and remedies the Buyer would have against
the Seller in respect of performance deficiencies.



Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 9/12



--------------------------------------------------------------------------------







11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.




[SIGNATURE PAGE FOLLOWS]






Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 10/12



--------------------------------------------------------------------------------







CFM A321 NEO PERFORMANCE GUARANTEE


If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.


Very truly yours,
AIRBUS S.A.S.
                            
By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts


Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer
 






























































Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 11/12



--------------------------------------------------------------------------------



















For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 237 seat layout (ref. 321-25.49754) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 3.1. A321neo / CFM
*****     Page 12/12



--------------------------------------------------------------------------------


IAE A321 NEO PERFORMANCE GUARANTEE






Letter Agreement No. 3 - 3.2 to
A320 Neo Family Purchase Agreement


As of December 20, 2019
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: IAE A321 NEO PERFORMANCE GUARANTEE


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 3 - 1.1. (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 1/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






1    AIRCRAFT CONFIGURATION


The guarantees defined in this Letter Agreement (the “Performance Guarantees”)
are applicable to the A321neo Aircraft as described in the ***** amended by
Specification Change Notices (SCNs) for:


–    installation of ***** engines


–    Design Weights as follows:
Maximum Take-Off Weight (MTOW)    *****
Maximum Landing Weight (MLW)    *****
Maximum Zero Fuel Weight (MZFW)    *****


hereinafter referred to as the “Performance Specification”, and without taking
into account any further changes thereto as provided in the Agreement.


2    GUARANTEED PERFORMANCE


2.1    Take-Off Field Length guarantee


FAR certified take-off field length at an Aircraft gross weight of ***** at the
start of ground run in ISA+15°C conditions at Sea Level pressure altitude shall
be not more than a guaranteed value of *****


2.2    Landing Field Length guarantee


FAR certified landing field length at an Aircraft gross weight of ***** at Sea
Level pressure altitude shall be not more than a guaranteed value of *****


2.3    Specific Range guarantee


The average nautical miles per pound of fuel at a fixed Mach number of ***** in
ISA conditions at Aircraft gross weights and pressure altitudes as defined
below:


*****


shall be not less than a guaranteed value of *****


Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 2/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






3    MISSION GUARANTEES


3.1    Mission Payload DFW-FLL


The Aircraft shall be capable of carrying a payload of not less than a
guaranteed value of 53,600 lb over a still air Stage Distance of 1,001 nautical
miles (assumed representative of DFW to FLL with 22 kt tailwind) when operated
under the conditions defined below.


3.1.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined in Clause 3.3.1 below.



Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.1.2
An allowance of 420 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.1.3
An allowance of 500 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.1.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.1.5
An allowance of 370 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.1.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.1.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.



3.1.8
At the end of approach and landing, an amount of 10,040 lb of fuel will remain
in the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.




Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 3/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






3.2    Mission Block Fuel DFW-FLL (winter)


When carrying a fixed payload of 51,666 lb (representative of 237 passengers at
218 lb per passenger) over a still air Stage Distance of 958 nautical miles
(assumed representative of DFW to FLL with 44 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 13,910 lb when
operated under the conditions defined below.


3.2.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 12°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.2.2
An allowance of 420 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.2.3
An allowance of 460 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.2.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.



3.2.5
An allowance of 360 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.2.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.2.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 4/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE








3.2.8
At the end of approach and landing, an amount of 10,070 lb of fuel will remain
in the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 207 nautical
miles (assumed representative of FLL to MCO with 45 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.3    Mission Block Fuel DFW-FLL (summer)


When carrying a fixed payload of 51,666 lb (representative of 237 passengers at
218 lb per passenger) over a still air Stage Distance of 1,001 nautical miles
(assumed representative of DFW to FLL with 22 kt tailwind), the Aircraft shall
consume a Block Fuel of not more than a guaranteed value of 14,470 lb when
operated under the conditions defined below.


3.3.1
The departure airport conditions (assumed representative of DFW runway 18L) are
as defined below:



Elevation    : 602 ft
Outside Air Temperature    : 25°C
Take-Off Run Available (TORA)    : 13,400 ft
Take-Off Distance Available (TODA)    : 13,400 ft
Accelerate-Stop Distance Available (ASDA)    : 13,400 ft
Runway slope    : +0.0%
Wind    : zero
Obstacles    : none


Destination airport conditions are assumed to allow the required landing weight
to be used without restriction. Pressure altitude is 65 ft at destination
airport.


3.3.2
An allowance of 420 lb of fuel is assumed for 13 min APU, engine start and 14
min taxi-out.



3.3.3
An allowance of 490 lb of fuel is assumed for take-off and initial climb to
1,500 ft pressure altitude above departure airport with acceleration to climb
speed.



3.3.4
Climb from 1,500 ft pressure altitude above departure airport to cruise altitude
using maximum climb thrust, cruise at optimum eastbound flight levels at a fixed
Mach number not less than 0.78 and descent to 1,500 ft pressure altitude above
destination airport are conducted in ISA+5°C conditions. Climb and descent
speeds below 10,000 ft shall be 250 knots CAS.





Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 5/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






3.3.5
An allowance of 360 lb of fuel is assumed for 6 min approach and landing at
destination airport.



3.3.6
An allowance of 200 lb of fuel is assumed for 9 min taxi-in (taken from the
reserves).



3.3.7
Stage Distance is defined as the distance covered during climb, cruise and
descent as described above.

Block Fuel is defined as the fuel used during APU, engine start, taxi-out,
take-off and initial climb, climb, cruise, descent, approach and landing and
taxi-in as described above.


3.3.8
At the end of approach and landing, an amount of 9,940 lb of fuel will remain in
the tanks. This represents the estimated fuel required for:



a)    Contingency fuel: 45 min continued cruise plus 30 min holding at 10,000 ft
b)    Missed approach
c)    Diversion in ISA+5°C conditions over a still air distance of 195 nautical
miles (assumed representative of FLL to MCO with 17 kt headwind) starting and
ending at 1,500 ft pressure altitude above destination and alternate airports
d)    Approach and landing at alternate.


3.4    Operating Weight Empty


The mission guarantees as defined above are based on a fixed estimated Operating
Weight Empty of 110,960 lb. Any volumetric limitation is excluded.


4    MANUFACTURER'S WEIGHT EMPTY GUARANTEE


The Manufacturer's Weight Empty of the Aircraft as defined in the Performance
Specification shall be not more than a guaranteed value of 97,360 lb.


The Manufacturer's Weight Empty is as defined in Section 13 of the Standard
Specification and will be derived from the weighing of the Aircraft with
adjustments as defined in Clause 8 below.


5    NOISE GUARANTEE


The Aircraft as defined in the Performance Specification shall be certified in
accordance with the requirements of Chapter 14 of ICAO Annex 16, Volume I, with
a cumulative margin versus Chapter 14 of 3.3 EPNdB.


Noise data shall be obtained and evaluated in accordance with the requirements
of Appendix 2 of Edition 7 of ICAO Annex 16, Volume I, dated July 2014.


Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 6/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






6    PERFORMANCE GUARANTEES CONDITIONS


6.1
The performance certification requirements for the Aircraft, except where
otherwise stated, are as stated in Section 02 of the Standard Specification.



6.2
For the determination of FAR take-off and landing performance a hard level dry
runway surface with no runway strength limitation, no line-up allowance, no
obstacles, zero wind, atmosphere according to ISA, except as otherwise stated,
and the use of speedbrakes, flaps, associated speeds, landing gear, centre of
gravity position and engines in the conditions liable to provide the best
results are assumed.



6.3
When establishing take-off performance no air is bled from the engines for cabin
air conditioning or anti-icing.



6.4
Climb, cruise, descent and holding performance elements of the Performance
Guarantees include allowances for normal electrical load and for normal engine
air bleed and power extraction associated with maximum cabin differential
pressure as defined in the Standard Specification. Cabin air conditioning
management during performance demonstration as described in Clause 7.3 below
will be such as to optimize the Aircraft performance while meeting the minimum
air conditioning requirements defined above. Unless otherwise stated no air is
bled from the engines for anti-icing.

Cruise performance is based on a centre of gravity position of 25% MAC.


6.5
Where applicable the Performance Guarantees assume the use of an approved fuel
with a density of 6.7 lb/USG and a Lower Heating Value of 18,590 BTU/lb.



7    GUARANTEE COMPLIANCE


7.1
Compliance with the Performance Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the Aviation
Authority and by the Seller unless otherwise stated.



7.2
Compliance with the take-off, landing, one engine inoperative net ceiling and
noise elements of the Performance Guarantees shall be demonstrated with
reference to the approved Flight Manual.



7.3
Compliance with those parts of the Performance Guarantees defined in Clauses 2
and 3 above not covered by the requirements of the Aviation Authority shall be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller's discretion) A321neo aircraft of the same
airframe/engine configuration as the Aircraft purchased by the Buyer and
incorporated in the in-flight performance program and databases appropriate to
the Aircraft.





Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 7/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






7.4
Data derived from flight tests shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Performance
Guarantees.



7.5
Compliance with the Manufacturer's Weight Empty guarantee shall be demonstrated
with reference to a weight compliance report.



7.6
The Seller undertakes to provide the Buyer with a report or reports
demonstrating compliance with the Performance Guarantees at, or as soon as
possible after, the Delivery of each Aircraft.



8    ADJUSTMENT OF PERFORMANCE GUARANTEES


8.1
In the event of any change to any law, governmental regulation or requirement or
interpretation thereof by the Aviation Authority made subsequent to the date of
the Agreement (the “Change in Law”), and such a Change in Law affects the
Aircraft configuration or performance or both, the Performance Guarantees shall
be appropriately modified to reflect the effect of such change.



8.2
The Performance Guarantees apply to the Aircraft as described in the Performance
Guarantees and may be adjusted in the event of:

a)    Any further configuration change which is the subject of a SCN,
b)    Variation in actual weights of items defined in Section 13-10 of the
Standard Specification.


9    EXCLUSIVE PERFORMANCE GUARANTEES


The Performance Guarantees are exclusive and are provided in lieu of any and all
other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Performance Specification or any other
document.


Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 8/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






10    UNDERTAKING REMEDIES


10.1
Should an Aircraft fail to meet the Performance Guarantees specified in this
Letter Agreement, the Seller shall use its reasonable endeavours to correct the
deficiency to comply with the subject performance guarantee.



10.2
Should the Seller fail to develop and make available corrective means (including
but not limited to kits, procedures, adjustment of design weights) of the above
said deficiency, then the Seller shall for the affected Aircraft pay to the
Buyer by way of liquidated damages subject to the Seller’s maximum liability set
forth hereunder on each anniversary date of the Delivery Date of the affected
Aircraft for as long as the deficiency remains an amount of:



10.2.1
***** based on the deficiency (expressed in percent) defined as the average of
the deviations from the guaranteed values of the Specific Range and of the
Mission Block Fuel guarantees (part of a percent to be prorated).



10.2.2
***** based on the deficiency (expressed in pounds) of the Mission Payload
guarantees.



10.2.3
***** based on the deficiency (expressed in pounds) of the Manufacturer's Weight
Empty guarantee.



10.3
In the event the Seller develops and makes available corrective means mentioned
above the Seller shall pay to the Buyer the monthly prorated portion of the
yearly liquidated damages due by the Seller on account of the year during which
the corrective means are made available.



10.4
The Seller's maximum liability in respect of deficiency in performance of an
Aircraft shall be limited to the payment of liquidated damages for a period
***** for that Aircraft, whichever occurs first. Payment of liquidated damages
shall be deemed to settle all claims and remedies the Buyer would have against
the Seller in respect of performance deficiencies.



Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 9/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






11    INCONSISTENCIES


In the event of any inconsistency between the terms of this Letter Agreement and
the terms of the Agreement, the terms of this Letter Agreement shall prevail
over the terms of the Agreement.


12    ASSIGNMENT


*****


13    CONFIDENTIALITY


This Letter Agreement (and its existence) shall be treated by both parties as
confidential and shall not be released (or revealed) in whole or in part to any
third party without the prior consent of the other party. In particular, each
party agrees not to make any press release concerning the whole or any part of
the contents and/or subject matter hereof or of any future addendum hereto
without the prior consent of the other party.


14    LAW AND JURISDICTION


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of NY and the provisions of Clause 22.4 of the Agreement shall apply to
this Letter Agreement.




[SIGNATURE PAGE FOLLOWS]






Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 10/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.






Very truly yours,
AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Its: Senior Vice President, Contracts


Accepted and agreed,
SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Its: Senior Vice President and Chief Financial Officer
 






























































Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 11/12



--------------------------------------------------------------------------------

IAE A321 NEO PERFORMANCE GUARANTEE












For information only, at the time of the Agreement, the Operating Weight Empty
of the Aircraft with a 237 seat layout (ref. 321-25.49754) for the purpose of
the mission guarantees defined in Clause 3 above is as follow:


*****




Letter Agreement No. 3 - 3.2. A321neo / IAE
*****     Page 12/12



--------------------------------------------------------------------------------






Letter Agreement No. 4 to
A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 4 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1.
*****



2.
*****



3.
*****



4.
*****



5.
ASSIGNMENT



*****


6.    MISCELLANEOUS


The provisions of Clauses 22.5, 22.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.




***** Letter Agreement No. 4
PRIVILEGED AND CONFIDENTIAL         



--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.








[SIGNATURE PAGE FOLLOWS]
























































































***** Letter Agreement No. 4
PRIVILEGED AND CONFIDENTIAL         



--------------------------------------------------------------------------------








Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery


Its: Senior Vice President, Contracts




Accepted and agreed,


SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson


Its: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 4    December 2019
    

--------------------------------------------------------------------------------


Appendix A to Letter Agreement No. 4: A220-300 BSOF




*****




***** Letter Agreement No. 4
PRIVILEGED AND CONFIDENTIAL         



--------------------------------------------------------------------------------






Letter Agreement No. 5 to
A320 Neo Family Purchase Agreement


As of December 20, 2019






Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 5 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1.
*****



2
ASSIGNMENT



*****


3.
MISCELLANEOUS



The provisions of Clauses 22.5, 22.8 and 22.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.








[SIGNATURE PAGE FOLLOWS]




***** - Letter Agreement No. 5 December 2019

--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                            


Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
                         Name: Benoit de Saint-Exupery
                         Title: Senior Vice President, Contracts




Accepted and agreed,


SPIRIT AIRLINES, INC.


By:/s/ Scott M Haralson
Name: Scott M. Haralson
Title: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 5 December 2019

--------------------------------------------------------------------------------






Letter Agreement No. 6 to
A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 6 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1.    *****


2.    *****


3.    *****


5.
ASSIGNMENT



*****


6.
MISCELLANEOUS



The provisions of Clauses 22.5, 22.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.




***** - Letter Agreement No. 6      December 2019



--------------------------------------------------------------------------------









[SIGNATURE PAGE FOLLOWS]
































































































***** - Letter Agreement No. 6      December 2019



--------------------------------------------------------------------------------





If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                            


Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
                         Name: Benoit de Saint-Exupery
                         Title: Senior Vice President, Contracts



Accepted and agreed:


SPIRIT AIRLINES, INC.






By:/s/ Scott M Haralson
Name: Scott M. Haralson
Title: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 6      December 2019



--------------------------------------------------------------------------------






Letter Agreement No. 7 to
A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 7 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1
*****



2
*****



3
ASSIGNMENT



*****


4.    MISCELLANEOUS


The provisions of Clauses 22.5, 22.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.


***** Letter Agreement No. 7                                          1 - 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]


***** Letter Agreement No. 7                                          1 - 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                            


Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery


Its: Senior Vice President, Contracts






Accepted and agreed,


SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson


Its: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 7     December 2019



--------------------------------------------------------------------------------






Letter Agreement No. 8 to


A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 8 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1
DEFINITIONS





Clause 0 of the Agreement is amended to add the following defined terms:


“Buyer Bank Account - An account established in the Buyer’s name at any bank,
savings and loan or credit union chartered under the laws of the United States
or any political subdivision thereof. The Buyer will provide written payment
instructions, including the ABA routing number, SWIFT code, branch address and
phone number of such institution, together with the account number of, and the
account owner’s name on, such account, not less than 30 days in advance of any
payment due to the Buyer hereunder that the Buyer wishes the Seller to direct to
such account. The Buyer hereby represents and warrants that it will be, at the
time of such notice and of any such payment, the sole legal and beneficial owner
of such account.”


*****


***** - Letter Agreement No. 8                                       1 -7
PRIVILEGED AND CONFIDENTIAL    



--------------------------------------------------------------------------------







2
*****



3
*****



4
*****



5
*****



6
*****



7
*****



8
*****



9
ASSIGNMENT



*****


10
MISCELLANEOUS



The provisions of Clauses 22.5, 22.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.






[SIGNATURE PAGE FOLLOWS]




***** - Letter Agreement No. 8                                       2 -7
PRIVILEGED AND CONFIDENTIAL    



--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                            


Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery


Its: Senior Vice President, Contracts






Accepted and agreed,


SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson


Its: Senior Vice President and Chief Financial Officer




***** - Letter Agreement No. 8     December 2019



--------------------------------------------------------------------------------






*****




***** - Annex A to Letter Agreement No.8 to the Agreement
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------


Annex B to Letter Agreement No.8 to the Agreement




*****




***** Annex B to Letter Agreement No.8 to the Agreement
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------






Annex C to Letter Agreement No.8 to the Agreement


*****




***** - Annex C to Letter Agreement No.8 to the Agreement
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------






Letter Agreement No. 9 to
A320 Neo Family Purchase Agreement


As of December 20, 2019




Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025


RE: *****


Ladies and Gentlemen,


SPIRIT AIRLINES, INC. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered an A320 NEO Family Purchase Agreement, dated as of the date hereof (the
“Agreement”). The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 9 (this “Letter Agreement”) certain additional terms and
conditions regarding the purchase and sale of the Aircraft. Capitalized terms
used herein and not otherwise defined in this Letter Agreement will have the
meanings assigned thereto in the Agreement. Except when used in quoted text, the
terms “herein,” “hereof” and “hereunder” and words of similar import refer to
this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


1
*****



2
ASSIGNMENT



*****


3.    MISCELLANEOUS


The provisions of Clauses 20.5, 20.8 and 20.13 of the Agreement are incorporated
herein by reference and made a part hereof as though set forth in full herein.








[SIGNATURE PAGE FOLLOWS]




***** Letter Agreement No. 9           1 - 3
PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                            


Very truly yours,


AIRBUS S.A.S.


By: /s/ Benoit de Saint-Exupery
Name: Benoit de Saint-Exupery
Title: Senior Vice President, Contracts




Accepted and agreed,


SPIRIT AIRLINES, INC.


By: /s/ Scott M Haralson
Name: Scott M. Haralson
Title: Senior Vice President and Chief Financial Officer




***** Letter Agreement No. 9     December 2019



--------------------------------------------------------------------------------






A320 FAMILY ***** AGREEMENT


    


As of December 20, 2019






Ladies and Gentlemen:


Spirit Airlines, Inc. (“Buyer”), and Airbus S.A.S. (“Seller”), have entered into
an A320 Aircraft Family Purchase Agreement, dated as of the date hereof, (the
“Agreement”). The Buyer and Seller have agreed to set forth in this A320 Family
***** Agreement (this “***** Agreement”) certain terms and conditions regarding
*****


*****
Capitalized terms used herein and not otherwise defined in this ***** Agreement
shall have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this *****
Agreement.


1. *****


2. *****


3. Assignment


*****


4. Miscellaneous Provisions


Notices


All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to an authorized officer of the party to
whom the same is given or by commercial courier, express mail, certified air
mail (return receipt requested) or facsimile at the addresses and numbers set
forth below. The date on which any such notice or request is so personally
delivered, or if such notice or request is given by commercial courier, express
mail, certified air mail or facsimile, the date on which sent, provided that if
such date is not a Business Day notice shall be deemed to have been received on
the first following Business Day, shall be deemed to be the effective date of
such notice or request.




Spirit – A320 Family ***** Agreement         ***** 1 - 1
Confidential and Proprietary Information



--------------------------------------------------------------------------------





The Seller will be addressed at:


Airbus S.A.S.
Attention: Senior Vice President Contracts
2, rond-point Emile Dewoitine
31700 Blagnac, France


The Buyer shall be addressed at:


Spirit Airlines,
2800 Executive Way,
Miramar, Florida 33025, U.S.A.
Attention: Treasury team


From time to time, the party receiving the notice or request may designate
another address or another person.


Waiver


The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a present or future waiver of such provisions nor in any way
to affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such provision. The express
waiver by either party of any provision, condition or requirement of this
Agreement shall not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.




INTERPRETATION AND LAW


THIS ***** AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE
THEREOF WILL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.


Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the state of New York, New York
County, or the United States District Court for the Southern District of New
York, for the purposes of any suit, action or other proceeding arising out of
this ***** Agreement, the subject matter hereof or any of the transactions
contemplated hereby brought by any party or parties hereto, and (ii) hereby


Spirit – A320 Family ***** Agreement         ***** 1 - 2
Confidential and Proprietary Information



--------------------------------------------------------------------------------





waives, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such suit, action or proceeding, to the extent permitted by applicable
law, any defense based on sovereign or other immunity or that the suit , action
or proceeding which is referred to in clause (i) above is brought in an
inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this ***** Agreement or the subject matter hereof or any of
the transactions contemplated hereby may not be enforced in or by these courts.
THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO THIS TRANSACTION.


The Buyer for itself and its successors and assigns hereby designates and
appoints he Secretary of the Buyer duly elected from time to time as its legal
agent and attorney-in-fact upon whom all processes against the Buyer in any
suit, action or proceeding in respect of any matter as to which it has submitted
to the above jurisdiction may be served with the same effect as if the Buyer
were a corporation organized under the laws of the State of New York and had
lawfully been served with such process in such state, it being understood that
such designation and appointments will become effective without further action
on the part of the Buyer or its Corporate Secretary.


The assumption in preceding paragraph made for the purpose of effecting the
service of process will not affect any assertion of diversity by either party
hereto initiating a proceeding in the New York Federal Courts or seeking
transfer to the New York Federal Courts on the basis of diversity.


Service of process in any suit, action or proceeding in respect of any matter as
to which the Seller or the Buyer has submitted to the above jurisdiction may be
made on the Seller by delivery of the same personally or by dispatching the same
via Federal Express, UPS, or similar international air courier service prepaid
to, CT Corporation, New York City offices as agent for the Seller, it being
agreed that service upon CT Corporation will constitute valid service upon the
Seller or by any other method authorized by the laws of the State of New York,
and (ii) may be made on the Buyer by delivery of the same personally or by
dispatching the same by Federal Express, UPS, or similar international air
courier service prepaid, return receipt requested to: Corporate Secretary,
Spirit Airlines, Inc. at 2800 Executive Way, Miramar, FL 33025, or by any other
method authorized by the laws of the State of New York; provided in each case
that failure to deliver or mail such copy will not affect the validity or
effectiveness of the service of process.


Waiver of Jury Trial    


EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS ***** AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.


Spirit – A320 Family ***** Agreement         ***** 1 - 3
Confidential and Proprietary Information



--------------------------------------------------------------------------------







Payment Currency
*****
Severability


If any provision of this ***** Agreement should for any reason be held
ineffective, the remainder of this ***** Agreement shall remain in full force
and effect. To the extent permitted by applicable law, each party hereto hereby
waives any provision of law that renders any provision of this ***** Agreement
prohibited or unenforceable in any respect.


Entire Agreement


This ***** Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous understanding,
commitments or representations whatsoever, whether oral or written. This *****
Agreement shall not be amended or modified except by an instrument in writing of
even date herewith or subsequent hereto executed by both parties or by their
fully authorized representatives.


5. Certain Representations of the Parties


Buyer's Representations


The Buyer represents and warrants to the Seller:


(i)
the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this ***** Agreement;



(ii)
neither the execution and delivery by the Buyer of this ***** Agreement, nor the
consummation of any of the transactions by the Buyer contemplated thereby, nor
the performance by the Buyer of the obligations thereunder, constitutes a breach
of any agreement to which the Buyer is a party or by which its assets are bound;



(iii)
this ***** Agreement has been duly authorized, executed and delivered by the
Buyer and constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms.



Seller's Representations


Spirit – A320 Family ***** Agreement         ***** 1 - 4
Confidential and Proprietary Information



--------------------------------------------------------------------------------







The Seller represents and warrants to the Buyer:


(i)
the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under the ***** Agreement;



(ii)
neither the execution and delivery by the Seller of this ***** Agreement, nor
the consummation of any of the transactions by the Seller contemplated thereby,
nor the performance by the Seller of the obligations thereunder, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;



(iii)
this ***** Agreement has been duly authorized, executed and delivered by the
Seller and constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms.



6. Confidentiality


Subject to any legal or governmental requirements of disclosure, the parties
(which for this purpose shall include their employees, and legal counsel) shall
maintain the terms and conditions of this ***** Agreement and any reports or
other data furnished hereunder strictly confidential. Without limiting the
generality of the foregoing, the Buyer shall use its best efforts to limit the
disclosure of the contents of this ***** Agreement to the extent legally
permissible in (i) any filing required to be made by the Buyer with any
governmental agency and shall make such applications as shall be necessary to
implement the foregoing, and (ii) any press release concerning the whole or any
part of the contents and/or subject matter hereof or of any future addendum
hereto. With respect to any public disclosure or filing, the Buyer agrees to
submit to the Seller a copy of the proposed document to be filed or disclosed
and shall give the Seller a reasonable period of time in which to review said
document. The Buyer and the Seller shall consult with each other prior to the
making of any public disclosure or filing, permitted hereunder, of this *****
Agreement or the terms and conditions thereof. Subject to confidentiality
agreements obtained by the Seller from the party to whom disclosure is to be
made, the Seller will be entitled *****


7. Survival


The provisions of paragraph 6 and ***** paragraph 1 will survive any termination
of this ***** Agreement.
[SIGNATURE PAGE FOLLOWS]




Spirit – A320 Family ***** Agreement         ***** 1 - 5
Confidential and Proprietary Information



--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.




                        
Very truly yours,


Airbus S.A.S.
By: /s/ Benoit de Saint-Exupery
Name: Benoit de Saint-Exupery
                        Title: Senior Vice President, Contracts





        
Accepted and Agreed:


Spirit Airlines, Inc.




By: /s/ Scott M Haralson
Name: Scott M. Haralson    
Title: Senior Vice President and Chief Financial Officer




2019 A320 Family ***** Agreement     

--------------------------------------------------------------------------------






***** Agreement No. 1


December 20, 2019


Spirit Airlines, Inc.
2800 Executive Way
Miramar, FL 33025


Re:    A320 FAMILY *****AGREEMENT


Ladies and Gentlemen:


Spirit Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into the A320 Family ***** Agreement dated as of the date hereof (the
“*****”). The Buyer and Seller have agreed to set forth in this Letter Agreement
(this “Letter Agreement”) certain additional terms and conditions regarding the
***** of the Aircraft provided for under the *****. Capitalized terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the *****. The terms “herein”, “hereof” and “hereunder” and
words of similar import refer to this Letter Agreement.
*****


[SIGNATURE PAGE FOLLOWS]




Spirit – A320 Family ***** Agreement         ***** 1 - 1
Confidential and Proprietary Information



--------------------------------------------------------------------------------






If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to Airbus S.A.S.






Very truly yours,


AIRBUS S.A.S.






Name: _/s/ Benoit de Saint-Exupery
Title     Senior Vice President, Contracts




Acknowledged and accepted:            


SPIRIT AIRLINES, INC.






Name: /s/ Scott M Haralson
Title: Senior Vice President and Chief Financial Officer




Spirit – A320 Family ***** Agreement         1
Confidential and Proprietary Information

